  Exhibit 10.19

 
 
PCY HOLDINGS, LLC
 
and
 
RICHMOND AMERICAN HOMES OF COLORADO, INC.
 
 
 
CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE
 
(Sky Ranch)
 
 
 
 
 
 

 
 
Table of Contents
 
1
Purchase and Sale
2
2
Purchase Price. Purchase Price Calculation
2
3
Payment of Purchase Price
3
4
Seller’s Title
3
5
Seller Obligations
7
6
Pre-Closing Conditions
12
7
Closing
13
8
Closings; Closing Procedures
13
9
Seller’s Delivery of Title
16
10
Due Diligence Period; Acceptance of Property; Release and Disclaimer
17
11
Seller’s Representations
24
12
Purchaser’s Obligations
26
13
Excusable Delay
29
14
Cooperation
29
15
Fees
29
16
Water and Sewer Taps; Fees
29
17
Reimbursements and Credits
31
18
Name and Logo
32
19
Renderings
32
20
District
32
21
Soil Hauling
33
22
Specially Designated Nationals and Blocked Persons List
33
 
 
 

 
 
ii

 
 
23
Assignment
34
24
Survival
34
25
Condemnation
34
26
Brokers
35
27
Default and Remedies
35
28
General Provisions
36

 
 
 
 
 
iii

 

 
DEFINITIONS
“Alternative Service” shall have the meaning set forth in Section 5(b).
“Architectural Review Committee” shall have the meaning set forth in Section
12(d).
“Authorities” and “Authority” shall have the meaning set forth in the Recitals.
“BMPs” shall have the meaning set forth in Section 28(x).
“Board” shall have the meaning set forth in Section 16(b).
“CDs” shall have the meaning set forth in Section 5(a)(i).
“Closed” shall have the meaning set forth in Section 7.
“Closing Date” shall have the meaning set forth in Section 8(b).
“Closing” shall have the meaning set forth in Section 7.
“Communication Improvements” shall have the meaning set forth in Section 20.
“Communications” shall have the meaning set forth in Section 28(j).
“Completion Notice” shall have the meaning set forth in Section 5(b).
“Confidential Information” shall have the meaning set forth in Section 28(bb).
“Continuation Notice” shall have the meaning set forth in Section 10(a).
“Contract” shall have the meaning set forth in the Recitals.
“County Records” shall have the meaning set forth in Section 5(a)(i).
“County” shall have the meaning set forth in the Recitals.
“Dedications” shall have the meaning set forth in Section 17.
“Deferred Purchase Price” shall have the meaning set forth in Section 2(a).
“Deposit” shall have the meaning set forth in Section 3(a).
“Design Guidelines” shall have the meaning set forth in Section 12(d).
“Development” shall have the meaning set forth in the Recitals.
“District Improvements” shall have the meaning set forth in Section 16(b).
“District” shall have the meaning set forth in Section 9(d).
“Due Diligence Period” shall have the meaning set forth in Section 10(a).
“Easement” shall have the meaning set forth in Section 20.
“Effective Date” shall have the meaning set forth in the Recitals.
“Entitlements” shall have the meaning set forth in Section 5(a)(i).
“Environmental Claim” shall have the meaning set forth in Section 10(h).
“Environmental Laws” shall have the meaning set forth in Section 10(g).
 
iv

 
“EPA” shall have the meaning set forth in Section 10(c).
“Escalator” shall have the meaning set forth in Section 2(b).
“Existing Entitlement Documents” shall have the meaning set forth in Section
5(a)(i).
“Feasibility Review” shall have the meaning set forth in Section 10(a).
“Filing” and “Filings” shall have the meaning set forth in the Recitals.
“Final Approval” shall have the meaning set forth in Section 5(a)(ii).
“Final Lotting Diagram” shall have the meaning set forth in Section 1.
“Final Plat” shall have the meaning set forth in Section 5(a)(i).
“Final Subdivision Documents” shall have the meaning set forth in Section
5(a)(i).
“Finished Lot Improvements” shall have the meaning set forth in the Recitals.
“First Closing” shall have the meaning set forth in Section 1.
“Force Majeure” shall have the meaning set forth in Section 13.
“General Assignment” shall have the meaning set forth in Section 8(d)(iii)(9).
“Good Funds” shall have the meaning set forth in Section 2(a).
“Government Warranty Period” shall have the meaning set forth in Exhibit C.
“Governmental Fees” shall have the meaning set forth in Section 17.
“Governmental Warranty” shall have the meaning set forth in Exhibit C.
“Hazardous Materials” shall have the meaning set forth in Section 10(g).
“Homebuyer Disclosure” shall have the meaning set forth in Section 12(e).
“House Plans” shall have the meaning set forth in Section 12(d)(i).
“Infrastructure Improvements” shall have the meaning set forth in Section 17.
“Initial Purchase Price” shall have the meaning set forth in Section 2(a).
“Lien Affidavit” shall have the meaning set forth in Section 4(a).
“Lot” and “Lots” shall have the meaning set forth in the Recitals.
“Lot Development Agreement” shall have the meaning set forth in the Recitals.
“Lotting Diagram” shall have the meaning set forth in the Recitals.
“Master Commitment” shall have the meaning set forth in Section 4(a).
“Master Covenants” shall have the meaning set forth in Section 4(d).
“Master Declaration” shall have the meaning set forth in Section 4(d).
“Metro District Payments” shall have the meaning set forth in Section 16(b).
“New Exception Objection” shall have the meaning set forth in Section 4(b).
 
v

 
“New Exception Review Period” shall have the meaning set forth in Section 4(b).
“New Exceptions” shall have the meaning set forth in Section 4(b).
“NOI” shall have the meaning set forth in Section 28(x).
“Non-Government Warranty Period” shall have the meaning set forth in Exhibit C,
Section 5(b).
“Non-Government Warranty” shall have the meaning set forth in Exhibit C, Section
5(b).
“Non-Seller Caused Exceptions” shall have the meaning set forth in Section 4(b).
“NORM” shall have the meaning set forth in Section 10(c).
“OFAC” shall have the meaning set forth in Section 22.
"Offsite Infrastructure Improvements" shall have the meaning set forth in
Section 5(b).
“Other New Exceptions” shall have the meaning set forth in Section 4(b).
“Overex” shall have the meaning set forth in Section 10(e).
“Permissible New Exceptions” shall have the meaning set forth in Section 4(b).
“Permitted Exceptions” shall have the meaning set forth in Section 9.
“PIF Percentage” shall have the meaning set forth in Section 9(e).
“Property” shall have the meaning set forth in the Recitals.
“Public Improvement Fee” or “PIF” shall have the meaning set forth in Section
9(e).
“Public Improvements” shall have the meaning set forth in Exhibit C, Section
5(a).
“Punch-List Items” shall have the meaning set forth in Section 5(b).
“Purchase Price” shall have the meaning set forth in Section 2.
“Purchaser Parties” shall have the meaning set forth in Section 10(i).
“Purchaser’s Geotechnical Reports” shall have the meaning set forth in Section
10(e).
“Purchaser’s SWPPP” shall have the meaning set forth in Section 28(x).
“Purchaser” shall have the meaning set forth in the Recitals.
“Rangeview” shall have the meaning set forth in Section 16(a).
“Representatives” shall have the meaning set forth in Section 28(bb).
“SDF” shall have the meaning set forth in Section 16(c)(iii).
“SDP Criteria” shall have the meaning set forth in Section 12(d).
“Second Closing” shall have the meaning set forth in Section 1.
“Seller Caused Exception” shall have the meaning set forth in Section 4(b).
“Seller Cure Period” shall have the meaning set forth in Section 4(b).
“Seller Documents” shall have the meaning set forth in Section 10(a).
 
vi

 
“Seller Party” or “Seller Parties” shall have the meaning set forth in Section
10(h).
“Seller’s Actual Knowledge” shall have the meaning set forth in Section 11(h).
“Seller’s Condition Precedent” shall have the meaning set forth in Section 6(a).
“Seller’s Representations” shall have the meaning set forth in Section 11.
“Seller” shall have the meaning set forth in the Recitals.
“Sidewalks” shall have the meaning set forth in Exhibit C, Section 4.
“Sky Ranch” shall have the meaning set forth in the Recitals.
"Substantially Complete" or "Substantial Completion" shall have the meaning set
forth in Section 5(b).
“Survey” shall have the meaning set forth in Section 4(a).
“SWPPP” shall have the meaning set forth in Section 28(x).
“Takedown 1 Building Permit Required Improvement Deadline” shall have the
meaning set forth in Section 8(b).
“Takedown 1 Closing Date” shall have the meaning set forth in Section 8(b).
“Takedown 1 Lots” shall have the meaning set forth in the Recitals.
“Takedown 2 Closing Date” shall have the meaning set forth in Section 8(b).
“Takedown 2 Closing” shall have the meaning set forth in Section 8(b).
“Takedown 2 Lots” shall have the meaning set forth in the Recitals.
“Takedown Commitment” shall have the meaning set forth in Section 4(b).
“Takedown” shall have the meaning set forth in the Recitals.
“Tap Purchase Agreement” shall have the meaning set forth in Section 16(a).
“Title Company” shall have the meaning set forth in Section 4(a).
“Title Objections” shall have the meaning set forth in Section 4(a).
“Tree Lawns” shall have the meaning set forth in Exhibit C, Section 4.
 
 
vii

 
 
CONTRACT FOR PURCHASE
AND SALE OF REAL ESTATE
 
THIS CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE (this "Contract" or
“Agreement”) is entered into as of the last date of the signatures hereto (the
"Effective Date"), by and between PCY HOLDINGS, LLC, a Colorado limited
liability company ("Seller"), and RICHMOND AMERICAN HOMES OF COLORADO, INC., a
Delaware corporation ("Purchaser").
 
WHEREAS, Seller is developing a master planned residential community to be known
as "Sky Ranch" which is located in Arapahoe County, Colorado (“County”). The Sky
Ranch master planned residential community may also be referred to herein as the
"Development". The preliminary concept map for Phase A of the Development is
depicted on Exhibit A attached hereto. The Development is being platted in
several subdivision filings and developed in phases. Each subdivision filing is
hereinafter sometimes respectively referred to as a “Filing” and collectively as
“Filings”.
 
WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase
and obtain from Seller, approximately 190 platted single family detached
residential lots (individually referred to as a "Lot" and collectively as the
"Lots") in the Development which will be finished in accordance with this
Contract and which will be used for the construction of single family
residential dwellings upon the terms and conditions set forth in this Contract.
 
WHEREAS, Seller is selling platted residential lots within the Development to
multiple homebuilders, including Purchaser. The Lots to be sold by Seller and
acquired by Purchaser that are located within the Development shall be
hereinafter collectively referred to as the "Property." The Lots will be
conveyed at one or more Closings as more particularly provided herein and each
such Closing may be referred to herein as a “Takedown.” The Lots which are to be
conveyed at the first Closing shall be sometimes hereinafter collectively
referred to as the "Takedown 1 Lots"; and, the Lots which are to be conveyed at
the second Closing shall be sometimes hereinafter collectively referred to as
the "Takedown 2 Lots".
 
WHEREAS, as of the Effective Date, the Lots have not been subdivided pursuant to
a recorded final subdivision plat. The number and location of the Lots to be
acquired by Purchaser are generally depicted on the preliminary concept map for
Phase A of the Development attached hereto as Exhibit A (the "Lotting Diagram").
The precise number, dimension and location of the Lots will be established at
the time the subdivision plat for such Lots is approved by the County and/or any
other relevant governmental authority (collectively, the "Authorities" and each
an “Authority”). As of the Effective Date, the parties anticipate that Purchaser
will acquire approximately 190 Lots that are approximately 50 feet wide by
approximately 110 feet deep for the construction of single family detached
homes.
 
WHEREAS, following Purchaser’s acquisition of Lots, Seller will construct
certain infrastructure improvements for the Lots as described on Exhibit C
attached hereto (the "Finished Lot Improvements") pursuant to a lot development
agreement executed by Seller and Purchaser in the form set forth on Exhibit F
("Lot Development Agreement").
 
 
1

 
 
1. Purchase and Sale. The Property shall be purchased at two (2) Closings.
Subject to the terms and conditions of this Contract, Seller agrees to sell to
Purchaser, and Purchaser agrees to purchase from Seller, on or before the dates
set forth in Section 6(b) below, the Lots in each Takedown, as generally
depicted on the Lotting Diagram and as follows:
 
At the Takedown 1 Closing (“First Closing”), one-hundred (100) Lots;
 
At the Takedown 2 Closing (“Second Closing”), ninety (90) Lots.
 
Notwithstanding the foregoing, however, the parties acknowledge and agree that
the Parties shall negotiate during the Due Diligence Period to reach agreement
on a mutually acceptable site plan for the Lots (“Final Lotting Diagram”) and
that the exact number and location of the Lots within each Takedown are subject
to adjustment based upon the approval by the Authorities of the Final Plat (as
hereinafter defined) that includes the Lots to be acquired by Purchaser at each
Takedown. The precise number, dimension (subject to the provisions of this
Contract), location and legal description of the Lots will be established at the
time the Final Plat for such Lots is approved by the County and/or any other
Authority, and upon approval of each such Final Plat the parties shall execute
an amendment to this Contract setting forth the legal description of those Lots
included in the approved Final Plat.
 
2. Purchase Price. The purchase price to be paid by Purchaser to Seller for each
Lot (the "Purchase Price") shall consist of the Initial Purchase Price (as
hereinafter defined) and the Deferred Purchase Price (as hereinafter defined).
The Purchase Price for each Lot shall be calculated as provided in the following
Section 2(a) and shall be subject to adjustment as provided in Section 2(b)
below:
 
(a) Purchase Price Payments. For each Lot the Purchase Price shall be the sum of
the “Initial Purchase Price” of Fifteen Thousand and 00/100 Dollars ($15,000.00)
paid by Purchaser to Seller by wire transfer or other immediately available and
collectible funds ("Good Funds"), and the “Deferred Purchase Price” of Fifty
Four Thousand and 00/100 Dollars ($54,000.00) paid by Purchaser to Seller for a
total of Sixty Nine Thousand and 00/100 Dollars ($69,000.00) per Lot (subject to
adjustment as hereinafter provided in Section 2(b) of this Agreement). The
Deferred Purchase Price for the Lots acquired by Purchaser at the First Closing
shall be secured by a letter of credit delivered by Purchaser into escrow at the
First Closing, and the Deferred Purchase Price for the Lots acquired by
Purchaser at the Second Closing shall be secured by a letter of credit delivered
by Purchaser into escrow at the Second Closing, as more particularly described
in Section 5(c) below.
 
(b) Purchase Price Escalator. The portion of the Purchase Price of each Lot not
paid at the First Closing will increase by an amount equal to the amount of
simple interest that would accrue thereon for the period elapsing between the
date that the First Closing occurs until the date such amount is paid, at a per
annum rate equal to two and one-half percent (2.5%) (the “Escalator”). By way of
example and for clarification purposes only, if the Initial Purchase Price of a
Lot at the Closing of the Takedown 1 Lots is $15,000, then at a subsequent
Closing occurring 12 months (365 days) following the date of the closing of the
Takedown 1 Lots, the Purchase Price for a Lot at such subsequent Closing will be
$15,375, which is calculated as follows: $15,000 + ($15,000 x .025) = $15,375.
 
 
2

 
 
3. Payment of Purchase Price. The Purchase Price for each of the Lots, as
determined pursuant to Section 2 above, shall be payable as follows:
 
(a) Earnest Money Deposit. Within three (3) business days following the
Effective Date, Purchaser shall deliver to the Title Company (as defined in
Section 4(a) hereof) an earnest money deposit in the amount of $100,000.00 (the
“Initial Deposit”. At the end of the Due Diligence Period and within three (3)
business days following the delivery of the Continuation Notice (as hereinafter
defined), Purchaser shall deliver to the Title Company an additional $110,000
(the “Additional Deposit”). The Initial Deposit and the Additional Deposit and
all interest earned thereon shall be referred to herein as the "Deposit." The
Title Company will act as escrow agent and invest the Deposit in a federally
insured institution at the highest money market rate available. The Deposit
shall be paid in Good Funds. One-half of the Deposit will be applied to the
Closing Purchase Price Payment for the Takedown 1 Lots and one-half of the
Deposit will be applied to the Closing Purchase Price Payment for the Takedown 2
Lots. If this Contract is terminated prior to the expiration of the Due
Diligence Period for any reason, the Initial Deposit shall be refunded to
Purchaser. If this Contract is terminated prior to the Deposit being fully
applied to the Purchase Price at the last Closing, the unapplied portion of the
Deposit shall be paid to Seller, except in the case of a termination of this
Contract pursuant to a provision that expressly entitles Purchaser to a refund
of the Deposit as provided elsewhere herein.
 
(b) Initial Purchase Price. That portion of the Purchase Price for each Lot that
is identified as the Initial Purchase Price and calculated as provided in
Section 2 above shall be paid by Purchaser to Seller in Good Funds at the
Closing that is applicable to the Lot.
 
(c) Deferred Purchase Price. That portion of the Purchase Price for each Lot
that is identified as the Deferred Purchase Price in Section 2 above is due and
payable by Purchaser to Seller, as provided in and pursuant to the terms of the
Lot Development Agreement (as hereinafter defined).
 
4. Seller’s Title
 
(a) Preliminary Title Commitment. Within ten (10) business days after the
Effective Date, Seller shall furnish to Purchaser, at Seller’s expense, a
current commitment for a Title Policy (as defined below) for the Property (the
"Master Commitment") issued by Land Title Guarantee Company ("Title Company")
and underwritten by First American Title Insurance Company, together with copies
of the instruments listed in the schedule of exceptions in the Master
Commitment. If the Master Commitment contains any exceptions from coverage which
are unacceptable to Purchaser, then Purchaser shall object to the condition of
the Master Commitment in writing within forty-five (45) days of Purchaser’s
receipt of the Master Commitment together with copies of all documents
constituting exceptions to title (the "Title Objections"). Upon receipt of the
Title Objections, Seller may, at its option and at its sole cost and expense,
clear the title to the Property of the Title Objections within twenty (20) days
of receipt of the Title Objections. In the event Seller fails, or elects not to
clear the title to the Property of the Title Objections on or before the date
that is ten (10) days before the expiration of the Due Diligence Period, the
Purchaser, as its sole remedy, may elect before the expiration of the Due
Diligence Period either: (i) to terminate this Contract, in which event the
Initial Deposit shall be promptly returned to Purchaser, Purchaser shall deliver
to Seller all information and materials received by Purchaser from Seller
pertaining to the Property and any non-confidential and non-proprietary
information otherwise obtained by Purchaser pertaining to the Property, and
thereafter the parties shall have no further rights or obligations under this
Contract except as otherwise provided in Section 12(c) below; or (ii) to waive
such objections and proceed with the transactions contemplated by this Contract,
in which event Purchaser shall be deemed to have approved the title matters as
to which its Title Objections have been waived. If Purchaser fails to provide
the Title Objections prior to the expiration of the sixty (60) day period
required by this Section 4(a), Purchaser shall be deemed to have elected to
waive its objections as described in the preceding clause. If Purchaser fails to
notify Seller of its election to terminate this Contract or waive it objections,
Purchaser shall be deemed to have elected to waive its objections to any title
matter that Seller has failed or elected not to cure. Seller shall release at or
prior to the applicable Closing any monetary lien that Seller caused or created
against the Property with respect to that portion of the Property to be acquired
at a particular Closing other than non-delinquent real estate taxes and
assessments and Permitted Exceptions, and such monetary liens shall not
constitute Permitted Exceptions (as hereinafter defined). At each Closing,
without the need for Purchaser to object to the same in Purchaser’s Title
Objections, Seller shall execute and deliver the Title Company's standard form
mechanic's lien affidavit (the “Lien Affidavit”), and to the extent required by
the Title Company a commercially reasonable indemnity agreement (the “Title
Company Indemnity”), in connection with the standard printed exception for liens
arising against the Lots purchased at the Closing for work or materials ordered
or contracted for by Seller, and any information regarding such work reasonably
requested by Title Company, provided, however, if the Purchaser determines
during the Due Diligence Period that the Title Company refuses or is unwilling
to delete the standard printed exception for liens as part of extended coverage
despite Seller’s offer to execute and deliver the Lien Affidavit and Title
Company Indemnity, then Purchaser will have the right to terminate this Contract
on or before the expiration of the Due Diligence Period whereupon the Deposit
will be returned to Purchaser, or Purchaser may proceed with the Closing in
which event the Title Policy will contain and the Lots will be conveyed subject
to the standard printed exception for liens unless the Title Company thereafter
agrees to delete such lien exception, however, the Purchaser has no further
termination right if the Title Company does not agree to do so. Seller shall
request that the Takedown Commitment (as hereinafter defined) provide for the
deletion of the other standard printed exceptions from the Title Policy as part
of extended coverage (provided that Seller's only obligation with respect
thereto shall be to provide a copy of Seller’s existing survey ("Survey"), if
any, of the land that contains the Lots, obtain and furnish a plat certification
issued by a licensed surveyor, to execute the Title Company’s standard form
seller-owner final affidavit and agreement as reasonably modified by Seller and
as to Seller’s acts only if such affidavit is required by the Title Company for
the purpose of deleting any exception for parties in possession (“Owner’s
Affidavit”), and to execute the Title Company's Lien Affidavit and Title Company
Indemnity with respect to Seller's acts, in form and substance reasonably
acceptable to Seller). Seller has no obligation to provide a new Survey or to
update any existing Survey.
 
3

 
 
(b) Subsequently Disclosed Exceptions. Not less than fifteen (15) days prior to
the applicable Closing, Purchaser may request that the Title Company issue an
updated title commitment for that portion of the Property to be acquired at such
Closing (each a "Takedown Commitment"), together with copies of any additional
instruments listed in the schedule of exceptions which are not reflected in the
Master Commitment furnished pursuant to Section 4(a) above or in any prior
Takedown Commitment. Additional items disclosed by a Takedown Commitment or by
an amendment to the Master Commitment that affect title to the subject Property
are referred to as “New Exceptions”. New Exceptions affecting title to the
subject Property that are allowed by the provisions of this Contract are
referred to as “Permissible New Exceptions” and all other New Exceptions are
referred to as “Other New Exceptions”. Purchaser has no right to object to any
Permissible New Exception. Other New Exceptions which do not materially
adversely affect title, as reasonably determined by Purchaser, or use of a Lot
shall also be Permissible New Exceptions. Purchaser shall have a period of seven
(7) days from the date of its receipt of such Takedown Commitment or amendment
to the Master Commitment and a copy of the New Exceptions (the "New Exception
Review Period") to review and to approve or disapprove any Other New Exceptions.
If the Other New Exception is unacceptable to Purchaser, Purchaser shall object
to the Other New Exception in writing within seven (7) days from the date of
Purchaser’s receipt of the Takedown Commitment, together with a copy of the New
Exceptions (the "New Exception Objection"). Upon receipt of the New Exception
Objection, Seller shall cure the New Exception Objection (by deletion, insuring
over or endorsement) to the extent that such Other New Exception was caused or
created by Seller and is not otherwise permitted by this Contract ("Seller
Caused Exception"). If the New Exception Objection relates to an Other New
Exception that was not caused by Seller (“Non-Seller Caused Exception”), Seller
may, at its sole discretion, cure the New Exception Objection, within fifteen
(15) days of receipt of the New Exception Objection (“Seller Cure Period”) and
the applicable Closing Date will be extended to accommodate the Seller Cure
Period. In the event Seller fails, or elects not to cure a Non-Seller Caused
Exception within such fifteen (15) day period, the Purchaser, as its sole
remedy, may elect within five (5) days after the end of the Seller Cure Period
either: (i) to terminate this Contract as to the Lots affected by such New
Exception, in which event the prorata portion of the unapplied Deposit for such
Lots shall be refunded to Purchaser and the parties shall have no further rights
or obligations under this Contract as to such Lots; or (ii) to waive such
objection and proceed with the acquisition of the Lots in such Takedown, in
which event Purchaser shall be deemed to have approved the New Exception. If
Purchaser fails to notify Seller of its election to terminate this Contract as
to the applicable Lots in accordance with the foregoing sentences within five
(5) days after the expiration of the Seller Cure Period (i) Purchaser shall be
deemed to have elected to waive its objections as described in the preceding
sentences (ii), and all such items shall be deemed to be Permitted Exceptions.
 
4

 
 
(c) Permitted Exceptions; Additional Easements. Seller shall convey title to the
Lots included in each Takedown of the Property to Purchaser at the Closing for
such Takedown subject to the Permitted Exceptions described in Section 9 hereof.
Prior to each such Closing, Seller shall have the right, subject to the
limitations set forth below and in Exhibit B, to utilize the reservation of
rights set forth on Exhibit B hereof, to convey additional easements as
Permissible New Exceptions to utility and cable service providers, governmental
or quasi-governmental Authorities, metropolitan, water and sanitation districts,
homeowners associations or property owners associations or other entities that
serve the Development or adjacent property for construction of utilities and
other facilities to support the Development or such adjacent property, including
but not limited to sanitary sewer, water lines, electric, cable, broad-band and
telephone transmission, storm drainage and construction access easements across
the Property not yet acquired by Purchaser, allowing Seller or its assignees the
right to install and maintain sanitary sewer, water lines, cable television,
broad-band, electric, telephone and other utilities on the Property and on the
adjacent property owned by Seller and/or its affiliates, and further, to
accommodate storm drainage from the adjacent property. Such easements shall
require the restoration of any surface damage or disturbance caused by the
exercise of such easements, shall not be located within the building envelope of
any Lot, shall not materially detract from the value, use or enjoyment of
(i) the Lots affected or the remaining portion of the Property on which such
easements are to be located, or (ii) any adjoining property of Purchaser.
 
5

 
 
(d) Master Covenants. Prior to the Takedown 1 Closing, Seller shall, subject to
the limitations set forth below, prepare covenants, conditions and restrictions
for the Development or the portion thereof in which the Property is located (the
"Master Declaration") incorporating architectural and design standards and
guidelines, use limitations and restrictions and which may establish an owners
association or provide that the District shall administer the Master
Declaration, among other matters, together with such supplemental declarations
as may have been or may be recorded to subject the Property to the provisions of
the Master Declaration (collectively, the "Master Covenants"). Seller shall
provide a draft of the Master Covenants in substantially the form to be recorded
to Purchaser for Purchaser’s review within thirty (30) days after the Effective
Date. If the Master Covenants contain any provisions which are unacceptable to
Purchaser in Purchaser’s sole discretion, Purchaser shall object to such
provisions with particularity in writing within ten (10) days of receipt of the
draft Master Covenants. Upon receipt of such objection, Seller may, at its
option, modify the objectionable provisions of the Master Covenants within ten
(10) days of receipt of such objection from Purchaser. In the event Seller fails
or elects in its discretion not to modify the objectionable provisions of the
Master Covenants within such ten (10) day period, Purchaser shall have the right
as its sole remedy to elect either: (i) to terminate this Contract, in which
event the Initial Deposit shall be promptly returned to Purchaser, Purchaser
shall deliver to Seller all information and materials received by Purchaser from
Seller pertaining to the Property and any non-confidential and non-proprietary
information otherwise obtained by Purchaser pertaining to the Property, and
thereafter the parties shall have no further rights or obligations under this
Contract except as otherwise provided in Section 12(c) below; or (ii) to waive
any objections to the Master Covenants and proceed with the transactions
contemplated by this Contract, in which event Purchaser shall be deemed to have
approved the Master Covenants as to which its objections have been waived. If
Purchaser fails to provide written notice to Seller of its objection to the
Master Covenants within ten (10) days of receipt of the draft Master Covenants
as required by this Section 4(d), Purchaser shall be deemed to have elected to
waive its objections as described in the preceding clause and the Master
Covenants shall be deemed to be Permitted Exceptions. Seller shall be permitted
to revise the Master Covenants at any time before the First initial Closing
under this Contract without the consent of Purchaser, provided that any such
revisions have no material adverse effect on the Lots acquired or to be acquired
by Purchaser.
 
(e) Title Policy. Within a reasonable time after each Closing, Seller, at its
expense, shall cause the Title Company to deliver a Form 2006 ALTA extended
coverage owner’s policy of title insurance (“Title Policy”), insuring
Purchaser’s title to the Property conveyed at such Closing, pursuant to the
applicable Takedown Commitment and subject only to the Permitted Exceptions,
together with such endorsements as Purchaser may request and which the Title
Company agrees to issue during the Due Diligence Period. Such Title Policy shall
include extended coverage subject to the provisions of Section 4(a) hereof.
Seller shall pay the premium for the basic policy at such Closing and Purchaser
shall pay any additional premium for extended coverage if available. The Title
Policy shall provide insurance in an amount equal to the Purchase Price for all
Lots purchased at such Closing. At each Closing, Seller shall offer to execute
and deliver a Lien Affidavit and an Owner’s Affidavit, and shall obtain and
furnish a plat certification issued by a licensed surveyor, both as provided in
Section 4(a) above. Purchaser shall pay any fees charged by the Title Company to
delete the standard pre-printed exceptions. Purchaser shall pay for the premiums
for any endorsements requested by Purchaser, except that Seller shall pay for
any endorsements that Seller agrees to provide in order to cure a Title
Objection.
 
6

 
 
5. Seller Obligations. Seller shall have the following obligations:
  
(a) Entitlements.
 
(i) Existing Entitlements. The County previously approved the following
entitlements for the Property (collectively, the “Existing Entitlement
Documents”): a Preliminary Plat and a Preliminary Development Plan. Seller shall
provide a copy of the Existing Entitlement Documents to Purchaser as part of the
Seller Documents.
 
(ii) Platting and Entitlements. Seller shall be responsible, at Seller's sole
cost and expense, for preparing and processing in a commercially reasonable
manner and timeframe, and diligently pursuing and obtaining Final Approval (as
defined below) from the County and any other appropriate Authority and recording
in the records of the Clerk and Recorder of the County (the "County Records"),
as may be required, of the following for each respective Takedown: (i) a
specific development plan that includes the Property (“SDP”); (ii) an
administrative site plan (“ASP”) and final subdivision plat or plats for each
Filing within the Property (each a "Final Plat"); (iii) the public improvement
construction plans relating to such Final Plat ("CDs"); and (iv) the development
or subdivision improvement agreement associated with such Final Plat and other
similar documentation required by the Authorities in connection with approval of
such Final Plat (collectively, such documents are referred to, with respect to
each Takedown, as the "Final Subdivision Documents" and together with the
Existing Entitlement Documents, collectively, the "Entitlements" for such
Takedown). The Final Subdivision Documents shall substantially comply with the
Final Lotting Diagram, and shall provide that each of the Lots are approximately
50 feet wide by approximately 110 feet deep, with a building envelope on not
less than 40’ wide (after taking into consideration applicable setbacks), and
the Final Subdivision Documents shall not impose new or additional requirements
upon Buyer the cost of which is expected to exceed $3,000 for any Lot. Seller
shall use commercially reasonable efforts to have the Entitlements for each
Takedown, respectively, to be approved by the Authorities and recorded as
necessary in the County Records with applicable governmental or third-party
appeal or challenge periods applicable to an approval decision of the Board of
Commissioners or Planning Commission having expired without any appeal
then-pending (“Final Approval”). Seller shall use commercially reasonable
efforts to obtain Final Approval of the Entitlements for the Takedown 1 Lots on
or before nine (9) months after the expiration of the Diligence Period (or any
extensions thereof). If Final Approval of the Entitlements for the Takedown 1
Lots has not been achieved as aforesaid on or before nine (9) months after the
expiration of the Diligence Period (or any extensions thereof), then Seller, in
its discretion, shall have the right to extend the date for obtaining such Final
Approval for a period not to exceed six (6) months after the initial nine (9)
month period. If Seller extends the time period for obtaining such Final
Approval for the Takedown 1 Lots, then during such extended time period Seller
shall continue to use commercially reasonable efforts to obtain Final Approval
of such Entitlements, and failing which, Seller shall not be in default of its
obligations under this Contract, but the Purchaser may as its sole remedy
hereunder terminate this Contract as to such Takedown and any remaining
Takedowns by written notice to Seller, delivered within ten (10) business days
after the end of the time period as extended for obtaining such Final Approval,
in which case each party shall thereupon be relieved of all further obligations
and liabilities under this Contract, except as otherwise provided herein, and
the Deposit shall be returned to Purchaser. Failure to give notice as described
above shall be an irrevocable waiver of Purchaser’s right to terminate this
Contract due to Seller’s failure to obtain Final Approval of the Entitlements
for the Takedown 1 Lots. The timing for Final Approval of the Entitlements for
Takedowns after Takedown 1 is as set forth in Section 6(b)(i) hereof. During the
approval process, Seller shall keep Purchaser reasonably informed of the process
and the anticipated results therefrom. Purchaser, at no material cost to
Purchaser (other than costs incurred to obtain services that could reasonably be
performed or provided in-house), shall reasonably cooperate with Seller in
Seller’s efforts to obtain Final Approval of the Entitlements by the County.
 
7

 
 
(iii) Lot Minimums for each Takedown. The Final Plat(s) for the Property and the
Lots are anticipated to be in a form which is substantially consistent, with the
Final Lotting Diagram, subject to changes made necessary by the Authorities
and/or final engineering decisions which are necessary to properly engineer,
design, and install the improvements in accordance with the requirements of the
County and other applicable Authorities.
 
(iv) Recordation of Final Plat. At or before each Closing, Seller shall have
caused to be recorded the Final Plat that includes the Lots that are to be
purchased at that Closing. Seller shall be responsible for providing to the
County the bond or other financial assurance that is required by the County to
record each Final Plat.
 
(b) Offsite Infrastructure. Seller shall cause Rangeview and/or the District to
install and construct in a commercially reasonable manner, and diligently pursue
to substantial completion the offsite infrastructure improvements that are
identified and described on Exhibit D attached hereto and incorporated herein by
this reference (collectively, the "Offsite Infrastructure Improvements"). The
Offsite Infrastructure Improvements will be completed in a good, workmanlike and
lien-free manner, in accordance with the CDs, applicable laws, codes,
regulations and governmental requirements for the Development and the
requirements of this Agreement. Seller shall or shall cause Rangeview and/or the
District, using commercially reasonable efforts, to have the Offsite
Infrastructure Improvements Substantially Complete in accordance with the
Schedule set forth on Exhibit D, subject to Force Majeure, which schedule will
substantially conform to the timing set forth in clause (10) of Section 5(c)(ii)
below. Rangeview will be constructing a new wastewater reclamation facility
(“WWRF”) for the Development. Seller shall provide evidence to Purchaser that
Rangeview has received the necessary authorizations from the Water Quality
Control Division of the Colorado Department of Public Health and Environment and
from the County to construct the WWRF, and has awarded a contract for the
construction of the WWRF. Without limiting the generality of the foregoing,
Purchaser specifically acknowledges and agrees that the WWRF currently planned
as an Offsite Infrastructure Improvement will not be Substantially Complete on
or before the date that Purchaser obtains its first building permit for a Lot.
Therefore, Seller shall provide, at Seller’s sole cost, a temporary alternative
service for the processing of wastewater sufficient for the issuance of building
permits and certificates of occupancy consisting of two sequential batch reactor
basins with a combined volume of 500,0000 gallons, along with appurtenant
facilities to mitigate the development of odors, that Rangeview’s engineer will
certify as having been constructed in accordance with approved plans and
specifications (the “Alternative Service”). The Alternative Service shall be
operational on the date that Purchaser obtains its first building permit for a
Lot, and shall continue in operation until such time as the WWRF is
Substantially Complete. Funding for the Alternative Service shall be included in
an Offsite Infrastructure Escrow Agreement. Seller will give Purchaser written
notice (“Completion Notice”) when each Offsite Infrastructure Improvement is
Substantially Complete. During the construction process, Seller shall keep
Purchaser reasonably informed of the progress of the construction of the Offsite
Infrastructure. The term "Substantially Complete" or "Substantial Completion"
means that the improvements have been completed in accordance with the CD’s
subject to certain limitations and other provisions set forth in Section 4.5.1
of the Lot Development Agreement. Seller and/or Rangeview shall be responsible
for obtaining final acceptance by the County and any other applicable Authority
having jurisdiction in accordance with the requirements of the County or other
Authority. As an addition to Purchaser’s Condition Precedent, Seller or
Rangeview shall on or before the First Closing (i) have substantially completed
the CDs for the Offsite Infrastructure Improvements; (ii) have obtained
development permits for the Offsite Infrastructure Improvements; (iii) have let
the contracts for installation of the Offsite Infrastructure Improvements and
(iv) have deposited funds into a controlled disbursement account pursuant to one
or more agreements (each an “Offsite Infrastructure Escrow Agreement” and in the
plural “Offsite Infrastructure Escrow Agreements”) equal to the contracted cost
to Substantially Complete the Offsite Infrastructure Improvements which Seller
and/or Rangeview shall have the right to draw upon to pay for such Offsite
Infrastructure Improvements as constructed. The form of the Offsite
Infrastructure Escrow Agreement shall be subject to Purchaser’s review and
approval during the Due Diligence Period and if Purchaser is not satisfied with
such agreement for any reason, then Purchaser’s sole remedy shall be to
terminate this Contract under Section 10(a) and if Purchaser does not so
terminate this Contract then the Offsite Infrastructure Escrow Agreement(s)
shall be deemed approved. At Closing the Purchaser shall become a party by
joinder to the Offsite Infrastructure Escrow Agreements solely with respect to
remedies for a Seller default in timely completing the Offsite Infrastructure
Improvements (Seller and Purchaser agree that the Offsite Infrastructure Escrow
Agreement will provide Purchaser the first right to step-in and complete the
Off-site Infrastructure Improvements. In the event that Seller does not complete
any Offsite Infrastructure Improvements by the required date (subject to Force
Majeure), the Purchaser and all other purchasers of Lots in the Development
shall have the right as their remedy to withdraw the necessary funds out of such
escrow to cause completion of the applicable Offsite Infrastructure
Improvements. Seller shall deliver such Offsite Infrastructure Escrow Agreements
to Purchaser within 15 days following the Effective Date. Seller is not
obligated to install any amenities related to the Community Park as part of the
Offsite Infrastructure or the Finished Lot Improvements, but Seller and
Purchaser agree to use good faith efforts during the Due Diligence Period to
establish the timing, financing other relevant details pertaining to the
installation of amenities on the Community Park.
 
8

 
 
(c) Finished Lot Improvements/Lot Development Agreement.
 
(i) At the First Closing, Purchaser and Seller shall enter into the Lot
Development Agreement in the form attached as Exhibit F of this Contract
obligating Seller to construct and install the  Finished Lot Improvements as
described on Exhibit C attached hereto. 
 
(ii) The Lot Development Agreement includes, without limitation, provisions that
provide for the following: (1) phased completion of the Offsite Infrastructure
Improvements and the Finished Lot Improvements consisting of two phases with
respect to the Takedown 1 Lots and two subsequent phases with respect to the
Takedown 2 Lots for a total of four phases; (2) the payment of the Deferred
Purchase Price by Purchaser as follows: For each phase, one-half of the Deferred
Purchase Price for the Lots in that phase shall be paid to Seller upon
substantial completion and construction acceptance by Rangeview of that portion
of the Finished Lot Improvements consisting of the water, sanitary sewer and
storm sewer infrastructure that is necessary to serve the Lots in that phase,
and the remaining one-half of the Deferred Purchase Price for the Lots in that
phase shall be paid to Seller upon substantial completion of the balance of
Finished Lot Improvements that serve that phase to the extent necessary to
obtain building permits; (3) Seller’s and/or the District’s obligation to post
surety as required by the County in connection with such phases; (4) provisions
regarding Seller’s and/or the District’s agreements with the contractors who
will construct the Finished Lot Improvements; (5) Seller’s and/or the District’s
warranty obligations, as provided on Exhibit C; (6) Seller’s obligation to
obtain lien waivers and to discharge mechanics liens related to construction of
the Finished Lot Improvements; (7) Purchaser step-in rights in the event of a
Seller and/or District default (as defined in the Lot Development Agreement);
(8) a license from Purchaser to permit construction of the Finished Lot
Improvements and performance of other related activities on the Lots; (9)
Seller’s obligation to pay construction costs in excess of the Deferred Purchase
Price; and (10) a schedule providing for the first phase to be Substantially
Completed ten (10) months after the First Closing, with the second phase to be
Substantially Completed nine (9) months after Substantial Completion of the
first phase, with the third phase to be Substantially Completed nine (9) months
after the Second Closing and the fourth phase to be Substantially Completed nine
(9) months after Substantial Completion of the third phase, all subject to Force
Majeure, and all subject to the terms and conditions of Lot Development
Agreement.   The Seller, Purchaser, other builder(s) affected by any
improvements to be constructed under the Lot Development Agreement that serve or
benefit the Lots and other property that is to be acquired by such other
builder(s) (“Joint Improvements”) and the Title Company will at Closing execute
a “Joint Improvements Memorandum” that describes the rights and obligations of
Seller, Purchaser, such other builder(s) and Title Company and such document
will supplement the Lot Development Agreement regarding the installation and
construction of any Joint Improvements. The form of the Joint Improvements
Memorandum shall be agreed upon during the Inspection Period and attached to the
Lot Development Agreement as Exhibit J thereto. If such Joint Improvements
Memorandum is not agreed upon during the Due Diligence Period, then the
Purchaser shall as its sole remedy, has the right to terminate the Contract
prior to the expiration of the Due Diligence Period, in which event the Initial
Deposit shall be returned to Purchaser as provided in Section 10(a) hereof.
 
9

 
 
(iii) After obtaining Final Approval of all necessary Entitlements for the
applicable Lots, Seller acting as the constructing party under the Lot
Development Agreement shall commence and diligently pursue completion or cause
to be completed for the Lots being purchased and acquired by Purchaser at each
Closing, subject to Force Majeure, the Finished Lot Improvements in accordance
with the phasing, provisions and schedules of the Lot Development Agreement and
all applicable laws, codes, regulations and governmental requirements for the
Lots.  Seller will notify Purchaser when each phase of the Finished Lot
Improvements have been Substantially Completed. Seller’s failure to comply with
the foregoing covenant shall not constitute a default hereunder unless and until
such failure shall constitute an event of default (as defined in the Lot
Development Agreement) under the Lot Development Agreement.
 
(iv) In order to secure Purchaser’s obligation following each Closing to pay the
Deferred Purchase Price in accordance with the terms of this Contract and the
payment schedule set forth in the Lot Development Agreement as described in
Section 5(c) of this Contract, at each Closing, Purchaser shall deliver to Title
Company, acting as escrow agent, a letter of credit issued by HomeAmerican
Mortgage Corporation in the form attached hereto as Exhibit G (the “Letter of
Credit”) and in an amount equal to the sum of the Deferred Purchase Price for
all of the Lots acquired by Purchaser at such Closing, plus the estimated
Escalator thereon in an amount equal to $1,350.00 per Lot acquired at the Second
Closing with respect to the Letter of Credit delivered at the Second Closing.
Title Company shall hold and maintain the Letter of Credit pursuant to this
Agreement in an escrow account established by Title Company for the benefit of
Seller and Purchaser. The Letter of Credit for each Closing shall remain in
place until the final payment of the Deferred Purchase Price applicable to such
Closing has been made to the Seller following Substantial Completion of the
Finished Lot Improvements which serve the Lots acquired by Purchaser at such
Closing. If the Letter of Credit is scheduled to expire prior to the Substantial
Completion of all of such Lots, and Purchaser has not renewed the Letter of
Credit at least fifteen (15) days prior to the expiration date thereof, Title
Company is authorized and directed to draw down the full amount of the Letter of
Credit and deposit such funds in escrow to be used solely for the payment of any
unpaid Deferred Purchase Price. The Letter of Credit may provide that it shall
be reduced from time to time to the extent of payments of the Deferred Purchase
Price in Good Funds are made by Purchaser for Finished Lot Improvements in
accordance with the terms, including the payment schedule, set forth in the Lot
Development Agreement and Section 5(c) of this Agreement. The Letter of Credit
for each Closing shall be returned to Purchaser, together with an executed
reduction certificate reducing the face amount thereof to $0.00, upon payment in
full of the Deferred Purchaser Price for all of the Lots in such Closing.
Failure by Purchaser to pay any portion of the Deferred Purchase Price when the
same shall become due and payable, provided that at such failure continues for a
period of ten days after the delivery of written notice thereof from Seller to
Purchaser, shall entitle Seller to enforce the collection of the delinquent
Deferred Purchase Price by drawing upon the Letter of Credit or having the Title
Company draw upon the Letter of Credit, and in either event the funds so drawn
shall be paid to Seller as payment of any unpaid Deferred Purchase Price and
such failure to pay shall be deemed cured. If Seller or Title Company is unable
to draw upon the Letter of Credit, Seller may protect and enforce its rights
under this Agreement pertaining to payment of the Deferred Purchase Price by (i)
such suit, action, or special proceedings as Seller shall deem appropriate,
including, without limitation, any proceedings for the specific performance of
any covenant or agreement contained in this Agreement and the Lot Development
Agreement or the enforcement of any other appropriate legal or equitable remedy,
or for the recovery of actual damages (excluding consequential, punitive damages
or similar damages) caused by Purchaser’s failure to pay the Deferred Purchase
Price, including reasonable attorneys' fees, and (ii) enforcing Seller’s lien
rights under the Lot Development Agreement. Seller’s remedies are non-exclusive.
The foregoing provisions regarding the Letter of Credit as security for payment
of the Deferred Purchase Price shall be included in the Lot Development
Agreement in the form of escrow instructions.
 
 
10

 
 
6. Pre-Closing Conditions
.
(a) Seller’s Conditions. Seller’s obligations to close the First Closing
hereunder are contingent upon satisfaction of the following condition ("Seller's
Condition Precedent"): (i) that Purchaser and other homebuilders are under
contract to purchase at least 200 of the residential lots in the Development,
and close the initial purchase of lots under some or all of such purchase and
sale agreements as determined by Seller simultaneously. If for any reason, other
than Seller’s fault or exercise of its discretion, Seller's Condition Precedent
is not satisfied on or before the date of the First Closing, Seller may
terminate this Contract (in which event the Deposit shall be returned to
Purchaser), or elect, by written notice to Purchaser at least ten (10) days
before the First Closing, to waive the condition and proceed to Closing for the
applicable Lots for the applicable Takedown, or elect to extend the applicable
deadline and the Closing for the applicable Lots for a period of time not to
exceed 60 days by giving written notice to Purchaser on or before the respective
deadlines set forth above for the applicable Takedown, during which time Seller
shall use commercially reasonably efforts to cause such conditions to be
satisfied.
 
(b) Purchaser’s Conditions. It shall be a condition precedent to Purchaser’s
obligation to close each Takedown, that the following conditions (“Purchaser’s
Conditions Precedent”) have been satisfied:
 
(i) Final Approval of the Entitlements (which Entitlements shall be as required
by Section 5(a) of this Agreement) for each respective Takedown by the County
and all other applicable Authorities and recordation of the Final Plat thereof
and such other Entitlements in the County Records as may be required by the
County on or before the applicable Closing Date, as the same may be extended.
 
(ii) Seller’s representations and warranties set forth herein shall be
materially true and correct as of each Closing;
 
(iii) The Title Company shall be committed to issue to Purchaser the applicable
Title Policy with the endorsements as Purchaser may request and the Title
Company agrees in writing to issue prior to the expiration of the Due Diligence
Period, subject only to the Permitted Exceptions accepted by Purchaser in
accordance with the provisions of this Contract.
 
(iv) Purchaser obtaining AMC Approval on or before the expiration of the Due
Diligence Period. The delivery of a Continuation Notice to Seller shall be
deemed to include AMC Approval;
 
(v) Seller’s delivery to Purchaser of satisfactory approval, in writing, of
Purchaser’s House Plans as provided in Section 12(d)(i) of this Contract; and
 
(vi) Purchaser shall have received letters from the appropriate Authorities that
the Lots have water and sewer tap commitments sufficient for Purchaser’s
intended build-out of the Lots, subject to the payment of tap fees and
contingent upon completion of the necessary water and sewer infrastructure.
 
11

 
 
If the Purchaser’s Conditions Precedent are not satisfied on or before each
respective Closing Date of other applicable date specified above, Purchaser may:
(1) waive the unfulfilled Purchaser’s closing condition, (2) extend the
applicable Closing Date for up to thirty (30) days to allow more time for Seller
to satisfy the unfulfilled Purchaser’s Condition Precedent, or (3) as its sole
remedy hereunder terminate this Contract as to such Takedown and any remaining
Takedowns by written notice to Seller, delivered on or before two (2) business
days after the applicable Closing Date, in which case each party shall thereupon
be relieved of all further obligations and liabilities under this Contract,
except as otherwise provided herein, and the Deposit made by Purchaser that has
not been applied to the Purchase Price for Lots already acquired by Purchaser
shall be returned to Purchaser. If Purchaser elects to extend the Closing Date
under (2) and the unsatisfied Purchaser’s Condition Precedent is not satisfied
as of the last day of the thirty (30) day extension period, then Purchaser
shall, as its sole remedy, elect to waive or terminate under (1) or (3). Failure
to give notice as described above shall be an irrevocable waiver of Purchaser’s
right to terminate this Contract as to the affected Takedown pursuant to this
Section 6(a).
 
(c) Moratorium. After the Effective Date and prior to each Closing, if any
state, county, city, public school district, or other Authority declares or
effects any moratorium or other limitation (“Moratorium”) on: (a) the issuance
permits for the construction of infrastructure to serve the Lots, building
permits for the construction of houses or Certificates of Occupancy for those
houses; (b) the purchase of sewer and/or water taps; or (c) the processing of
any engineering, architecture or other plans or documents necessary for the
construction of residential units or infrastructure improvements to serve such
residential units, which Moratorium is applicable to the Lots, then, in such
event, Purchaser shall have the right to terminate this Contract by delivery of
written notice of termination to the Seller. In the event of such termination by
Purchaser, that portion of the Deposit then on deposit shall be refunded to
Purchaser.
 
7. Closing. "Closing" shall mean the delivery to the Title Company of all
applicable documents and funds required to be delivered pursuant to Section 8
hereof and unconditional authorization of the Title Company to disburse, deliver
and record the same. The purchase of Lots at the closing of a Takedown shall be
deemed to be "Closed" when the documents and funds required to be delivered
pursuant to Section 8 hereinafter have been delivered to the Title Company, and
the Title Company agrees to unconditionally to disburse, deliver and record the
same.
 
8. Closings; Closing Procedures
 
(a) On each respective Closing Date, Purchaser shall purchase the number of Lots
that Purchaser is obligated to acquire hereunder in the applicable Takedown.
 
 
12

 
 
(b) Closing Dates. The date of the First Closing of the purchase and sale of the
Takedown 1 Lots shall be the date that is ten (10) days after the date that
Final Approval of the Entitlements is obtained. Such date of Closing is herein
referred to as the "Takedown 1 Closing Date." The date of the Second Closing of
the purchase and sale of the Takedown 2 Lots (the "Takedown 2 Closing") shall be
the date that eighteen (18) months after the Takedown 1 Closing Date or such
other date to which Seller and Purchaser may mutually agree. Such date of
Closing is herein referred to as the "Takedown 2 Closing Date." The term
"Closing Date" may be used to refer to each of the Takedown 1 Closing Date and
the Takedown 2 Closing Date. If Purchaser desires to accelerate any of the
Closing Dates, Purchaser may request that a Closing Date be accelerated, and if
Seller is willing to do so in its sole and absolute discretion, the parties will
work together to prepare a mutually acceptable amendment to this Contract and
the Lot Development Agreement to accommodate such request. Seller shall have the
right to extend the Takedown 1 Closing Date for up to 60 days in order to
satisfy Seller’s Condition Precedent as provided in Section 6(a) of this
Contract.
 
(c) Closing Place and Time. Each Closing shall be held at 11:00 a.m. on the
applicable Closing Date at the offices of the Title Company or at such other
time and place as Seller and Purchaser may mutually agree.
 
(d) Closing Procedures. Each purchase and sale transaction shall be consummated
in accordance with the following procedures:
 
(i) All documents to be recorded and funds to be delivered hereunder shall be
delivered to the Title Company to hold, deliver, record and disburse in
accordance with closing instructions approved by Purchaser and Seller;
 
(ii) At each Closing, Seller shall deliver or cause to be delivered in
accordance with the closing instructions the following:  
 
(1) A special warranty deed conveying the applicable portion of the Property to
be acquired at such Closing to Purchaser. The special warranty deed shall
contain a reservation of easements, minerals, mineral rights and water and water
rights, as well as other rights, as set forth on Exhibit B. The special warranty
deed shall also be subject to non-delinquent general real property taxes for the
year of such Closing and subsequent years, District assessments and the
Permitted Exceptions.
 
(2) Payment (from the proceeds of such Closing or otherwise) sufficient to
satisfy any encumbrance relating to the portion of the Property being acquired
at such Closing, required to be paid by Seller at or before the time of Closing.
 
(3) A tax certificate or other evidence sufficient to enable the Title Company
to ensure the payment of all general real property taxes and installments of
District assessments then due and payable for the portion of the Property being
acquired at such Closing.
 
(4) An affidavit, in a form sufficient to comply with applicable laws, stating
that Seller is not a foreign person or a foreign corporation subject to the
Foreign Investment in Real Property Tax Act, and therefore not subject to its
withholding requirements.
 
13

 
 
(5) A certification or affidavit to comply with the reporting and withholding
requirements for sales of Colorado properties by non-residents (Colorado
Department of Revenue Form DR-1083).
 
(6) A Lien Affidavit and Title Company Indemnity.
 
(7) A partial assignment of declarant rights or builder rights under the Master
Covenants, assigning only the following declarant rights (to the extent such
rights are not automatically granted to Purchaser as a “builder” by the terms of
the Master Covenants) from Seller to Purchaser: to maintain sales offices,
construction offices, management offices, model homes and signs advertising the
Development and/or Lots, and such other rights to which the parties may mutually
agree.
 
(8) The Tap Purchase Agreement (as defined herein).
 
(9) A general assignment to Purchaser in the form attached hereto as Exhibit E
("General Assignment") with respect to the applicable Lots.
 
(10) An Owner’s Affidavit.
 
(11) The Lot Development Agreement and the Joint Improvements Memorandum
executed by Seller.
 
(12) The Offsite Infrastructure Escrow Agreement(s) executed by Seller .
 
(13) Such other documents as may be required to be executed by Seller pursuant
to this Contract or the closing instructions.
 
(iii) At each Closing, Purchaser shall deliver or cause to be delivered in
accordance with the closing instructions the following:
 
(1) The Purchase Price payable at such Closing, computed in accordance with
Section 2 above, for the Lots being acquired at such Closing, such payment to be
made in Good Funds.
 
(2) The Tap Purchase Agreement.
 
(3) The Lot Development Agreement and the Joint Improvements Memorandum executed
by Purchaser.
 
(4) The Offsite Infrastructure Escrow Agreement(s) executed by Purchaser.
 
(5) All other documents required to be executed by Purchaser pursuant to the
terms of this Contract or the closing instructions.
 
(6) Payment of any amounts due pursuant to Section 16 hereof.
 
14

 
 
(iv) At each Closing, Purchaser and Seller shall each deliver an executed
settlement statement, which shall set forth all prorations, disbursements of the
Purchase Price and expenses applicable to such Closing;
 
(v) The following adjustments and prorations shall be made between Purchaser and
Seller as of each Closing:
 
(1) Real property taxes and installments of District assessments, if any, for
the applicable portion of the Property for the year in which the Closing occurs
shall be prorated based upon the most recent known rates, mill levy and assessed
valuations; and such proration shall be final.
 
(2) Seller shall pay real property taxes and District assessments for years
prior to the year in which the Closing occurs.
 
(3) Purchaser shall pay any and all recording costs and documentary fees
required for the recording of the deed.
 
(4) Seller shall pay the base premium for the Title Policy and for any
endorsement Seller agrees to provide to cure a Title Objection, and Purchaser
shall pay the premium for any other endorsements requested by Purchaser in
accordance with Section 4 above, including an extended coverage endorsement.
 
(5) Each party shall pay one-half (1/2) of any closing or escrow charges of the
Title Company.
 
(6) All other costs and expenses not specifically provided for in this Contract
shall be allocated between Purchaser and Seller in accordance with the customary
practice of commercial real estate transactions in Arapahoe County, Colorado.
 
(vi) Possession of the applicable portion of the Property being acquired at each
Closing shall be delivered to Purchaser at such Closing, subject to the
Permitted Exceptions.
 
9. Seller’s Delivery of Title. At each Closing, Seller shall convey title to the
applicable portion of the Property, together with the following items, to the
extent that they have been approved, or are deemed to have been approved by
Purchaser pursuant to the terms of this Contract (collectively, the "Permitted
Exceptions"):
 
(a) all easements, agreements, covenants, restrictions, rights-of-way and other
matters of record that affect title to the Property as disclosed by the Master
Commitment or any Takedown Commitment, or otherwise, to the extent that such
matters are approved or deemed approved by Purchaser in accordance with
Section 4 above or otherwise approved by Purchaser (unless otherwise identified
herein as an obligation, fee or encumbrance to be assumed by Purchaser or which
is otherwise identified herein as a Purchaser obligation which survives such
Closing, the foregoing items, however, shall not include any mortgages, deeds of
trust, mechanic’s liens or judgment liens arising by, through or under Seller,
which monetary liens Seller shall cause to be released or fully insured over by
the Title Company, to the extent they affect any portion of the Property, on or
prior to the date that such portion of the Property is conveyed to Purchaser);
 
15

 
 
(b) the Entitlements, including without limitation, the Final Plat applicable to
the Property being acquired at such Closing and all easements and other terms,
agreements, provisions, conditions and obligations as shown thereon;
 
(c) the Master Covenants;
 
(d) the inclusion of the Property into the Sky Ranch Metropolitan District No. 5
(the "District") and such other special improvement districts or metropolitan
districts as may be disclosed by the Master Commitment or any Takedown
Commitment delivered to Purchaser pursuant to this Contract;
 
(e) a Public Improvement Fee Covenant with respect to construction and
installation of eligible public improvements on the Property, which imposes a
public improvement fee equal to a percentage (the “PIF Percentage”) of all sales
that occur on the Property that is one percentage point less than the total
sales tax imposed on taxable sales occurring in that portion of the City of
Aurora, Colorado located within the boundaries of the County and the PIF
Percentage of the cost of building materials (the "Public Improvement Fee" or
"PIF"). The PIF will be collected by (i) all sellers or providers of goods or
services who engage in any PIF sales transactions within those portions of the
Development subject to the PIF Covenant from the purchaser or recipient of such
goods or services and (ii) by all homebuilders, and then will be paid over to
the PIF collection agent. The PIF collection agent will receive and remit the
Public Improvement Fee to the Seller or District. PIF sales shall not include
the sale of residential improvements or any goods incident to the sale of
residential improvements.
 
(f) a reservation of water and mineral rights as set forth on Exhibit B hereof;
 
(g) applicable zoning and governmental regulations and ordinances;
 
(h) title exceptions, encumbrances, or other matters arising by, through or
under Purchaser;
 
(i) items apparent upon an inspection of the Property or shown or that would be
shown on an accurate and current survey of the Property; and
 
(j) any Permissible New Exception and any other document required or permitted
to be recorded against the Property in the County Records pursuant to the terms
of this Contract.
 
10. Due Diligence Period; Acceptance of Property; Release and Disclaimer.
 
16

 
 
(a) Feasibility Review. Within five (5) business days following the Effective
Date, Seller shall deliver or make available (at Seller’s office or via
electronic file share) to Purchaser the following listed items to the extent in
Seller’s actual possession; if an item listed below is not in Seller’s
possession and not delivered or made available to Purchaser, but is otherwise
readily available to Seller, then Purchaser may make written request to Seller
to provide such item, and Seller will use its reasonable efforts to obtain and
deliver or make such item available to Purchaser, but Seller will have no
obligation otherwise to obtain any item not in Seller’s possession: (i) any
environmental reports, soil reports and certifications pertaining to the Lots,
(ii) a copy of any subdivision plat for the Property, (iii) engineering and
construction plans pertaining to the Lots, (iv) grading, drainage, hydrology and
other engineering reports and plans and engineering and constructions plans for
offsite improvements that are required to obtain building permits/certificates
of occupancies for single-family detached residences constructed on the Lots;
(v) any PUD, Development Agreement, Site Development Plans and other approvals
pertaining to the Lots particularly and the Development generally; (vi) any
Special District Service Plans; (vii) any existing ALTA or other boundary Survey
of the Property; and (viii) copies of any subdivision bonds or guarantees
applicable to the Lots (collectively, the "Seller Documents"). Purchaser shall
have a period expiring sixty (60) calendar days following the Effective Date of
this Contract within which to review the same (the "Due Diligence Period").
During the Due Diligence Period, Purchaser shall have an opportunity to review
and inspect the Property, all Seller Documents and any and all factors deemed
relevant by Purchaser to its proposed development and the feasibility of
Purchaser’s intended uses of the Property, including without limitation
architectural approvals, in Purchaser’s sole and absolute discretion (the
"Feasibility Review"). The Feasibility Review shall be deemed to have been
completed to Purchaser’s satisfaction only if Purchaser gives written notice to
Seller of its election to continue this Contract ("Continuation Notice") prior
to the expiration of the Due Diligence Period. If Purchaser fails to timely give
a Continuation Notice or if Purchaser gives a notice of its election to
terminate, this Contract shall automatically terminate, the Initial Deposit
shall be promptly returned to Purchaser, Purchaser shall deliver to Seller all
information and materials received by Purchaser from Seller pertaining to the
Property and any non-confidential and non-proprietary information otherwise
obtained by Purchaser pertaining to the Property, and thereafter the parties
shall have no further rights or obligations under this Contract except as
otherwise provided in Section 24 below.
 
(i) Asset Management Committee Approval. On or before the expiration of the Due
Diligence Period, Purchaser shall have obtained the written approval of the
Board of Directors of M.D.C. Holdings, Inc. ("MDC") or MDC’s Asset Management
Committee (“AMC Approval”), to issue a Continuation Notice for the transaction
contemplated hereunder, and if Purchaser delivers a Continuation Notice or
otherwise elects not to terminate this Agreement on or before the expiration of
the Due Diligence Period, then Purchaser will be deemed to have obtained such
approval and satisfied this condition to Builder’s obligation to Close;
 
(b) Approval of Property. If Purchaser gives a Continuation Notice on or before
the expiration of the Due Diligence Period, except as otherwise provided in this
Section 10, Purchaser shall be deemed to have approved the Property, the
Development and the feasibility of Purchaser’s intended uses of the Lots
(subject to the terms and conditions of Section 5(b) and Section 5(c) hereof).
Such approval shall be deemed to include, but shall not be limited to,
Purchaser’s approval of the following as to the Property:
 
(i) The ability of applicable utility companies to provide utility services to
the Property, including the quality, sizing and cost of such services;
 
17

 
 
(ii) The soil and environmental conditions of the Property;
 
(iii) All Seller Documents delivered to Purchaser pursuant to this Contract;
 
(iv) All of the Permitted Exceptions;
 
(v) The financial condition and other factors relevant to the operation of the
District;
 
(vi) Any property owners’ association to be established pursuant to the terms of
the Master Covenants; and
 
(vii) Fitness for Purchaser’s intended use, accessibility of roads, and the
condition and suitability for improvement and sale of the Lots, subject to
Seller’s obligations under this Contract.
 
(c) Radon. Purchaser acknowledges that radon gas and naturally occurring
radioactive materials (“NORM”) each naturally occurs in many locations in
Colorado. The Colorado Department of Public Health and Environment and the
United States Environmental Protection Agency (the "EPA") have detected elevated
levels of naturally occurring radon gas in residential structures in many areas
of Colorado, including the County and all of the other counties along the front
range of Colorado. The EPA has raised concerns with respect to adverse effects
on human health from long-term exposure to high levels of radon and recommends
that radon levels be tested in all Residences. Purchaser acknowledges that
Seller neither claims nor possesses any special expertise in the measurement or
reduction of radon or NORM. Purchaser further acknowledges that Seller has not
undertaken any evaluation of the presence or risks of radon or NORM with respect
to the Property nor has it made any representation or given any other advice to
Purchaser as to acceptable levels or possible health hazards of radon and NORM.
SELLER HAS MADE NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, CONCERNING
THE PRESENCE OR ABSENCE OF RADON, NORM OR OTHER ENVIRONMENTAL POLLUTANTS WITHIN
THE PROPERTY OR THE RESIDENCES TO BE CONSTRUCTED ON THE LOTS OR THE SOILS
BENEATH OR ADJACENT TO THE PROPERTY OR THE RESIDENCES TO BE CONSTRUCTED ON THE
LOTS PRIOR TO, ON OR AFTER THE CLOSING DATE. Purchaser, on behalf of itself and
its successors and assigns, hereby releases the Seller from any and all
liability and claims with respect to radon gas. Every home sales contract
entered in to by Purchaser with respect to subsequent sales of Lots shall
include any disclosures with respect to radon as required by applicable Colorado
law.
 
 
18

 
 
(d) Soils. Purchaser acknowledges that soils within the State of Colorado
consist of both expansive soils and low-density soils, and certain areas contain
potential heaving bedrock associated with expansive, steeply dipping bedrock,
which will adversely affect the integrity of a dwelling unit constructed on a
Lot if the dwelling unit and the Lot on which it is constructed are not properly
maintained.  Expansive soils contain clay mineral, which have the characteristic
of changing volume with the addition or subtraction of moisture, thereby
resulting in swelling and/or shrinking soils.  The addition of moisture to
low-density soils causes a realignment of soil grains, thereby resulting in
consolidation and/or collapse of the soils.  Purchaser agrees that it shall
obtain a current geotechnical report for the Property and an individual lot
soils report for each Lot containing design recommendations from a licensed
geotechnical engineer for all structures to be placed upon the Lot. Purchaser
shall require all homes to have engineered footing and foundations consistent
with results of the individual lot soils report for each Lot and shall take
reasonable action as shall be necessary to ensure that the homes to be
constructed upon the Lots shall be done in accordance with proper design and
construction techniques. Purchaser shall also provide a copy of the geotechnical
report for the Property and the individual lot soils report for each Lot to
Seller within seven (7) days after Seller’s request for the same, and agrees in
the event that this Contract terminates for any reason Purchaser shall use
reasonable efforts to assign, without liability or recourse to Purchaser, at
Seller’s request, the geotechnical report for the Property and the individual
lot soils report for each Lot to any subsequent homebuilder who enters into a
purchase and sale agreement with Seller to purchase all of a portion of the
Lots. SELLER HAS MADE NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED,
CONCERNING THE PRESENCE OR ABSENCE OF EXPANSIVE SOILS, LOW-DENSITY SOILS OR
DIPPING BEDROCK UPON THE PROPERTY AND PURCHASER SHALL UNDERTAKE SUCH
INVESTIGATION AS SHALL BE REASONABLE AND PRUDENT TO DETERMINE THE EXISTENCE OF
THE SAME. Purchaser shall provide all disclosures required by C.R.S. Section
6-6.5-101 in every home sales contract entered in to by Purchaser with respect
to subsequent sales of a Lot to a homebuyer. Purchaser, on behalf of itself and
its successors and assigns, hereby releases the Seller from any and all
liability and claims with respect to expansive and low-density soils and dipping
bedrock located within the Property.
 
(e)  Over Excavation. The Finished Lot Improvements required for each Lot do not
include any “over excavation” or comparable preparation or mitigation of the
soil (the “Overex”) on the Property and Purchaser shall have sole responsibility
at Purchaser’s sole expense with respect to the Overex and shall have the right
(pursuant to a license agreement to be provided by Seller) to enter such Lots
for the purposes of performing the Overex; provided, however, that such entry
shall be performed in a manner that does not materially interfere with or result
in a material delay or an increase in the costs or any expenses in the
construction of the Finish Lot Improvements, and provided further that Purchaser
shall promptly repair any portion of the Lots and adjacent property that is
materially damaged by Purchaser or its agents, designees, employees,
contractors, or subcontractors in performing the Overex. Purchaser shall obtain,
at its cost, a current geotechnical report for the Property and an individual
lot soils report for each Lot containing design recommendations from a licensed
geotechnical engineer for all structures to be placed upon the Lot (“Purchaser’s
Geotechnical Reports”) shall not rely upon any geotechnical or soils report
furnished by Seller, and Seller shall have no responsibility or liability with
respect to the Overex, Purchaser’s Geotechnical Reports or any matters related
thereto. The parties shall reasonably cooperate in coordinating Purchaser’s
completion of the Overex so that the Overex can be properly sequenced with
Seller’s completion of the Finished Lot Improvements. In no event shall the
Seller be liable to Purchaser for any delay or costs or damages incurred by
Purchaser with respect to such Overex, even if caused by any delay in
installation of Finished Lot Improvements sequenced ahead of the Overex. THE
PARTIES ACKNOWLEDGE AND AGREE THAT SELLER IS NOT PERFORMING ANY OVER-EXCAVATION
OF THE LOTS AND THAT SELLER SHALL HAVE NO LIABILITY WHATSOEVER WITH RESPECT TO
OR ARISING OUT OF ANY OVER-EXCAVATION OF THE LOTS OR EXPANSIVE SOILS PRESENT ON
THE LOTS AND SELLER EXPRESSLY DISCLAIMS ANY LIABILITY WITH RESPECT TO ANY
OVER-EXCAVATION OF THE LOTS AND EXPANSIVE SOILS PRESENT ON THE LOTS.
 
19

 
 
(f) No Reliance on Documents. Except as expressly stated in this Contract and/or
expressly set forth in the documents executed by Seller at Closing, Seller makes
no representation or warranty as to the truth, accuracy or completeness of any
materials, data or information (including, without limitation, the Seller
Documents) delivered by Seller or its brokers or agents to Purchaser in
connection with the transaction contemplated hereby. Except as otherwise
provided in this Contract and/or expressly set forth in the documents executed
by Seller at Closing, all materials, data and information delivered by Seller to
Purchaser in connection with the transaction contemplated hereby are provided to
Purchaser as a convenience only and any reliance on or use of such materials,
data or information by Purchaser shall be at the sole risk of Purchaser, except
as otherwise expressly stated herein. The Seller Parties shall not be liable to
Purchaser for any inaccuracy in or omission from any such reports. Purchaser
hereby represents to Seller that, to the extent Purchaser deems the same to be
necessary or advisable for its purposes, and without waiving the right to rely
upon the covenants, agreements, representations and warranties expressly
contained in this Agreement and/or expressly set forth in the documents executed
by Seller at Closing: (i) Purchaser has performed or will perform an independent
inspection and investigation of the Lots and has also investigated or will
investigate the operative or proposed governmental laws, ordinances and
regulations to which the Lots may be subject, and (ii) Purchaser shall acquire
the Lots solely upon the basis of its own or its experts' independent inspection
and investigation, including, without limitation, (a) the quality, nature,
habitability, merchantability, use, operation, value, fitness for a particular
purpose, marketability, adequacy or physical condition of the Lots or any aspect
or portion thereof, including, without limitation, appurtenances, access,
landscaping, parking facilities, electrical, plumbing, sewage, and utility
systems, facilities and appliances, soils, geology and groundwater, (b) the
dimensions or sizes of the Lots, (c) the development or income potential, or
rights of or relating to, the Lots, (d) the zoning or other legal status of the
Lots or any other public or private restrictions on the use of the Lots, (e) the
compliance of the Lots with any and all applicable codes, laws, regulations,
statutes, ordinances, covenants, conditions and restrictions, (f) the ability of
Purchaser to obtain any necessary governmental permits for Purchaser's intended
use or development of the Lots, (g) the presence or absence of Hazardous
Materials on, in, under, above or about the Lots or any adjoining or neighboring
property, (h) the condition of title to the Lots, or (i) the economics of, or
the income and expenses, revenue or expense projections or other financial
matters, relating to the Lots, except as provided in any express
representations/warranties and/or covenants contained in this Contract.
 
(g) As Is. Except for Seller’s Representations (as defined in Section 11 hereof)
and Seller’s performance of its obligations under this Contract, Purchaser
acknowledges and agrees that it is purchasing the Property based on its own
inspection and examination thereof, and Seller shall sell and convey to
Purchaser and Purchaser shall accept the property on an “AS IS, WHERE IS, WITH
ALL FAULTS, LIABILITIES, AND DEFECTS, LATENT OR OTHERWISE, KNOWN OR UNKNOWN”
basis in an "AS IS" physical condition and in an "AS IS" state of repair
(subject to the Finished Lot Improvements obligation set forth in Section 5(b)
hereof). Except as expressly contained in this Contract, the special warranty
deed to be delivered at each Closing and Seller’s Representations, to the extent
not prohibited by law the Purchaser hereby waives, and Seller disclaims all
warranties of any type or kind whatsoever with respect to the Property, whether
express or implied, direct or indirect, oral or written, including, by way of
description, but not limitation, those of habitability, fitness for a particular
purpose, and use. Without limiting the generality of the foregoing, Purchaser
expressly acknowledges that, except as otherwise provided in this Contract, the
Seller’s Representations, the special warranty deed to be delivered at each
Closing, Seller makes no representations or warranties concerning, and hereby
expressly disclaims any representations or warranties concerning the following:
(i) The value, nature, quality or condition of the Property; (ii) Any
restrictions related to development of the Property; (iii) The applicability of
any governmental requirements; (iv) The suitability of the Property for any
purpose whatsoever; (v) The presence in, on, under or about the Property of any
Hazardous Material or any other condition of the Property which is actionable
under any Environmental Law (as such terms are defined in this Section 10; (vi)
Compliance of the Property or any operation thereon with the laws, rules,
regulations or ordinances of any applicable governmental body; or (vii) The
presence or absence of, or the potential adverse health, economic or other
effects arising from, any magnetic, electrical or electromagnetic fields or
other conditions caused by or emanating from any power lines, telephone lines,
cables or other facilities, or any related devices or appurtenances, upon or in
the vicinity of the Property.
 
20

 
 
EXCEPT FOR REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY
SET FORTH IN THIS CONTRACT OR OTHERWISE PROVIDED IN THIS CONTRACT, INCLUDING,
WITHOUT LIMITATION, THE OBLIGATIONS OF SELLER UNDER THE LOT DEVELOPMENT
AGREEMENT AND THE OFFSITE INFRASTRUCTURE AGREEMENT, AND AND/OR EXPRESSLY SET
FORTH IN THE CLOSING DOCUMENTS, SELLER SHALL NOT BE LIABLE TO PURCHASER FOR ANY
CONSTRUCTION DEFECT, ERRORS, OMISSIONS, OR ON ACCOUNT OF SOILS CONDITIONS OR ANY
OTHER CONDITION AFFECTING THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, THOSE
MATTERS DESCRIBED ABOVE AND PURCHASER HEREBY FULLY RELEASES SELLER, ITS
PARTNERS, EMPLOYEES, OFFICERS, DIRECTORS, REPRESENTATIVES, ATTORNEYS AND AGENTS
(BUT NOT INCLUDING ANY THIRD PARTY PROFESSIONAL SERVICE PROVIDERS [E.G.,
ENGINEERS, ETC.], CONTRACTORS OR SIMILAR FIRMS OR PERSONS) FROM ANY AND ALL
CLAIMS AGAINST ANY OF THEM FOR ANY COST, LOSS, LIABILITY, DAMAGE, EXPENSE,
DEMAND, ACTION OR CAUSE OF ACTION (INCLUDING, WITHOUT LIMITATION, ANY RIGHTS OF
CONTRIBUTION) ARISING FROM OR RELATED TO ANY CONSTRUCTION DEFECTS, ERRORS,
OMISSIONS, OR OTHER CONDITIONS AFFECTING THE PROPERTY, INCLUDING, BUT NOT
LIMITED TO, THOSE MATTERS DESCRIBED ABOVE AND INCLUDING ANY ALLEGED NEGLIGENCE
OF SELLER.
 
As used herein, "Hazardous Materials" shall mean, collectively, any chemical,
material, substance or waste which is or hereafter becomes defined or included
in the definitions of "hazardous substances," "hazardous wastes," "hazardous
materials," "extremely hazardous wastes," "restricted hazardous wastes," "toxic
substances," "toxic pollutants," "pollutant" or "contaminant," or words of
similar import, under any Environmental Law, and any other chemical, material,
substance, or waste, exposure to, disposal of, or the release of which is now or
hereafter prohibited, limited or regulated by any governmental or regulatory
authority or otherwise poses an unacceptable risk to human health or the
environment.
 
 
21

 
 
As used herein, "Environmental Laws" shall mean all applicable local, state and
federal environmental rules, regulations, statutes, laws and orders, as amended
from time to time, including, but not limited to, all such rules, regulations,
statutes, laws and orders regarding the storage, use and disposal of Hazardous
Materials and regarding releases or threatened releases of Hazardous Materials
to the environment.
 
(h) Release. Purchaser agrees that, subject to the Seller’s Representations,
Seller shall not be responsible or liable to Purchaser for any defects, errors
or omissions, or on account of geotechnical or soils conditions or on account of
any other conditions affecting the Property, because Purchaser is purchasing the
Property AS IS, WHERE-IS, and WITH ALL FAULTS. Purchaser hereby fully releases
Seller, Seller’s affiliates, divisions and subsidiaries and their respective
managers, members, partners, officers, directors, shareholders, affiliates,
representatives, employees, consultants and agents (the “Seller Parties” and
each as a “Seller Party”) from, and irrevocably waives its right to maintain,
any and all claims and causes of action that it or they may now have or
hereafter acquire against the Seller Parties for any cost, loss, liability,
damage, expense, demand, action or cause of action arising from or related to
any defects, errors, omissions or other conditions affecting the Property,
except to the extent that such loss or other liability results from a breach of
this Contract, including the Seller’s Representations. Purchaser hereby waives
any Environmental Claim (as defined in this Section) which it now has or in the
future may have against Seller, provided however, such waiver shall not apply to
activities to be performed by the Seller in accordance with the applicable Lot
Development Agreement. The foregoing release and waiver shall be given full
force and effect according to each of its express terms and provisions,
including, but not limited to, those relating to unknown and suspected claims,
damages and causes of action. The foregoing release and waiver shall not apply
to any cost, loss, liability, damage, expense, demand, action or cause of action
arising from or related to (i) fraud or other intentional misconduct of any
Seller Party, or (ii) any claims against contractors or subcontractors
(excluding Seller and its affiliates) for construction defects in the Finished
Lot Improvements.
 
As used herein, "Environmental Claim" shall mean any and all administrative,
regulatory or judicial actions, suits, demands, demand letters, directives,
claims, liens, investigations, proceedings or notices of noncompliance or
violation, whether written or oral, by any person, organization or agency
alleging potential liability, including without limitation, potential liability
for enforcement, investigatory costs, cleanup costs, governmental response
costs, removal costs, remedial costs, natural resources damages, property
damages, including diminution of the market value of the Property or any part
thereof, personal injuries or penalties arising out of, based on or resulting
from the presence or release into the environment of any Hazardous Materials at
any location, or resulting from circumstances forming the basis of any violation
or alleged violation of any Environmental Laws, and any and all claims by any
person, organization or agency seeking damages, contribution, indemnification,
costs, recovery, compensation or injunctive relief resulting from the presence
or release of any Hazardous Materials.
 
 
22

 
 
(i) Indemnification. Purchaser shall indemnify, defend (with counsel reasonably
selected by Purchaser with Seller approval) and hold harmless the Seller Parties
of, from and against any and all claims, demands, liabilities, losses, expenses,
damages, costs and reasonable attorneys’ fees that any of the Seller Parties may
at any time incur by reason of or arising out of: (i) any work performed in
connection with or arising out of Purchaser’s activities, or Purchaser’s acts or
omissions with respect to any Overex work, (ii) Purchaser’s failure to perform
its work on the Property in accordance with applicable laws, and (iii) personal
injuries or property damages occurring after a Closing by reason of or arising
out of the geologic, soils or groundwater conditions on the Lots (such
conditions being collectively referred to herein as “On-Lot Soil Conditions”,
(iv) Purchaser’s development, construction, use, ownership, management,
marketing or sale activities associated with the initial home construction on
the Lots (including, without limitation, land development, grading, excavation,
trenching, soils compaction and construction on the Lots performed by or on
behalf of Purchaser, including, but not limited to, by all subcontractors and
consultants engaged by Purchaser), (v) Intentionally Deleted (vi) the design,
engineering, structural integrity or construction of any homes constructed by
Purchaser on the Lots after a Closing, or (vii) any claim asserted by
Purchaser’s homebuyers or their successors in interest alleging construction
defects related to any Overex work performed by Purchaser. The foregoing
indemnity obligation of Purchaser includes acts and omissions of Purchaser and
all agents, consultants and other parties acting for or on behalf of Purchaser
(“Purchaser Parties”). Purchaser is not required by this indemnification
provision to indemnify the Seller against (A) any claims arising out of or
relating to Off-Lot Soil Conditions (defined below) (B) Seller's failure to
perform its obligations under this Contract or under any of the Closing
documents, (C) Seller's breach of an express warranty or representation set
forth in this Contract or in any of the Closing Documents, or (D) claims arising
directly from the decisions of Seller acting in its capacity as declarant under
the Declaration. Seller shall indemnify, defend (with counsel reasonably
selected by Seller with Purchaser approval) and hold harmless the Purchaser
Parties of, from and against any and all claims, demands, liabilities, losses,
expenses, damages, costs and reasonable attorneys’ fees that any of the
Purchaser Parties may at any time incur by reason of or arising out of either
personal injuries or property damages occurring after a Closing by reason of or
arising out of the geologic, soils or groundwater conditions on the Development
other than the On-Lot Soil Conditions (such conditions being collectively
referred to herein as “Off-Lot Soil Conditions”). Seller covenants with
Purchaser that Seller has and will include geologic, soils and groundwater
provisions in the indemnities Seller obtains from other builders within the
Development at least as protective of Seller as provided in this Section.
 
(j) The provisions of this Section 10 shall survive each Closing and the
delivery of each respective deed to the Purchaser. Notwithstanding anything to
the contrary contained in the foregoing provisions of this Section 10, the
provisions of Sections 10(d) through 10(i), inclusive, will not, under any
circumstances, be construed or interpreted as releasing Seller from, and
Purchaser hereby reserves, any claim arising out of (a) the express
representations of Seller contained in any Closing document or in this
Agreement, including, without limitation, the Seller’s Representations, (b)
Seller’s breach of its obligations under the Lot Development Agreement and the
Offsite Infrastructure Escrow Agreements.
 
11. Seller’s Representations. Seller hereby represents and warrants to Purchaser
as follows (the following Subsections (a) through (i) collectively referred to
herein as "Seller’s Representations"):
 
(a) Litigation. To Seller’s Actual Knowledge (as defined in this Section 11),
there is no pending or threatened litigation which could materially adversely
affect the Property.
 
23

 
 
(b) Bankruptcy. There are no attachments, levies, executions, assignments for
the benefit of creditors, receiverships, conservatorships, or voluntary or
involuntary proceedings in bankruptcy, or any other debtor relief actions
contemplated by Seller or filed by Seller, or to Seller’s knowledge, pending in
any current judicial or administrative proceeding against Seller.
 
(c) Non-Foreign Person. Seller is not a "foreign person" as that term is defined
in Section 1445 of the Internal Revenue Code of 1986, as amended, and applicable
regulations.
 
(d) Condemnation. Seller has received no written notice of any pending or
threatened condemnation or eminent domain proceedings which may affect the
Property or any part thereof.
 
(e) Execution and Delivery. The execution, delivery and performance of this
Contract by Seller does not and will not result in a breach of, or constitute a
default under, any indenture, loan or credit agreement, mortgage, deed of trust
or other agreement to which Seller is a party. The individual(s) executing this
Agreement and the instruments referenced herein on behalf of Seller have the
legal power, right and actual authority to bind Seller to the terms hereof and
thereof.
 
(f) Default. To Seller’s Actual Knowledge, Seller has not defaulted under any
covenant, restriction or contract affecting the Property, nor has Seller caused
by its act or omission an event to occur which would with the passage of time
constitute a breach or default under such covenant, restriction or contract.
 
(g) Violation of Law. To Seller’s Actual Knowledge, Seller has not received any
written notice of non-compliance, addressed to Seller, from a regulatory agency
that has jurisdiction over the Property with respect to any federal, state or
local laws, codes, ordinances or regulations relating to the Property.
 
(h) Rights. Seller has not granted to any party, other than Purchaser hereunder,
any option, contract, right of refusal or other agreement with respect to a
purchase or sale of the Property. To Seller’s actual knowledge, there are no
leases, occupancy agreements, easements, licenses or other agreements which
grant third-parties any possessory or usage rights to all or any part of the
Property, except as disclosed in the Master Commitment, and Takedown Commitment
or the Seller Documents.
 
(i) Environmental. To Seller’s Actual Knowledge, neither Seller nor any third
party has used Hazardous Materials on, from, or affecting the Property in any
manner which violates federal, state, or local laws, ordinances, rules,
regulations, or policies governing the use, storage, treatment, transportation,
manufacture, refinement, handling, production, or disposal of Hazardous
Material, except as may be disclosed in the Seller Documents,.
 
 
24

 
For purposes of the foregoing, the phrase "Seller’s Actual Knowledge" shall mean
the current, actual, personal knowledge of Mark Harding as President of Seller,
without any duty of investigation or inquiry and without imputation of any other
person’s knowledge. The fact that reference is made to the personal knowledge of
the above identified individual shall not render such individual personally
liable for any breach of any of the foregoing representations and warranties;
rather, Purchaser’s sole recourse in the event of any such breach shall be
against Seller, and Purchaser hereby waives any claim or cause of action against
the above identified individual arising from Seller’s Representations. In the
event that any information contained in the Seller Documents conflicts with
Seller’s Representations set forth in this Section, the Seller Documents shall
govern and control and such inconsistency shall not constitute a breach by
Seller of its Seller’s Representations herein. Seller and Purchaser shall notify
the other in writing immediately if any Seller’s Representation become untrue or
misleading in light of information obtained by Seller or Purchaser after the
Effective Date. In the event that Purchaser has actual knowledge that any of
Seller’s Representations are untrue or misleading, or of a breach of any of
Seller’ Representations prior to the Closing, without the duty of further
inquiry, Purchaser shall be deemed to have waived any right of recovery, and
Seller shall not have any liability in connection therewith.
 
Seller’s Representations shall survive each respective Closing for a period of
six (6) months, except to the extent if any representation that is known by
Purchaser or is contained in materials made available to Purchaser that makes
Seller’s Representations untrue as of such Closing Date and in any such instance
Seller’s Representations shall not survive Closing.
 
Seller makes no promises, representations or warranties regarding the
construction, installation or operation of any amenities within the Development,
including without limitation, club houses, swimming pools and sports courts. To
the extent that any development plans, site plans, rendering, drawings,
marketing information or other materials related to the Development include,
depict or imply the inclusion of any amenities in the Development, they are
included only to illustrate possible amenities for the Development that may or
may not be built and Purchaser shall not rely upon any such materials regarding
the construction, installation or operation of any amenities within the
Development.
 
12. Purchaser’s Obligations. Purchaser shall have the following obligations,
each of which shall survive each respective Closing and, where noted,
termination of this Contract. Notwithstanding any contrary provision set forth
in this Contract, Seller shall have the right to enforce said obligations by
means of any legal or equitable proceedings including, but not limited to, suit
for actual damages and equitable relief:
 
(a) Master Covenants. Purchaser shall comply with all obligations applicable to
Purchaser under the Master Covenants.
 
(b) Compliance with Laws. With respect to Purchaser’s entry onto the Property
and following each Closing, Purchaser shall comply with and abide by all laws,
ordinances, statutes, covenants, rules and regulations, building codes, permits,
association documents and other recorded instruments (as they are from time to
time amended, supplemented or changed) which regulate any activities relating to
Purchaser’s use, ownership, construction, sale or investigation of any Lot or
any improvements thereon.
 
25

 
 
(c) Entry Prior to Closing. From and after the Effective Date of this Contract
until the Closing Date or earlier termination of this Contract, and so long as
no default by Purchaser exists under this Contract, Purchaser and its agents,
employees and representatives shall be entitled to enter upon the Property for
purposes of conducting soil and other engineering tests and to inspect and
survey any of the Property. If the Property is altered or disturbed in any
manner in connection with any of Purchaser’s activities, Purchaser shall
immediately return the Property to substantially the condition existing prior to
such activities. Purchaser shall promptly refill holes dug and otherwise repair
any damage to the Property as a result of its activities. Purchaser and its
agents shall not have the right to conduct any invasive testing (e.g., borings,
drilling, soil/water sampling, etc.), except standard geotech preliminary
investigation, on the Lots, including, without limitation, any so-called "Phase
II" environmental testing, without first obtaining Seller's written consent (and
providing Seller at least seventy-two (72) hours' prior written notice), which
consent may be withheld by Seller in its reasonable discretion and shall be
subject to any terms and conditions imposed by Seller in its reasonable
discretion. In the event that Purchaser fails to obtain Seller's written consent
prior to any invasive testing, in addition to and without limiting any other
obligations Purchaser may have under this Section, Purchaser shall be fully
responsible and liable for all costs of remediation with respect to any
materials disturbed in any manner that requires remediation or that are removed
in connection with such invasive testing and including, but not limited to,
costs for disposal of materials removed during any invasive testing. Purchaser
shall not permit any lien to attach to the Property or any portion of the
Property as a result of the activities. Purchaser shall indemnify, defend and
hold Seller, its officers, directors, shareholders, employees, agents and
representatives harmless from and against any and all mechanics’ and
materialmen’s liens, claims (including, without limitation, personal injury,
death and property damage claims), damages, losses, obligations, liabilities,
costs and expenses including, without limitation, reasonable attorneys’ fees
incurred by Seller, its officers, directors, shareholders, employees, agents and
representatives or their property arising out of any breach of the provisions of
this Section 12(c) by Purchaser, its agents, employees or representatives. The
foregoing indemnity obligation of Purchaser includes acts and omissions of
Purchaser and all agents, consultants and other parties acting for or on behalf
of Purchaser. Purchaser shall maintain in effect during its inspection of the
Property commercial general liability coverage for bodily injury and property
damage in the amount of at least $2,000,000.00 combined single limit, and
automobile liability coverage for bodily injury and property damage in the
amount of at least $2,000,000.00 combined single limit, and the policy or
policies of insurance shall be issued by a reputable insurance company or
companies which are qualified to do business in the State of Colorado and shall
name Seller as an additional insured. In addition, before entering upon the
Property, Purchaser shall provide Seller with valid certificates indicating such
insurance is in effect. The foregoing indemnity shall not apply to claims due to
(i) Hazardous Materials or conditions that are not placed on the Property or
caused by Purchaser or its agents, (ii) pre-existing matters, (iii) or Seller’s
actions or inactions. The indemnity and agreement set forth in this
Section 12(c) shall survive the expiration or termination of this Contract for
any reason.
 
(d) Architectural Approval. In order to assure that homes constructed by
Purchaser are compatible with the other residential construction in the
Development and meet certain architectural, design, and landscaping criteria and
guidelines included in the approved SDP applicable to the Property (the “SDP
Criteria”) and are otherwise acceptable to Seller, all construction and
landscaping on the Lots shall be subject to the prior review and approval of
Seller. The Master Covenants will provide for the formation of an architectural
review committee (“Architectural Review Committee”) and for the promulgation and
adoption of design guidelines (“Design Guidelines”) to be applied by the
Architectural Review Committee. However, the Master Covenants and/or the Design
Guidelines will provide for an exemption from obtaining Architectural Review
Committee approval for the Seller and any other person whose House Plans (as
hereinafter defined) has been reviewed and approved by the Seller.
 
26

 
 
(i) Purchaser shall submit to Seller the Purchaser’s elevations, floor plans,
typical landscape plans, exterior color palettes for homes and other buildings,
structures and improvements to be located on the Lots (“House Plans”) within 20
days following the Effective Date of this Contract. Seller will review the House
Plans and Seller shall deliver notice to Purchaser of the Seller’s preliminary
approval or disapproval of the House Plans within ten (10) business days after
receipt of the House Plans, with such approval not to be unreasonably withheld,
conditioned or delayed. If Seller fails to so notify Purchaser of preliminary
approval or disapproval within such 10-business day period, the Purchaser shall
provide Seller with written notice of the same and Seller shall notify Purchaser
within three (3) business days of its approval of disapproval. If Seller fails
to approve or disapprove within such 3-business day period, the House Plans
shall be deemed preliminarily approved. In the event of disapproval, Purchaser
shall revise and resubmit the House Plans to the Seller for reconsideration,
addressing the matters disapproved by the Seller, and the procedure set forth
above shall be repeated until the House Plans are approved by the Seller. Seller
will use reasonable efforts to confirm that Purchaser’s House Plans, as approved
by Seller, are compatible with the SDP Criteria. Upon County approval of the
SDP, Seller will conduct a second review of the House Plans for compliance and
compatibility with the SDP Criteria. If the House Plans do not materially comply
with the County-approved SDP Criteria applicable to the Property, Seller will
notify Purchaser. If Purchaser and Seller are unable to agree upon mutually
acceptable revisions to the House Plans so that they comply with the SDP
Criteria, then Purchaser may terminate this Contract, in which event the Deposit
shall be promptly returned to Purchaser, Purchaser shall deliver to Seller all
information and materials received by Purchaser from Seller pertaining to the
Property and any non-confidential and non-proprietary information otherwise
obtained by Purchaser pertaining to the Property, and thereafter the parties
shall have no further rights or obligations under this Contract except those
that expressly survive termination of this Contract. After Seller approves the
Purchaser’s House Plans, and before Purchaser commences construction of homes on
the Lots, Purchaser shall submit to Seller any material changes in the approved
House Plans. Seller shall review the material changes for general consistency
and compatibility with the standards and criteria set forth in the SDP Criteria
and the Master Covenants and if Seller approves such changes, Seller shall
notify Purchaser within ten (10) business days of its approval, not to be
unreasonably withheld, conditioned or delayed.
 
(ii) Purchaser shall obtain Seller approval of House Plans before commencing
construction on a Lot. Purchaser shall perform all construction, development and
landscaping in accordance with the approved House Plans and in conformity with
the Master Covenants and SDP Criteria and all other requirements, rules,
regulations of any local jurisdictional authority. Purchaser and Seller
acknowledge that the County will not conduct architectural review nor issue
approval of Purchaser’s house plans, but rather requires the building permit
applicant to comply with the SDP Criteria. Seller’s approval of Purchaser’s
House Plans is only intended as a review for compatibility with other
residential construction in the Development and the SDP Criteria and does not
constitute a representation or warranty that Purchaser’s House Plans comply with
SDP Criteria and Purchaser shall be responsible for confirming such compliance.
 
27

 
 
(e) Disclosures to Homebuyers. Purchaser shall include in each contract for the
sale of any Home constructed by Purchaser in the Development all disclosures
required by applicable laws, including, but not limited to the Special District
Disclosure, Common Interest Community Disclosure, Mineral Disclosure and Source
of Potable Water Disclosure, and any other disclosure that applicable laws
require to be made to each homebuyer regarding expansive/low-density soils,
radon and other matters (“Homebuyer Disclosures”). Purchaser shall furnish to
Seller upon request a copy of Purchaser’s disclosures to homebuyers which
includes the Homebuyer Disclosures.
 
13. Force Majeure. A delay in or failure to perform any obligations required of
Seller or Purchaser under this Contract shall not constitute a default to the
extent such delay or failure is caused by Force Majeure and all times for
performance shall be extended by the number of days of Force Majeure. "Force
Majeure" shall be limited to acts of God, war, terrorism, fire, flood,
earthquake, hurricane, weather conditions, strike, delay or unavailability of
labor or materials, delay or unavailability of utilities, delays in obtaining
governmental approvals to the extent not caused by the party seeking approval,
moratoria, injunctions, orders or directives of any court or governmental body,
or other actions of third parties (but not including financial inability) which,
despite the exercise of reasonable diligence, the party required to perform is
unable to prevent, avoid or remove. Force Majeure does not apply to the failure
of a party to make a payment when due and payable under the terms of this
Contract.
 
14. Cooperation. Purchaser shall reasonably cooperate with and require its
agents, employees, subcontractors and other representatives to cooperate with
all other parties involved in construction within the Development, including,
where applicable, the granting of a nonexclusive license to enter upon the
Property conveyed to Purchaser. Purchaser shall execute any and all
documentation reasonably required by Seller or the Authorities to effectuate any
desired modification or change in connection with Seller’s activities in the
Development including, without limitation, amendments or restatements of the
Master Covenants, or any Final Plat; provided, however, Purchaser shall not be
obligated to execute any such documentation if, in Purchaser’s reasonable
judgment, it will materially adversely affect the fair market value of the
Property or Purchaser’s ability to construct or to sell its proposed homes
within the Property, or if in Purchaser’s reasonable judgment, it will
materially increase the cost of such construction, interfere with or delay such
construction.
  
15. Fees. Subject to the provisions of Sections 16 and 17 below:
 
(a) FHA/VA. Seller shall not be required to obtain any approvals pursuant to
FHA, VA or other governmental programs relating to the Lots or the financing of
improvements thereon.
 
(b) Utility Company Refunds. Any refunds from utility providers relating to
construction deposits for the Property shall be the exclusive property of
Seller. Purchaser shall cooperate with Seller in turning over any such funds and
directing those funds to Seller.
 
16. Water and Sewer Taps; Fees; and District Matters.
 
28

 
 
(a) Rangeview Metropolitan District. The water and sewer service provider for
the Lots is the Rangeview Metropolitan District (“Rangeview”) and Purchaser
shall be required to purchase water and sewer taps for the Lots from Rangeview.
During the Due Diligence Period, Purchaser shall negotiate in good faith to
reach agreement with Rangeview on terms and provisions of a Tap Purchase
Agreement (the "Tap Purchase Agreement") in which Rangeview agrees to sell to
Purchaser, and Purchaser agrees to purchase from Rangeview, a water and sewer
tap for each Lot in accordance with an agreed-upon purchase schedule, but in no
event later than the issuance of a building permit for a Lot. If Rangeview and
Purchaser agree upon a Tap Purchase Agreement before the expiration of the Due
Diligence Period, they shall prepare and execute an amendment to this Contract
to set forth and attach to this Contract the agreed-upon Tap Purchase Agreement
and execute the Tap Purchase Agreement on or before the date of the First
Closing. If Rangeview and Purchaser are unable to agree on a Tap Purchase
Agreement before the expiration of the Due Diligence Period, the Initial Deposit
shall be promptly returned to Purchaser, Purchaser shall deliver to Seller all
information and materials received by Purchaser from Seller pertaining to the
Property and any non-confidential and non-proprietary information otherwise
obtained by Purchaser pertaining to the Property, and thereafter the parties
shall have no further rights or obligations under this Contract except as
otherwise provided in Section 24 below. The combined cost to purchase a water
tap and sewer will be dependent on Lot size, house square footage, number of
floors, driveway lanes, outdoor irrigated square footage, and xeriscape square
footage. For example, based on Rangeview’s rates and charges as of the Effective
Date, a 5,500 square foot lot with a 2,400 square foot house 2 story 2 car
garage with 1,500 square feet of grass would have a computed water/sewer tap fee
of $25,500.
 
(b) Sky Ranch Metropolitan District No. 1. The Property is included within the
boundaries of the Sky Ranch Metropolitan District No. 1 (“District”). Persons
affiliated with Seller have been elected or appointed to the board of directors
(“Board”) of the District and Rangeview and serve in that capacity. Purchaser
shall not qualify any persons affiliated with Purchaser as its representative to
serve on the Board of the District or Rangeview and this prohibition shall
survive the Closing and delivery of deeds hereunder until no person affiliated
with Seller serves on the Board. The District has been formed for purposes that
include, but are not limited to financing, owning, maintaining and/or managing
certain tracts and infrastructure improvements (“District Improvements”) to
serve the Development, including the Lots. Purchaser acknowledges that: (i) the
construction of District Improvements shall be without compensation or
reimbursement to Purchaser; and (ii) any reimbursements, credits, payments, or
other amounts payable by the District or Rangeview on account of the
construction of District Improvements or any other matters related thereto
(“Metro District Payments”) shall remain the property of the Seller and shall
not be conveyed to or otherwise be claimed by Purchaser. Upon request of Seller,
the District or Rangeview, Purchaser will execute any and all documents that may
be reasonably required to confirm Purchaser’s waiver of any right to Metro
District Payments. The provisions of this Section are material in determining
the Purchase Price, and the Purchase Price would have been higher but for the
provisions of this Section. This Section shall survive Closing .
 
(c) Fees.
 
(i) Seller shall pay any and all of the following to the extent imposed by any
Authority in connection with the Property conveyed to Purchaser: (i) any parks
and recreation fees (including park dedication requirements and/or cash-in-lieu
payments related to the Property as part of the platting thereof); (ii) drainage
fees; and (iii) fees for payment-in-lieu of school land dedications.
 
29

 
 
(ii) Following Closing, Purchaser shall pay all costs and expenses for all water
meter fees, sewer fees, connection fees, facility fees or assessments, PIF fees,
building and other permit costs, and any other costs or fees that may be imposed
by the District, Rangeview or any Authority relating to the construction, use or
occupancy of the homes to be constructed on the Lots. Without limiting the
foregoing, and except for the fees to be paid by Seller pursuant to Section
16(c)(i) above, Purchaser shall pay any and all of the following to the extent
imposed in connection with the Property conveyed to Purchaser: (i) any
infrastructure (facility) fee, including, without limitation, any
transportation/road fee, which may be imposed either by the County, the District
or other Authority; (ii) any impact fees and payment-in-lieu of land dedication
fees imposed for roads or other facilities that are payable at issuance of a
building permit for a home constructed on a Lot; and (iii) any excise fees.
 
(iii) As of the Effective Date, the District does not levy a system development
fee (“SDF”) against property within the District. If the District at any time
before a Closing adopts a SDF, then at the Closing the Purchaser shall pay the
District’s SDF applicable to the Lots acquired at such Closing. In order to
offset Purchaser’s payment of the District’s SDF for a Lot at a Closing,
Purchaser shall receive a credit against the Purchase Price paid by Purchaser
for such Lot at such Closing equal to the amount of the District’s SDF paid by
Purchaser for the Lot. If representatives of Seller constitute a majority of the
board of the District and the Seller controlled board adopts and levies any new
SDF after a Closing, Seller shall pay such SDF levied against any Lot that has
been acquired by Purchaser for so long as Purchaser owns such Lot.
 
(iv) The covenants set forth in this Section 16 shall survive each respective
Closing and shall represent a continuing obligation until the complete
satisfaction or payment thereof.
 
17. Reimbursements and Credits. Purchaser shall have no right to any
reimbursements and/or cost-sharing agreements pursuant to any agreements entered
into between Seller or any of Seller’s affiliates and third parties which may or
may not affect the Property. In addition, Purchaser acknowledges that Seller,
its affiliates or one (1) or more metropolitan district(s) have installed or may
install certain infrastructure improvements ("Infrastructure Improvements")
and/or donate, dedicate and/or convey certain rights, improvements and/or real
property ("Dedications") to the County or other Authority which benefit all or
any part of the Property, together with adjacent properties, and which entitle
Seller or its affiliates and/or the Property or any part thereof to certain
reimbursements by the County or other Authority or credits by the County or
other Authority for open space fees, school impact fees, capital expansion fees,
transportation/road fees, traffic impact fees and other governmental fees which
would otherwise be required to be paid to the County or other governmental or
quasi-governmental entity by the owner of the Property or any part thereof from
time to time ("Governmental Fees"). In the event Purchaser is entitled to a
credit or waiver of Governmental Fees by the County and/or other governmental or
quasi-governmental entity as a result of the Infrastructure Improvements and/or
Dedications, then, in such event, Purchaser shall pay to or reimburse Seller
and/or its designated affiliates in an amount equal to such credited or waived
Governmental Fees at the same time that the Governmental Fees would otherwise be
payable by Purchaser or its assignees to the County or other Authority but for
the construction of the Infrastructure Improvements and/or the Dedications by
Seller, its affiliates and/or metropolitan district(s), excluding in all events
the fees to be paid by Seller pursuant to Section 16(c)(i) above. In addition,
Purchaser acknowledges that Seller or its affiliate(s) may have negotiated or
may negotiate with the County or other Authority for reimbursements to Seller or
its affiliates. Purchaser acknowledges that certain Governmental Fees which may
be paid by Purchaser to the County or other Authority may be reimbursed to
Seller and/or its affiliates pursuant to the terms of said agreement. The
obligations and covenants set forth in this Section 17 shall survive the Closing
of the purchase and sale of the Property and shall represent a continuing
obligation of Purchaser until complete satisfaction thereof. Purchaser shall be
released from the obligations in this Section 17 to the extent such obligations
are assumed in writing by a subsequent owner of all or a portion of the Property
and a copy of such written assumption is furnished to Seller. Each special
warranty deed conveying the applicable portion of the Property at each Closing
shall contain the foregoing reimbursement covenant.
 
30

 
 
18. Name and Logo ; Sales Activity.
 
(a) The name and logo of "Sky Ranch" are wholly owned by Seller. Purchaser
agrees that it shall not use or allow the use of the name "Sky Ranch" or any
logo, symbol or other words or phrases which are names or trademarks used or
registered by Seller or any of its affiliates in any manner to name, designate,
advertise, sell or develop the Property or in connection with the operation or
business located or to be located upon the Property without the prior written
consent of Seller, which consent may be withheld for any reason. Any consent to
the use of such names or logos may be conditioned upon Purchaser entering into a
license agreement with Seller, as applicable, at no additional cost to
Purchaser. Notwithstanding the foregoing, however, Purchaser shall have a
non-exclusive, royalty-free license for so long as Purchaser is building and
selling homes in the Development, without the need for any further consent or
approval by Seller, to use the name and logo of "Sky Ranch" in connection with
the use, marketing, sales, development and operation of the Property, provided
that Purchaser shall comply with any requirements that Seller promulgates with
respect to such usage.
 
(b) Following Closing, Purchaser may conduct sales activities (a) from a sales
trailer placed on the Development by Purchaser in a reasonable location approved
by Seller, subject to relocation at Purchaser’s cost if necessary to accommodate
ongoing development and sales activities, or (b) from any other site owned or
leased by Purchaser.
 
19. Renderings. All renderings, plans or drawings of the Property or the
Development locating landscaping, trees and any improvements are artists’
conceptions only and may not accurately reflect their actual location. Purchaser
waives any claims based upon any inaccuracy in the location of such items as
depicted on the renderings, plans or drawings.
 
20. Communications Improvements. Seller may, but is not obligated to, enter into
an agreement with a service provider for the development and installation of
Communication Improvements in all or any portion of the Development.
“Communications Improvements” means any equipment, property and facilities, if
used or useful in connection with the delivery, deployment, provision or
modification of (a) broadband Internet access service; (b) monitoring service,
for the benefit of governmental entities, quasi-governmental entities, or
utilities, regarding the usage of electricity, gas, water and other resources;
(c) video programming or content, including Internet protocol television (a/k/a
“IPTV”) service; (d) voice over Internet protocol (a/k/a “VoIP”) service; (e)
telecommunications services, including voice; (f) any other service or services
delivered by means of the Internet or otherwise delivered by means of digital
signals; and (g) any other service or services based on technology that is
similar to or is a technological extension of any of the foregoing (“Service”).
Communications Improvements do not include any equipment, facilities or property
located or in the home of a person who receives services from the service
provider, such as, but not limited to routers, wireless access points, in-house
wiring, set-top boxes, game consoles, gateways and other equipment under the
control of the owner or occupant of the home. Seller may grant to such service
provider one or more permanent, non-exclusive, perpetual, assignable and
recordable easements (collectively referred to as the “Easement”) to access and
use the Property and other property within the Development, as necessary,
appropriate or desirable, to lay, install, construct, reconstruct, modify,
operate, maintain, repair, enhance, upgrade, regulate, remove, replace and
otherwise use the Communications Improvements. So long as any such Easement does
not materially interfere with Purchaser’s ability to construct its intended
single family homes on the Lots, Purchaser shall not object to and shall
cooperate with Seller in connection with the installation and operation of the
Communications Improvements.
 
 
31

 
 
21. Soil Hauling. Purchaser shall be responsible for relocating from the
Property all surplus soil generated during Purchaser's construction of
structures on the Property. At the option of Seller in its sole discretion, the
surplus soil shall be transported at Purchaser’s expense to a site designated by
Seller within the Development, provided that Seller has designated and made such
a site available to Purchaser at the time Purchaser is ready to transport
surplus soils. If and to the extent that Seller establishes a stock pile site
within the Development, Seller may modify any such stock pile locations from
time to time in Seller’s discretion (but Purchaser shall not have any obligation
to relocate any soil Purchaser previously delivered to the prior designated
stock pile site). At Seller’s request, Purchaser shall supply copies of any
reports or field assessments identifying the material characteristics of the
excess soil prior to accepting such soil for fill purposes. Notwithstanding the
foregoing, in the event that Seller does not establish a stock pile site or
elects not to accept any surplus soils from Purchaser, then Purchaser shall, at
its sole expense, find a purchaser or taker or otherwise transport and dispose
of such surplus soil upon such terms as it shall desire, but such surplus soil
must still be removed from the Property and may not be stockpiled on the
Property or within the Development after construction has been completed.
 
22. Specially Designated Nationals and Blocked Persons List. Purchaser
represents and warrants to Seller that Purchaser and all persons and entities
owning (directly or indirectly) an ownership interest in Purchaser are currently
in compliance with and shall at all times prior to the Closing of this
transaction remain in compliance with the regulations of the Office of Foreign
Assets Control ("OFAC") of the United States Department of the Treasury
(including those named on OFAC’s Specially Designated and Blocked Persons List)
and any statute, executive order (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism), or other governmental action relating
thereto. Seller represents and warrants to Purchaser that Seller and all persons
and entities owning (directly or indirectly) an ownership interest in Seller are
currently in compliance with and shall at all times prior to the Closing of this
transaction remain in compliance with the regulations of the OFAC (including
those named on OFAC’s Specially Designated and Blocked Persons List) and any
statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism), or other governmental action relating thereto.
 
32

 
 
23. Assignment.
 
(a) Seller's Assignment. Seller may assign its rights and obligations under this
Contract with respect to the Lots not yet Closed without the consent of, but
with prior notice to, Purchaser: (i) to any entity that acquires all or
substantially all of the Seller’ interests in such Lots which Seller reasonably
believes has the financial ability and experience to perform Seller’s
obligations under this Contract; or (ii) to an entity that controls, is
controlled by, or under common control with, Seller.
 
(b) Purchaser's Assignment. The obligations of the Purchaser under this Contract
are personal in nature, and neither this Contract nor any rights, interests, or
obligations of Purchaser under this Contract may be transferred or assigned
without the prior written consent of Seller, except that Purchaser may assign
its rights or obligations under this Agreement, without the prior written
consent of Seller, to (i) any affiliate of Purchaser, or (ii) any third-party
from which Purchaser has a contractual right to acquire the Lots pursuant to an
option agreement or similar arrangement with such third-party, but Purchaser
shall not be released from any obligations hereunder.
 
24. Survival. All covenants and agreements of either party which are intended to
be performed in whole or in part after any Closing or termination of this
Contract, and all representations, warranties and indemnities by either party to
the other under this Contract shall survive such Closing or termination of this
Contract and shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns; provided, however,
that Seller’s Representations pursuant to this Contract shall survive each
respective Closing for a period of nine (9) months, and any action by Purchaser
based on a breach of any of such Seller’s Representations must be brought within
such nine (9) month period.
 
25. Condemnation. If a condemnation action is filed or either party receives
written notice from any competent condemning authority of intent to condemn
which directly affects any Lot or Lots which Purchaser has a right to purchase,
either party may at its sole discretion by written notice to the other party
within ten (10) days following receipt of such condemnation notice terminate
this Contract as to the Lots subject to the condemnation action and receive a
refund of a prorata portion of the Deposit with respect to those Lots only, and
the parties shall have no further rights or obligations with respect to those
Lots. If the right to terminate is not exercised by either party, this Contract
shall remain in full force and effect with respect to the Lot in question and
upon exercise of the right to purchase the Lot, the Closing shall proceed in
accordance with the terms of this Contract. Any condemnation award shall be paid
to the party who is the owner of the affected Lot at the time the award is
determined by the condemning authority.
 
 
33

 
 
26. Brokers. Each Party does hereby represent that it has not engaged any
broker, finder, or real estate agent in connection with the transactions
contemplated by this Contract. Each party agrees to and does hereby indemnify
and hold the other harmless from any and all fees, brokerage and other
commissions or costs (including reasonable attorneys’ fees), liabilities,
losses, damages or claims which may result from any broker, agent or finder,
licensed or otherwise, claiming through, under or by reason of the conduct of
either of them respectively in connection with the purchase of the Lots by
Purchaser.
 
27. Default and Remedies. Time is of the essence hereof. If any amount received
as a Deposit hereunder or any other payment due hereunder is not paid by
Purchaser, honored or tendered when due and payable, or if each Closing is not
consummated as required in accordance with this Contract, or if any other
covenant, agreement, obligation or condition hereunder is not performed or
waived as herein provided within five (5) days (or such longer period as
required under this Contract) after the party failing to perform the same has
received written notice of such failure, there shall be the following remedies:
 
(a) Purchaser’s Default. If Purchaser is in default under this Contract, Seller
may terminate this Contract, in which event the Deposit shall be forfeited and
retained on behalf of Seller, and both parties shall, except as otherwise
provided herein, thereafter be released from all obligations hereunder. It is
agreed that, except as otherwise provided in this subpart (a) and in subparts
(c) and (d) below and except with respect to the indemnification by Purchaser in
Sections 10, 12 and 26 above, such payments and things of value are LIQUIDATED
DAMAGES and are SELLER’S SOLE AND ONLY REMEDY for Purchaser’s failure to perform
the obligations of this Contract prior to the Closing. Except as otherwise
provided in this Contract, Seller expressly waives the remedies of specific
performance and additional damages with respect to a default by Purchaser.
Notwithstanding the foregoing or any other contrary provision of this Contract,
any and all provisions of this Contract pursuant to which Purchaser agrees to
indemnify, hold harmless and defend Seller from and against any losses, costs,
claims, causes of action or liabilities of any kind or nature, or pursuant to
which Purchaser waives any rights or claims that it may have against Seller,
shall survive any termination of this Contract, and shall be and remain fully
enforceable against Purchaser in accordance with the terms of this Contract and
applicable laws.
 
(b) Seller’s Default. If Seller is in default under this Contract, Purchaser may
elect AS ITS SOLE AND EXCLUSIVE REMEDY either: (i) to treat this Contract as
canceled, in which case the unapplied Deposit shall be returned to Purchaser,
and Purchaser shall have the right to recover, as damages, all out-of-pocket
expenses incurred by it in negotiating this Contract and in inspecting,
analyzing or otherwise performing its rights and obligations pursuant to this
Contract, but in no event will the amount of such damages exceed Fifty Thousand
Dollars ($50,000.00); or (ii) Purchaser may elect to treat this Contract as
being in full force and effect and Purchaser shall have a right to specific
performance, provided that any such action for specific performance must be
commenced within sixty (60) days after the expiration of the applicable notice
and cure period provided herein, and, in the event specific performance is not
available, than Purchaser may pursue the remedy set forth in clause (i) above.
Seller shall not be liable for and Purchaser shall not be entitled to recover
exemplary, punitive, special, indirect, consequential, lost profits or any other
damages (except for recovery of out-of-pocket expenses as set forth in clause
(i) above).
 
34

 
 
(c) Indemnity. Notwithstanding any contrary provision of this Contract, any and
all provisions of this Contract pursuant to which a party agrees to indemnify,
hold harmless and defend the other party from and against any losses, costs,
claims, causes of action or liabilities of any kind or nature, or pursuant to
which a party waives any rights or claims that it may have against the other
party, shall survive any termination of this Contract, and shall be and remain
fully enforceable against a party in accordance with the terms of this Contract
and applicable laws.
 
(d) Award of Costs and Fees. Anything to the contrary herein notwithstanding, in
the event of any litigation arising out of this Contract related to an action
for specific performance brought by either party as permitted in accordance with
the terms of this Contract, the court shall award the substantially prevailing
party all reasonable costs and expenses, including attorneys’ fees, incurred by
the substantially prevailing party in the litigation or other proceedings.
 
(e) Post-Closing Defaults. With respect to post-closing defaults, the parties
agree that the non-defaulting party shall be entitled to exercise all remedies
available at law or in equity, except that damages shall be limited to actual
out-of-pocket costs and expenses incurred. The foregoing does not limit or
control the remedies as are to be separately provided in the Lot Development
Agreement.
 
28. General Provisions. The parties hereto further agree as follows:
 
(a) Time of the Essence. Time is of the essence under this Contract. In
computing any period of time under this Contract, the date of the act or event
from which the designated period of time begins to run shall not be included.
The last day of the period so computed shall be included unless it is a
Saturday, Sunday, or federal legal holiday, in which event the period shall run
until the end of the next day which is not a Saturday, Sunday, or federal legal
holiday.
 
(b) Governing Law. This Contract shall be governed by and construed in
accordance with the laws of the State of Colorado.
 
(c) Severability. Should any provisions of this Contract or the application
thereof, to any extent, be held invalid or unenforceable, the remainder of this
Contract and the application thereof, other than those provisions which shall
have been held invalid or unenforceable, shall not be affected thereby and shall
continue in full force and effect and shall be enforceable to the fullest extent
permitted at law or in equity.
 
(d) Entire Contract. This Contract embodies the entire agreement between the
parties hereto concerning the subject matter hereof and supersedes all prior
conversations, proposals, negotiations, understandings and agreements, whether
written or oral.
 
(e) Exhibits. All schedules, exhibits and addenda attached to this Contract and
referred to herein shall for all purposes be deemed to be incorporated in this
Contract by this reference and made a part hereof.
 
 
35

 
 
(f) Further Acts. Each of the parties hereto covenants and agrees with the
other, upon reasonable request from the other, from time to time, to execute and
deliver such additional documents and instruments and to take such other actions
as may be reasonably necessary to give effect to the provisions of this
Contract.
 
(g) Compliance. The performance by the parties of their respective obligations
provided for in this Contract shall comply with all applicable laws and the
rules and regulations of all governmental agencies, municipal, county, state and
federal, having jurisdiction in the premises.
 
(h) Amendment. This Contract shall not be amended, altered, changed, modified,
supplemented or rescinded in any manner except by a written agreement executed
by both parties.
 
(i) Authority. Each of the parties hereto represents to the other that each such
party has full power and authority to execute, deliver and, subject to Purchaser
obtaining AMC Approval, perform this Contract, that the individuals executing
this Contract on behalf of said party are fully empowered and authorized to do
so, that this Contract constitutes a valid and legally binding obligation of
such party enforceable against such party in accordance with its terms, that
such execution, delivery and performance will not contravene any legal or
contractual restriction binding upon such party or any of its assets and that
there is no legal action, proceeding or investigation of any kind now pending or
to the knowledge of each such party threatened against or affecting such party
or affecting the execution, delivery or performance of this Contract. Each of
the parties hereto represents to the other that each such party is a duly
organized, legal entity and is validly existing in good standing under the laws
of the jurisdiction of its formation.
 
(j) Notices. All notices, statements, demands, requirements, or other
communications and documents (collectively, "Communications") required or
permitted to be given, served, or delivered by or to either party or any
intended recipient under this Contract shall be in writing and shall be deemed
to have been duly given (i) on the date and at the time of delivery if delivered
personally to the party to whom notice is given at the address specified below;
or (ii) on the date and at the time of delivery or refusal of acceptance of
delivery if delivered or attempted to be delivered by an overnight courier
service to the party to whom notice is given at the address specified below; or
(iii) on the date of delivery or attempted delivery shown on the return receipt
if mailed to the party to whom notice is to be given by first-class mail, sent
by registered or certified mail, return receipt requested, postage prepaid and
properly addressed as specified below; or (iv) on the date and at the time shown
on the facsimile or electronic mail message if telecopied or sent electronically
to the number or address specified below (provided, however, any notice of
default to Purchaser may not be sent by electronic mail and must be sent by one
of the other methods of delivery set forth above):
 
 
 
36

 
 
To Seller:              PCY Holdings, LLC
Attention: Mark Harding
34501 E. Quincy Ave.
Bldg. 34, Box 10
Watkins, Colorado 80137
Telephone: (303) 292-3456
Facsimile: (303) 292-3475
E-mail: mharding@purecyclewater.com
 
with a copy to:
Fox Rothschild LLP
1225 17th Street, Suite 2200
Denver, CO 80202
Attention: Rick Rubin, Esq.
Telephone: (303) 292-1200
Email: rrubin@foxrothschild.com
 
To Purchaser:        Linda Purdy
Richmond American Homes of Colorado, Inc.
4350 South Monaco Street
Denver, Colorado 80237
Telephone: (720)-977-3847
Facsimile.: (720) 977-4707
Email: linda.purdy@mdch.com
 
with a copy to:                                
M.D.C. Holdings, Inc.
4350 South Monaco Street
Denver, Colorado 80237
Attn: Drew Rippey
Telephone: (720) 977-3213
Telecopier No. (720) 482-8558
Email: Drew.Rippey@mdch.com
 
M.D.C. Holdings, Inc.
4350 S. Monaco Street
Denver, CO  80237
Attn: Linda Zimmerman Skultety
Senior Paralegal – Real Estate
Telephone:  720-977-3254
Fax:  303-488-4954
Email: Linda.Skultety@mdch.com
 
 
37

 
 
If to Title Company:
 
Land Title Guarantee Company
Attn: Tom Blake
3033 E. 1st Ave. #600
Denver, Colorado 80206
Fax#: 303-393-4959
Direct: 303-331-6237
Email: tblake@ltgc.com
 
(k) Place of Business. This Contract arises out of the transaction of business
in the State of Colorado by the parties hereto.
 
(l) Counterparts; Facsimile Signature. This Contract may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one (1) and the same instrument, and
either of the parties hereto may execute this Contract by signing any such
counterpart.  This Contract may be executed and delivered by facsimile or by
electronic mail in portable document format (.pdf) or similar means and delivery
of the signature page by such method will be deemed to have the same effect as
if the original signature had been delivered to the other party.
 
(m) Captions; Interpretation. The section captions and headings used in this
Contract are inserted herein for convenience of reference only and shall not be
deemed to define, limit or construe the provisions hereof. Purchaser and Seller
acknowledge that each is a sophisticated builder or developer, as applicable,
and that each has had an opportunity to review, comment upon and negotiate the
provisions of this Contract, and thus the provisions of this Contract shall not
be construed more favorably or strictly for or against either party. Purchaser
and Seller each acknowledges having been advised, and having had the
opportunity, to consult legal counsel in connection with this Contract and the
transactions contemplated by this Contract.
 
(n) Number and Gender. When necessary for proper construction hereof, the
singular of any word used herein shall include the plural, the plural shall
include the singular and the use of any gender shall be applicable to all
genders.
 
(o) Waiver. Any one (1) or more waivers of any covenant or condition by a party
hereto shall not be construed as a waiver of a subsequent breach of the same
covenant or condition nor a consent to or approval of any act requiring consent
to or approval of any subsequent similar act.
 
(p) Binding Effect. Subject to the restrictions on assignment contained herein,
this Contract shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.
 
(q) Recordation. Purchaser shall not cause or allow this Contract or any
memorandum or other evidence thereof to be recorded in the County Records or
become a public record without Seller’s prior written consent, which consent may
be withheld at Seller’s sole discretion. If Purchaser records this Contract,
then Purchaser shall be in default of its obligations under this Contract.
 
 
38

 
 
(r) No Beneficiaries. No third parties are intended to benefit by the covenants,
agreements, representations, warranties or any other terms or conditions of this
Contract.
 
(s) Relationship of Parties. Purchaser and Seller acknowledge and agree that the
relationship established between the parties pursuant to this Contract is only
that of a seller and a purchaser of single-family lots. Neither Purchaser nor
Seller is, nor shall either hold itself out to be, the agent, employee, joint
venturer or partner of the other party.
 
(t) Interstate Land Sales Full Disclosure Act and Colorado Subdivision
Developers Act Exemptions. It is acknowledged and agreed by the parties that the
sale of the Property will be exempt from the provisions of the federal
Interstate Land Sales Full Disclosure Act under the exemption applicable to sale
or lease of property to any person who acquires such property for the purpose of
engaging in the business of constructing residential, commercial or industrial
buildings or for the purpose of resale of such property to persons engaged in
such business. Purchaser hereby represents and warrants to Seller that it is
acquiring the Property for such purposes. It is further acknowledged by the
parties that the sale of the Property will be exempt under the provisions of the
Colorado Subdivision Developers Act under the exemption applicable to transfers
between developers. Purchaser represents and warrants to Seller that Purchaser
is acquiring the Property for the purpose of participating as the owner of the
Property in the development, promotion and sale of the Property and portions
thereof.
 
(u) Special Taxing District Disclosure. In accordance with the provisions of
C.R.S. §38-35.7-101(1), Seller provides the following disclosure to Purchaser:
SPECIAL TAXING DISTRICTS MAY BE SUBJECT TO GENERAL OBLIGATION INDEBTEDNESS THAT
IS PAID BY REVENUES PRODUCED FROM ANNUAL TAX LEVIES ON THE TAXABLE PROPERTY
WITHIN SUCH DISTRICTS. PROPERTY OWNERS IN SUCH DISTRICTS MAY BE PLACED AT RISK
FOR INCREASED MILL LEVIES AND TAX TO SUPPORT THE SERVICING OF SUCH DEBT WHERE
CIRCUMSTANCES ARISE RESULTING IN THE INABILITY OF SUCH A DISTRICT TO DISCHARGE
SUCH INDEBTEDNESS WITHOUT SUCH AN INCREASE IN MILL LEVIES. PURCHASERS SHOULD
INVESTIGATE THE SPECIAL TAXING DISTRICTS IN WHICH THE PROPERTY IS LOCATED BY
CONTACTING THE COUNTY TREASURER, BY REVIEWING THE CERTIFICATE OF TAXES DUE FOR
THE PROPERTY, AND BY OBTAINING FURTHER INFORMATION FROM THE BOARD OF COUNTY
COMMISSIONERS, THE COUNTY CLERK AND RECORDER, OR THE COUNTY ASSESSOR.
 
(v) Common Interest Community Disclosure. In accordance with the provisions of
C.R.S. §38-35.7-102(1), Seller provides the following disclosure to Purchaser:
IF SELLER ELECTS TO FORM A HOMEOWNERS ASSOCIATION UNDER THE MASTER COVENANTS FOR
THE DEVELOPMENT, THEN THE PROPERTY IS, OR WILL BE PRIOR TO EACH RESPECTIVE
CLOSING, LOCATED WITHIN A COMMON INTEREST COMMUNITY AND IS, OR WILL BE PRIOR TO
SUCH CLOSING, SUBJECT TO THE DECLARATION FOR SUCH COMMUNITY. THE OWNER OF THE
PROPERTY WILL BE REQUIRED TO BE A MEMBER OF THE OWNER’S ASSOCIATION FOR THE
COMMUNITY AND WILL BE SUBJECT TO THE BYLAWS AND RULES AND REGULATIONS OF THE
ASSOCIATION. THE DECLARATION, BYLAWS, AND RULES AND REGULATIONS WILL IMPOSE
FINANCIAL OBLIGATIONS UPON THE OWNER OF THE PROPERTY, INCLUDING AN OBLIGATION TO
PAY ASSESSMENTS OF THE ASSOCIATION. IF THE OWNER DOES NOT PAY THESE ASSESSMENTS,
THE ASSOCIATION COULD PLACE A LIEN ON THE PROPERTY AND POSSIBLY SELL IT TO PAY
THE DEBT. THE DECLARATION, BYLAWS, AND RULES AND REGULATIONS OF THE COMMUNITY
MAY PROHIBIT THE OWNER FROM MAKING CHANGES TO THE PROPERTY WITHOUT AN
ARCHITECTURAL REVIEW BY THE ASSOCIATION (OR A COMMITTEE OF THE ASSOCIATION) AND
THE APPROVAL OF THE ASSOCIATION. PURCHASERS OF PROPERTY WITHIN THE COMMON
INTEREST COMMUNITY SHOULD INVESTIGATE THE FINANCIAL OBLIGATIONS OF MEMBERS OF
THE ASSOCIATION. PURCHASERS SHOULD CAREFULLY READ THE DECLARATION FOR THE
COMMUNITY AND THE BYLAWS AND RULES AND REGULATIONS OF THE ASSOCIATION.
 
 
39

 
 
(w) Source of Water Disclosure. In accordance with the provisions of
C.R.S. §38-35.7-104, Seller provides the following disclosure to Purchaser:
 
THE SOURCE OF POTABLE WATER FOR THIS REAL ESTATE IS:
 
A WATER PROVIDER, WHICH CAN BE CONTACTED AS FOLLOWS:
 
NAME:                                 
Rangeview Metropolitan District
ADDRESS:           

c/o Special District Management Services, Inc.
 
141 Union Blvd., Suite 150
 
Lakewood, Colorado 80228
WEB SITE:       

www.rangviewmetro.org
TELEPHONE:                 

303-987-0835
 
SOME WATER PROVIDERS RELY, TO VARYING DEGREES, ON NONRENEWABLE GROUND WATER. YOU
MAY WISH TO CONTACT YOUR PROVIDER TO DETERMINE THE LONG-TERM SUFFICIENCY OF THE
PROVIDER’S WATER SUPPLIES.
 
(x) STORM WATER POLLUTION PREVENTION PLAN. Seller has previously filed a Notice
of Intent ("NOI") and/or prepared a Stormwater Pollution Prevention Plan
("SWPPP") to satisfy its stormwater obligations arising from its work on the
Property. Seller covenants that prior to each Closing Date and until Closing of
the Lots, Seller and/or its contractor shall comply with the SWPPP with respect
to all of the Lots owned by Seller, and shall comply with all local, state and
federal environmental obligations (including stormwater) associated with the
development of the Lots. Seller shall indemnify and hold Purchaser harmless from
all claims and causes of action arising from breach of the foregoing covenants
of Seller to the extent there is an uncured notice of violation issued with
respect to any Lot prior to conveyance of the Lot to Purchaser. From and after
conveyance of Lots, and until such time as such Lots are subject to Purchaser’s
SWPPP (as hereafter defined), Purchaser shall be solely responsible for
complying with the SWPPP, maintaining all required best management practices
(“BMPs”), and conducting and documenting all required inspections. Purchaser
shall also comply with all local state and federal environmental obligations
(including stormwater) associated with its ownership or development of the Lots
conveyed to Purchaser by Seller. Such obligations include, without limitation,
(i) complying with the SWPPP or the Purchaser’s SWPPP, as applicable, (ii)
maintaining all required BMPs, and (iii) conducting and documenting all required
inspections. Purchaser covenants and Seller acknowledges that, with respect to
Lots acquired by Purchaser, Purchaser shall, within ten (10) days after
conveyance of such Lots, at its sole cost and expense (subject to Seller’s prior
written approval) submit its own notice of intent for a new stormwater pollution
prevention plan (the “Purchaser’s SWPPP”). Subsequent to the applicable Closing
Date, Purchaser shall comply with the Purchaser’s SWPPP with respect to all of
the Lots then owned by Purchaser, and shall comply with all local, state and
federal environmental obligations (including stormwater) associated with its
ownership or development of all such Lots. Purchaser shall indemnify and hold
Seller harmless from all third party claims and causes of action solely arising
from breach of the foregoing covenants of Purchaser.
 
 
40

 
 
(y) Oil, Gas, Water and Mineral Disclosure. THE SURFACE ESTATE OF THE PROPERTY
MAY BE OWNED SEPARATELY FROM THE UNDERLYING MINERAL ESTATE, AND TRANSFER OF THE
SURFACE ESTATE MAY NOT NECESSARILY INCLUDE TRANSFER OF THE MINERAL ESTATE OR
WATER RIGHTS.
 
THIRD PARTIES MAY OWN OR LEASE INTERESTS IN OIL, GAS, OTHER MINERALS, GEOTHERMAL
ENERGY OR WATER ON OR UNDER THE SURFACE OF THE PROPERTY, WHICH INTERESTS MAY
GIVE THEM RIGHTS TO ENTER AND USE THE SURFACE OF THE PROPERTY TO ACCESS THE
MINERAL ESTATE, OIL, GAS OR WATER.
 
SURFACE USE AGREEMENT. THE USE OF THE SURFACE ESTATE OF THE PROPERTY TO ACCESS
THE OIL, GAS OR MINERALS MAY BE GOVERNED BY A SURFACE USE AGREEMENT, A
MEMORANDUM OR OTHER NOTICE OF WHICH MAY BE RECORDED WITH THE COUNTY CLERK AND
RECORDER.
 
OIL AND GAS ACTIVITY. OIL AND GAS ACTIVITY THAT MAY OCCUR ON OR ADJACENT TO THE
PROPERTY MAY INCLUDE, BUT IS NOT LIMITED TO, SURVEYING, DRILLING, WELL
COMPLETION OPERATIONS, STORAGE, OIL AND GAS, OR PRODUCTION FACILITIES, PRODUCING
WELLS, REWORKING OF CURRENT WELLS, AND GAS GATHERING AND PROCESSING FACILITIES.
 
ADDITIONAL INFORMATION. PURCHASER IS ENCOURAGED TO SEEK ADDITIONAL INFORMATION
REGARDING OIL AND GAS ACTIVITY ON OR ADJACENT TO THE PROPERTY, INCLUDING
DRILLING PERMIT APPLICATIONS. THIS INFORMATION MAY BE AVAILABLE FROM THE
COLORADO OIL AND GAS CONSERVATION COMMISSION.
 
(z) Property Tax Disclosure Summary. PURCHASER SHOULD NOT RELY ON SELLER’S
CURRENT PROPERTY TAXES AS THE AMOUNT OF PROPERTY TAXES THAT PURCHASER MAY BE
OBLIGATED TO PAY IN THE YEAR SUBSEQUENT TO PURCHASE. A CHANGE IN OWNERSHIP OR
PROPERTY IMPROVEMENTS TRIGGERS REASSESSMENTS OF THE PROPERTY THAT COULD RESULT
IN HIGHER PROPERTY TAXES. IF PURCHASER HAS ANY QUESTIONS CONCERNING VALUATION,
CONTACT THE COUNTY PROPERTY APPRAISER’S OFFICE FOR INFORMATION.
 
41

 
 
(aa) Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW, THE PARTIES HEREBY
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT
COUNSEL, WAIVE, RELINQUISH AND FOREVER FORGO THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THE
PROVISIONS OF THIS CONTRACT.
 
(bb) Confidentiality.  Purchaser and Seller agree that, prior to each respective
Closing, and thereafter if such Closing does not occur, all information relating
to the Property that is the subject of such Closing, any reports, studies, data
and summaries developed by Purchaser, and any information relating to the
business of either party (together, the "Confidential Information") shall be
kept confidential as provided in this section. Without the prior written consent
of the other party, prior to the applicable Closing, the Confidential
Information shall not be disclosed by Purchaser, Seller or their Representatives
(as hereinafter defined) in any manner whatsoever, in whole or in part, except
(1) to their Representatives who need to know the Confidential Information for
the purpose of evaluating the Property and who are informed by Seller or
Purchaser as applicable of the confidential nature thereof; (2) as may be
necessary for Seller, Purchaser or their Representatives to comply with
applicable laws, including, without limitation, governmental regulatory,
disclosure, tax and reporting requirements (including, without limitation, any
applicable reporting requirements for publically traded companies); to comply
with other requirements and requests of regulatory and supervisory authorities
and self-regulatory organizations having jurisdiction over Seller, Purchaser or
their Representatives; to comply with regulatory or judicial processes; or to
satisfy reporting procedures and inquiries of credit rating agencies in
accordance with customary practices of Seller, Purchaser or their affiliates;
and (3) to lenders and investors for the transaction. As used herein,
"Representatives" shall mean: Seller’s and Purchaser’s managers, members,
directors, officers, employees, affiliates, investors, brokers, agents or other
representatives, including, without limitation, attorneys, accountants,
contractors, consultants, engineers, lenders, investors and financial advisors.
Seller, at its election, may issue an oral or written press release or public
disclosure of the existence or the terms of this Contract without the consent of
the Purchaser. "Confidential Information" shall not be deemed to include any
information or document which (I) is or becomes generally available to the
public other than as a result of a disclosure by Seller, Purchaser or their
Representatives in violation of this Contract, (II) becomes available from a
source other than Seller, Purchaser or any affiliates of Seller or Purchaser or
their agents or Representatives, or (III) is developed by Seller or Purchaser or
their Representatives without reliance upon and independently of otherwise
Confidential Information. In addition to any other remedies available to a party
for breach of this Section, the non-breaching party shall have the right to seek
equitable relief, including, without limitation, injunctive relief or specific
performance, against the breaching party or its Representatives, in order to
enforce the provisions of this section. The provisions of this section shall
survive the termination of this Contract, or the applicable Closing, for one (1)
year.
 
 
42

 
 
(cc) Survival. Obligations to be performed subsequent to a Closing shall survive
each Closing.
 
 
[Remainder of page intentionally left blank]
 
 
 
 
 
 
 
 
 
43

 
IN WITNESS WHEREOF, Seller and Purchaser have executed this Contract effective
as of the day and year first above written.
 
 
SELLER:
 
PCY HOLDINGS, LLC,
a Colorado limited liability company
 
 
 
 
By: /s/ Mark Harding 
Name: Mark Harding
Title: President
Date: June 23, 2017

 
 
 
 
PURCHASER:
 
RICHMOND AMERICAN HOMES OF COLORADO, INC. a Delaware corporation
 
 
 
By:
/s/ Linda M. Purdy 
Name: Linda M. Purdy
Title: Vice President
Date: June 27, 2017

 
 
 
 
44

 
 
LIST OF EXHIBITS
 
 
EXHIBIT A:      

CONCEPTUAL DEVELOPMENT PLAN AND LOTTING DIAGRAM
 
EXHIBIT B:                       RESERVATIONS AND COVENANTS
 
EXHIBIT C:                       FINISHED LOT IMPROVEMENTS
 
EXHIBIT D:                       OFFSITE INFRASTRUCTURE IMPROVEMENTS
 
EXHIBIT E:          

FORM OF GENERAL ASSIGNMENT
 
EXHIBIT F:                        LOT DEVELOPMENT AGREEMENT
 
EXHIBIT G:                       FORM OF LETTER OF CREDIT
 
 
 
 
 
 
45

 
EXHIBIT A
 
CONCEPTUAL DEVELOPMENT PLAN AND LOTTING DIAGRAM
 
 
[a1019purecycle-richmondps000.jpg]
A-1

 
EXHIBIT B
 
RESERVATIONS AND COVENANTS
 
 
Reservation of Easements. For a period of twenty-five (25) years following the
date hereof, Grantor expressly reserves unto itself, its successors and assigns,
easements for construction of utilities and other facilities to support the
development of the properties commonly known as "Sky Ranch," including but not
limited to sanitary sewer, water lines, electric, cable, broad-band and
telephone transmission, storm drainage and construction access easements across
the Property allowing Grantor or its assignees the right to install and maintain
sanitary sewer, water lines, cable television, broad-band, electric, and
telephone utilities on the Property and on its adjacent property, and further,
to accommodate storm drainage from its adjacent property. Such easements shall
not allow above-grade surface installation of facilities and shall require the
restoration of any surface damage or disturbance caused by the exercise of such
easements, shall not be located within the building envelope of any Lot or
otherwise interfere with the use of a Lot for construction of Grantee’s homes,
shall not materially detract from the value, use or enjoyment of (i) the
remaining portion of the Property on which such easements are to be located, or
(ii) any adjoining property of Grantee, and shall not require any reduction in
allowed density for the Property or reconfiguration of planned lots or the
building envelope on a lot. If possible, such easements shall be located within
the boundaries of existing easement areas. Grantor, at its sole expense, shall
immediately restore the land and improvements thereon to their prior condition
to the extent of any damage incurred due to Grantor’s utilization of the
easements herein reserved.
 
Reservation of Minerals and Mineral Rights. To the extent owned by Grantor,
Grantor herein expressly excepts and reserves unto itself, its successors and
assigns, all right, title and interest in and to all minerals and mineral
rights, including bonuses, rents, royalties, royalty interests and other
benefits that may be payable as a result of any oil, gas, gravel, minerals or
mineral rights on, in, under or that may be produced from the Property,
including, but not limited to, all gravel, sand, oil, gas and other liquid
hydrocarbon substances, casinghead gas, coal, carbon dioxide, helium, geothermal
resources, and all other naturally occurring elements, compounds and substances,
whether similar or dissimilar, organic or inorganic, metallic or non-metallic,
in whatever form and whether occurring, found, extracted or removed in solid,
liquid or gaseous state, or in combination, association or solution with other
mineral or non-mineral substances, provided that Grantor expressly waives all
rights to use or damage the surface of the Property to exercise the rights
reserved in this paragraph and, without limiting such waiver, Grantor’s
activities in extracting or otherwise dealing with the minerals and mineral
rights shall not cause disturbance or subsidence of the surface of the Property
or any improvements on the Property.
 
Reservation of Water and Water Rights. To the extent owned by Grantor, Grantor
herein expressly excepts and reserves unto itself, its successors and assigns,
all water and water rights, ditches and ditch rights, reservoirs and reservoir
rights, streams and stream rights, water wells and well rights, whether
tributary, non-tributary or not non-tributary, including, but not limited to,
all right, title and interest under C.R.S. 37-90-137 on, underlying, appurtenant
to or now or historically used on or in connection with the Property, whether
appropriated, conditionally appropriated or unappropriated, and whether
adjudicated or unadjudicated, including, without limitation, all State Engineer
filings, well registration statements, well permits, decrees and pending water
court applications, if any, and all water well equipment or other personalty or
fixtures currently used for the supply, diversion, storage, treatment or
distribution of water on or in connection with the Property, and all water and
ditch stock relating thereto; provided that Grantor expressly waives all rights
to use or damage the surface of the Property to exercise the rights reserved in
this paragraph and, without limiting such waiver, Grantor’s activities in
dealing with the water and water rights herein reserved shall not cause
disturbance or subsidence of the surface of the Property or any improvements on
the Property.
 
B-1

 
 
Reimbursements and Credits. Grantee shall have no right to any reimbursements
and/or cost-sharing agreements pursuant to any agreements entered into between
Grantor or any of Grantor’s affiliates and third parties which may or may not
affect the Property. In addition, Grantee acknowledges that Grantor, its
affiliates or one (1) or more metropolitan district(s) have installed or may
install certain infrastructure improvements ("Infrastructure Improvements")
and/or donate, dedicate and/or convey certain rights, improvements and/or real
property ("Dedications") to Arapahoe County (“County”) or other governmental
authority (“Authority”) which benefit all or any part of the Property, together
with adjacent properties, and which entitle Grantor or its affiliates and/or the
Property or any part thereof to certain reimbursements by the County or other
Authority or credits by the County or other Authority for open space fees,
school impact fees, capital expansion fees, transportation/road fees, traffic
impact fees and other governmental fees which would otherwise be required to be
paid to the County or other Authority by the owner of the Property or any part
thereof from time to time ("Governmental Fees"). In the event Grantee is
entitled to a credit or waiver of Governmental Fees by the County and/or other
Authority as a result of the Infrastructure Improvements and/or Dedications,
then, in such event, Grantee shall pay to or reimburse Grantor and/or its
designated affiliates in an amount equal to such credited or waived Governmental
Fees at the same time that the Governmental Fees would otherwise be payable by
Grantee or its assignees to the County or other Authority but for the
construction of the Infrastructure Improvements and/or the Dedications by
Grantor, its affiliates and/or metropolitan district(s), but excluding (i) any
parks and recreation fees (including park dedication requirements and/or
cash-in-lieu payments related to the Property as part of the platting thereof);
(ii) drainage fees; and (iii) fees for payment-in-lieu of school land
dedications. In addition, Grantee acknowledges that Grantee or its affiliate(s)
may have negotiated or may negotiate with the County or other Authority for
reimbursements to Grantor or its affiliates. Grantee acknowledges that certain
Governmental Fees which may be paid by Grantee to the County or other Authority
may be reimbursed to Grantor and/or its affiliates pursuant to the terms of said
agreement.
 
The obligations and covenants set forth herein shall be binding on Grantee, its
successors and assigns, and any subsequent owners of the Property, except that
homeowners shall have no obligation for any reimbursements provided herein.
 
 
 
 
B-2

 
EXHIBIT C
 
FINISHED LOT IMPROVEMENTS
 
1. "Finished Lot Improvements" means the following improvements on, to or with
respect to the Lots or in public streets or tracts in the locations as required
by all approving Authorities to obtain building permits for home improvements
for the Lots, and substantially in accordance with the CDs:
 
(a) overlot grading together with corner pins for each Lot installed in place,
graded to match the specified Lot drainage template within the CDs (but not any
Overex) and any retaining walls required by CDs;
 
(b) water and sanitary sewer mains and other required installations in
connection therewith identified in the CDs, valve boxes and meter pits,
substantially in accordance with the CDs approved by the approving Authorities,
together with appropriate markers;
 
(c) storm sewer mains, inlets and other associated storm drainage improvements
pertaining to the Lots in the public streets as shown on the CDs;
 
(d) curb, gutter, asphalt, sidewalks, street striping, street signage, traffic
signs, traffic signals (if any are required by the approving Authorities), and
other street improvements, in the private and/or public streets as shown on the
CDs; Seller will either have applied a final lift of asphalt or in Seller’s
discretion posted sufficient financial guarantees as required by the County for
the Lots to qualify for issuance of building permits in lieu of such final lift
of asphalt, provided that Seller shall timely complete such final lift of
asphalt so as not to delay issuance of certificates of occupancy for homes
constructed by Purchaser;
 
(e) sanitary sewer service stubs if required by the Authorities, connected to
the foregoing sanitary sewer mains, installed into each respective Lot (to a
point beyond any utility easements), together with appropriate markers of the
ends of such stubs, as shown on the CDs;
 
(f) water service stubs connected to the foregoing water mains installed into
each Lot (to a point beyond any utility easements), together with appropriate
markers of the ends of such stubs, as shown on the CDs;
 
(g) Lot fill in compliance with the geotechnical engineer’s recommendation, and
with respect to any filled area or compacted area, provide from a Colorado
licensed professional soils engineer a HUD Data Sheet 79G Certification (or
equivalent) and a certification that the compaction and moisture content
recommendations of the soils engineer were followed and that the grading of the
respective Lots complies with the approved grading plans, with overlot grading
completed in conformance with the approving Authorities approved grading plans
within a +/- 0.2’ tolerance of the approved grading plans; however, the Finished
Lot Improvements do not include any Overex as provided in Section 10(e) of this
Contract;
 
(h) all storm water management facilities as shown in the CDs.
 
c-1

 
 
2. Dry Utilities. Electricity, natural gas, and telephone service will be
installed by local utility companies. The installations may not be completed at
the time of a Closing, and are not part of the Finish Lot Improvements;
provided, however, that: (i) with respect to electric distribution lines and
street lights, Seller will have signed an agreement with the electric utility
service provider and paid all costs and fees for the installation of electric
distribution lines and facilities to serve the Lots, and all sleeves necessary
for electric, gas, telephone and/or cable television service to the Lots will be
installed; (ii) with respect to gas distribution lines, Seller will have signed
an agreement with the gas utility service provider and paid all costs and fees
for the installation of gas distribution lines and facilities to serve the Lots;
and (iii) Seller will seek to coordinate the activities of the utility service
provider with development of the Property for the timely installation of such
utilities. Seller will take commercially reasonable efforts to assist Purchaser
in coordinating with these utility companies to provide final electric, gas,
telephone and cable television service to the residences on the Lots, however,
Purchaser must activate such services through an end user contract. Purchaser
acknowledges that in some cases the telephone and cable companies may not have
pulled the main line through the conduit if no closings of residences have
occurred. Notwithstanding the foregoing, if dry utilities have not been
installed upon substantial completion of the Finished Lot Improvements, Seller
shall be obligated to have contracted for same and paid all costs and fees
payable for such installation. Unless Seller has contracted for such
installation and paid such costs before the Effective Date, Seller will give
Purchaser notice when such contracts have been entered and such costs paid. With
respect to any Finished Lot Improvements that are required by the subdivision
improvement agreement applicable to the Lots but which are not addressed as part
of the Finished Lot Improvements, and any other improvements which are not
required for the issuance of building permits but which are required by the
Authorities so that dwellings and other improvements constructed by Purchaser on
the Lots are eligible for the issuance of certificates of occupancy for homes,
Seller shall complete such other improvements, to the extent required by the
County, so as not to delay the issuance of certificates of occupancy for
residences constructed by Purchaser on the Lots.
 
3. Offsite Infrastructure. The Finished Lot Improvements do not include (a) the
Offsite Infrastructure, which is addressed separately in Section 5 of the
Agreement, but it does include such other offsite improvements as are necessary
to obtain certificates of occupancy for homes constructed on the Lots, provided
that as aforesaid Seller shall only be obligated to complete such improvements
within a timeframe so as not to delay issuance of such certificates of
occupancy, or (b) common area landscaping which will be installed when required
by the County or other applicable Authority so as not to delay the issuance of
building permits or certificates of occupancy for residences constructed by
Purchaser on the Lots, but (subject to the foregoing requirements of this
section 3(b)) such landscaping will be installed with respect to each Takedown
not later than 6 months after the issuance of the first certificate of occupancy
in such Takedown.
 
4. Tree Lawns/Sidewalks. Notwithstanding anything in this Contract to the
contrary, Seller shall have no obligation to construct, install, maintain or pay
for the maintenance, construction and installation of (i) any landscaping or
irrigation for such landscaping behind the curb on any Lot that is to be
maintained by the owner of such lot (collectively, “Tree Lawns”), but Seller
shall be responsible for constructing and installing the detached sidewalks and
ramps (collectively, “Sidewalks”) that are located immediately adjacent to any
Lot or on a tract as required by the approved CDs, County, or any other
Authority and/or applicable laws as provided in this Contract. Purchaser shall
be responsible for installing any other lead walks, pathways, and driveways and
any other flatwork on the Lots. Purchaser shall install all Tree Lawns on or
adjacent to the Lots in accordance with all applicable CDs, requirements,
regulations, laws, development codes and building codes of all Authorities.
 
c-2

 
 
5. Warranty.
 
(a) Government Warranty Period. The Authorities require warranty periods (each a
“Government Warranty Period”) after the final completion that is applicable to
those Finished Lots Improvements that are dedicated to or owned, and accepted
for maintenance by the Authorities (the “Public Improvements”). In the event
defects in the Public Improvements to which a governmental warranty (each a
“Governmental Warranty”) applies become apparent during the applicable
Government Warranty Period, then Seller shall coordinate the repairs with the
applicable Authorities and cause the service provider(s) who performed the work
or supplied the materials in which the defect(s) appear to complete such repairs
or, if such service providers fail to correct such defects, otherwise cause such
defects to be repaired to the satisfaction of the Authorities. Any costs and
expenses incurred pursuant to a Government Warranty in connection with any
repairs or warranty work performed during the Government Warranty Period
(including, but not limited to, any costs or expenses incurred to enforce any
warranties against any service providers) shall be borne by Seller, unless such
defect was caused by Purchaser or its contractors, subcontractors, employees, or
agents, in which event Purchaser shall pay all such costs and expenses to the
extent such defect was caused by Purchaser or its contractors, subcontractors,
employees, or agents.
 
(b) Non-Government Warranty Period. Seller warrants (“Non-Government Warranty”)
to Purchaser that each Finished Lot Improvement, other than the Public
Improvements, shall have been constructed in accordance with the CDs for one (1)
year from the date of Final Completion of the Improvement (the “Non-Government
Warranty Period”). If Purchaser delivers written notice to Seller of breach of
the Non-Government Warranty during the Non-Government Warranty Period, then
Seller shall coordinate the corrections with Purchaser and cause the service
provider(s) who performed the work or supplied the materials in which the breach
of Non-Government Warranty appears to complete such corrections or, if such
service providers fail to make such corrections, otherwise cause such
corrections to be made to the reasonable satisfaction of Purchaser. Any costs
and expenses incurred in connection with a breach of the Non-Government Warranty
shall be borne by Seller (including, but not limited to, any costs or expenses
incurred to enforce any warranties against service providers), unless such
breach was caused by Purchaser or its contractors, subcontractors, employees, or
agents, in which event Purchaser shall pay all such costs and expenses to the
extent the breach was caused by Purchaser or its contractors, subcontractors,
employees, or agents.
 
 
c-3

 
 
(c) EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION 5, SELLER MAKES NO
REPRESENTATIONS OR WARRANTIES OF ANY KIND TO PURCHASER IN RELATION TO THE
FINISHED LOT IMPROVEMENTS, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, ANY
IMPLIED WARRANTY OF HABITABILITY, MERCHANTABILITY, OR FITNESS FOR ANY PARTICULAR
PURPOSE, AND EXPRESSLY DISCLAIMS ALL OF THE SAME AND SHALL HAVE NO OBLIGATION TO
REPAIR OR CORRECT AND SHALL HAVE NO LIABILITY OR RESPONSIBILITY WITH RESPECT TO
ANY DEFECT IN IMPROVEMENTS FOR WHICH NO CLAIM IS ASSERTED DURING THE APPLICABLE
WARRANTY PERIOD OR AS OTHERWISE PROVIDED BY LAW.
 
 
 
 
 
c-4

 
EXHIBIT D
 
OFFSITE INFRASTRUCTURE IMPROVEMENTS
 
 
 
[a1019purecycle-richmondps001.jpg]
D-1

 
EXHIBIT E
 
FORM OF GENERAL ASSIGNMENT
 
GENERAL ASSIGNMENT
 
Reference is hereby made to that certain Purchase and Sale Agreement dated as of
_______________, 201__ (the "Agreement"), pursuant to which PCY Holdings, LLC, a
Colorado limited liability company ("Seller"), has agreed to sell to Richmond
American Homes of Colorado, Inc., a Delaware corporation ("Purchaser"), the
Property as described in the Agreement.
 
For good and valuable consideration, the receipt of which is hereby
acknowledged, Seller hereby assigns and transfers to Purchaser on a
non-exclusive basis, Seller's right, title and interest in the following as the
same relate solely to the Property, and to the extent the same are assignable:
(i) all subdivision agreements, development agreements, and entitlements; (ii)
all construction plans and specifications; (iii) all construction warranties;
and (iv) all development rights benefiting the Property.
 
SELLER:
 
PCY HOLDINGS, LLC,
a Colorado limited liability company
 
 
By:                                                                 
Name: ____________________________
Title: _____________________________
Date:                                                                 
 
 
E-1

 
EXHIBIT F
 
LOT DEVELOPMENT AGREEMENT
Sky Ranch
(Richmond)
 
THIS LOT DEVELOPMENT AGREEMENT (this “LDA”) is made as of the ___ day of
_________, 20____ (the “Effective Date”), by and between PCY Holdings, LLC, a
Colorado limited liability company (“Developer”), and Richmond American Homes of
Colorado, Inc., a Delaware corporation (“Builder,”). Developer and Builder are
sometimes individually referred to as a “Party” and collectively referred to as
the “Parties.”
 
RECITALS
 
A.           
Developer, owns certain real property located in Arapahoe County (the “County”),
Colorado which Developer is developing as part of the Sky Ranch master planned
residential community (“Development”). The preliminary concept map for Phase A
of the Development (“Concept Plan”) is depicted on Exhibit A attached hereto
(the “Property”). The Development is being subdivided in several subdivision
filings and developed in phases. The Builder Lots in each phase are generally
depicted on the Concept Plan.
 
B.           
Concurrently with the execution of this LDA, pursuant to the terms of a separate
Contract for Purchase and Sale of Real Estate by and between Developer, as
seller, and Builder, as purchaser, as amended (the “Contract”), Builder is
acquiring from Developer a portion of the Property consisting of approximately
100 single family residential building lots, and will be acquiring an additional
90 lots within the Property (collectively, the “Builder Lots”) pursuant to the
Contract at a closing that will occur subsequent to the execution of this LDA.
The number and location of the Builder Lots to be acquired by Builder under the
terms of the Contract, the number and location of the Takedown 1 Lots and the
Takedown 2 Lots and the development phasing for the Builder Lots consisting of
four phases are generally depicted on the Concept Plan attached as Exhibit A.
 
C.           
Pursuant to the Contract, Developer has agreed to construct or cause to be
constructed the Improvements, as hereinafter defined. The “Improvements” are
those infrastructure improvements described in the plans and specifications
identified in Exhibit B attached hereto as Developer causes such plans to be
finalized and approved by the applicable Approving Authorities (“Plans”). At
such time as the Plan have been so approved, Exhibit B will be replaced by a new
list of the final approved Plans by amendment to this Agreement (“Revised
Exhibit B”). The Improvements do not include any Offsite Infrastructure
Improvements that are being funded by Seller pursuant to the Offsite
Infrastructure Escrow Agreement, as defined in the Contract.
 
D.           
As required by the terms of the Contract, Builder has agreed (i) to pay the
Initial Purchase Price (as defined in the Contracts) for the Builder Lots that
the Builder acquires at a Closing; and (ii) pay that portion of the Purchase
Price for the Builder Lots defined as the Deferred Purchase Price (as defined in
the Contract) in accordance with the terms and provisions of this LDA as the
Improvements are completed and as more particularly set forth herein.
 
E.           
The Parties now desire to enter into this LDA in order to set forth the terms
and conditions under which the Improvements will be constructed by Developer and
provide for the payment of the Improvements, together with such other matters as
are set forth hereinafter.
 
F-1

 
 
AGREEMENT
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Developer and Builder agree as follows:
1. Incorporation of Recitals; Definitions. The Parties hereby acknowledge and
agree to the Recitals set forth above, which are incorporated herein by this
reference. Unless otherwise defined herein, all capitalized terms used in this
LDA and not defined in this LDA shall have the same meaning as set forth in the
Contract.
 
2. Definitions. Unless otherwise defined herein, all capitalized terms used in
this LDA and not defined in this LDA shall have the same meaning as set forth in
the Contract.
 
3. Responsibilities of Developer and Builder.
 
3.1 Generally. Developer shall construct, or cause to be constructed, the
Improvements in the manner set forth hereinafter. Developer shall coordinate,
administer and oversee (a) the preparation and filing of all applications,
filings, submittals, plans and specifications, budgets, timetables and other
documents pertaining to construction and installation of the Improvements and
(b) the construction and installation of the Improvements. Developer will engage
or cause to be engaged consultants, contractors and subcontractors who will be
responsible for the construction of the Improvements and suppliers who will be
responsible for supplying labor, materials, equipment, services and other work
in connection with the construction of the Improvements (“Service Provider(s)”),
pursuant to the Construction Contracts (as hereinafter defined).
 
3.2 Comply with Legal Requirements. Developer will comply with all terms and
conditions of applicable law in performing their obligations under this LDA.
Developer will provide to each Builder copies of all notices filed by the
Developer with the County, and all other applicable governmental or
quasi-governmental entities or agencies (the “Approving Authorities”) related to
the Improvements and shall, within five (5) business days of receipt thereof,
provide notice to each Builder (together with copies of all notices received by
Developer) of any notice received by Developer alleging any failure to comply
with any applicable laws, ordinances, rules, regulations, or lawful orders of
public authorities bearing on the construction of the Improvements.
 
3.3 Bonds and Assurances. Developer, as part of the Costs, shall provide to all
applicable Approving Authorities any bonds, assurance agreements, or other
financial assurances required with respect to the construction of the
Improvements. Developer shall, as part of the Costs, provide to all Approving
Authorities all warranties, bonds and other financial assurances required to
obtain permits for, and the preliminary and final acceptance and approval of,
the Improvements. Builder shall take all commercially reasonable actions and
execute all documents reasonably requested by Developer in its efforts to obtain
releases of all such warranties, bonds, and other financial assurances upon
final acceptance of the Improvements by the Approving Authorities.
 
F-2

 
 
3.4 Taxes, Fees and Permits. Developer or the Service Providers shall pay all
applicable sales, use, and other similar taxes pertaining to the construction of
the Improvements, and shall secure and pay for all approvals, easements,
assessments, charges, permits and governmental fees, licenses and inspections
necessary for proper construction and completion of the Improvements, subject to
the terms of the Contract and except as provided otherwise in this LDA.
Developer and the Service Providers shall not defer the payment of any use taxes
pertaining to the Improvements except as may be authorized under law or
agreement with the applicable taxing authorities.
 
3.5 Dedications. Developer and each Builder upon whose property the Improvements
are located shall timely make all conveyances and dedications of the
Improvements as to any Improvements owned by such Party if and as required by
the Approving Authorities, free and clear of all liens and encumbrances.
 
3.6 Indemnity. Developer shall indemnify, defend and hold harmless the Builder
and its owners, employees, members, managers, directors, officers, agents,
affiliates, successors and assigns (each a “Builder Indemnitee” and
collectively, the “Builder Indemnitees”) for, from and against all claims,
demands, liabilities, losses, damages (exclusive of special, consequential,
punitive, consequential and lost profits damages), costs and expenses, including
but not limited to court costs and reasonable attorneys’ fees, arising out of
(a) Off-Lot Soils Conditions, or (b) material damage caused by Developer’s
negligence or willful misconduct in the performance of the construction of the
Improvements. Notwithstanding the foregoing, Developer shall not be obligated
under this LDA to indemnify the Builder Indemnitees to the extent such
liabilities result from the negligence or willful misconduct of any Builder
Indemnitee. Builder shall indemnify, defend and hold harmless Developer and its
respective owners, affiliates, employees, members, managers, directors,
officers, agents, successors and assigns (each an “Developer Indemnitee” and
collectively, the “Developer Indemnitees”) for, from and against all claims,
demands, liabilities, losses, damages, costs and expenses, including but not
limited to court costs and reasonable attorneys’ fees, arising out of or
relating to (a) On-Lot Soils Conditions, (b) Builder’s development,
construction, use, ownership, management, marketing or sale activities
associated with the initial home construction on the Lots (including, without
limitation, land development, grading, excavation, trenching, soils compaction
and construction on the Lots performed by or on behalf of Builder); (c)
Intentionally Deleted; (d) any change subsequent to the Effective Date in the
Entitlements to the extent that the change was caused, requested or made by
Builder or the design of any residences (“Homes”) constructed on the Builder
Lots other than claims arising out of Developer’s negligence or willful
misconduct in the performance of Developer’s obligations under this LDA; or (e)
homeowner claims asserting or relating to any implied warranty of habitability,
merchantability, or fitness for any particular purpose in connection with
Builder’s construction of one or more Homes on the Builder Lots. Notwithstanding
the foregoing, Builder shall not, as to any Builder Lot, be obligated under this
LDA to indemnify, defend or hold harmless Developer Indemnitees from claims
arising out of development, construction, use, ownership, management, marketing
or sales activities associated with the initial construction of homes on Builder
Lots which occurs after Builder conveys such Builder Lot if such successor is
reasonably approved by Developer and gives Developer a substitute indemnity that
is equivalent to the indemnity provided by the Builder under this Section 3.6
and such successor is financially sound as reasonably determined by Developer.
Developer covenants with Builder that Developer has and will include geologic,
soils and groundwater provisions in the indemnities Developer obtains from other
builders within the Development that are at least as protective of Developer as
those provided in Sections 3.6 and 4.7 of this Agreement.  Obligations under
this Section shall survive the termination or expiration of this LDA.
 
F-3

 
 
3.7 Insurance. Developer shall procure and maintain, and shall cause the Service
Providers to procure and maintain, the insurance described in Exhibit C attached
hereto during the construction of the Improvements and any warranty work
performed on the Improvements.
 
3.8 Independent Contractor. Developer is an independent contractor and neither
Developer nor its employees are entitled to worker’s compensation benefits or
unemployment insurance benefits through any Builder as a result of performing
under the LDA. The Developer is responsible for and obligated to pay all
assessable federal and state income tax on amounts earned or paid under this
LDA.
 
4. Construction of Improvements.
 
4.1 Plans and Specifications. Developer shall (i) diligently finalize, process
and obtain approval of the Plans for the Improvements from the applicable
Approving Authorities to the extent required by such entities, and (ii) apply to
the utility service provider for the preparation of dry utility plans (“Utility
Plans”). Upon receipt of the approved Plans for the Improvements and the Utility
Plans for the dry utilities from the utility service provider, Developer will
furnish a copy of such Utility Plans to the Builder. After replacement of
Exhibit B by the Revised Exhibit B, if Developer elects to amend the Plans in a
manner that will result in a Material Change (defined below), then Developer
shall provide written notice of the Material Change (a “Notice of Material
Change”) to Builder if the Builder Lots are affected by the change. The Notice
of Material Change shall describe the modification to the Plans requested by
Developer. Builder shall have five (5) business days after receipt of the Notice
of Material Change to provide written notice to the Developer if it objects to
the proposed Material Change (a “Notice of Material Change Objection”), which
shall describe revisions to the Material Change that would render it acceptable
to Builder. If Builder fails to give a timely Notice of Material Change
Objection to Developer, the Material Change shall be deemed approved by Builder.
If Developer performs any Material Change without first providing Builder with a
Notice of Material Change, or after Receiving a Notice of Material Change
Objection, which objection has not been resolved in accordance with the
following provisions, then Developer shall assume responsibility for the cost of
correcting any such change, as well as the time impacts for making such
correction. Within five (5) business days after delivery to Developer of a
Notice of Material Change Objection, said Developer and the Builder shall meet
to approve or reject the Material Change. If Developer and Builder cannot reach
an acceptable resolution regarding the Notice of Material Change Objection, the
dispute shall be resolved pursuant to the arbitration provision set forth in
Section 7 below. For purposes of this Section 4.1, a “Material Change” shall
consist only of the following changes to the approved Plans for the Improvements
to be installed for the benefit of the Property which have previously been
approved by the applicable Approving Authorities:
 
F-4

 
 
4.1.1 Reduction of the total number of Builder Lots available for the
construction of residences by more than 10%.
 
4.1.2 With respect to those certain Lots identified in Exhibit H attached hereto
and incorporated herein by this reference, material adverse impact on the
ability to serve basements with nine (9) foot foundation wall heights with
gravity flow sanitary sewer service on the Builder Lots.
 
4.1.3 Changes greater than one half (1/2) of one (1) foot to the proposed finish
grade elevation for any of the Builder Lots.
 
4.2 Construction Standard. Developer shall cause the applicable Improvements to
be constructed in accordance with the Construction Standard and shall obtain
preliminary and final acceptance thereof by all Approving Authorities. As used
herein, the term “Construction Standard” means construction and installation of
the Improvements in a good, workmanlike and lien-free manner and in substantial
conformity with the Plans (as may be modified pursuant to the terms hereof), the
applicable requirements of the Approving Authorities, and the “Finished Lot
Standard” set forth on Exhibit D attached hereto. The Construction Standard does
not include any so-called “over excavation” or comparable preparation or
mitigation of the soil (hereinafter defined as the “Overex”) on the Builder Lots
and Builder has sole responsibility with respect to any Overex that the Builder
determines to undertake on the Builder Lots. The terms and provision of Section
10(e) (Over Excavation) of the Contract are hereby incorporated herein by this
reference. The Parties shall reasonably cooperate in coordinating the Builder’s
completion of the Overex so that the Overex can be properly sequenced with
Developer’s completion of the Improvements. In no event shall Developer be
liable to Builder for any delay, costs or damages incurred with respect to such
Overex, even if caused by any delay in installation of Improvements sequenced
ahead of the Overex, and all timeframes shall be deemed extended appropriately
in the event of any delay in completing such Overex in accordance with the
Construction Schedule (as hereinafter defined).
 
4.3 Construction Contracts for Work. Developer and contractors of Developer
shall contract for all of the work and materials comprising the applicable
Improvements. Developer shall have the right to bid, pursue, negotiate, agree to
and execute contracts and agreements with Service Providers for the work and
materials comprising the Improvements (each a “Construction Contract” and
collectively, the “Construction Contracts”), based upon forms that Developer
deems necessary or appropriate in its commercially reasonable discretion;
provided, however, that Developer shall deliver written notice to Builder after
it shall enter into any Construction Contract, which notice shall identify the
Service Provider(s). Developer shall attempt to cause each Construction
Contract, in addition to other matters, to (i) allow for the automatic
assignment, without need for further action, of all of Developer’s rights
(including, without limitation, the warranty and indemnity provisions thereof)
to Builder on a non-exclusive basis in the event of replacement of Developer
pursuant to the terms of this LDA, and identify Builder as an intended
third-party beneficiaries of the Construction Contract, (ii) require the Service
Provider to name the Builder as additional insureds on all required insurance
maintained by the Service Provider for a period expiring not sooner than final
acceptance of the Improvements by the applicable Approving Authority for which
such Service Provider furnished materials or work, (iii) require the Service
Providers to provide a warranty on materials and labor supplied by such Service
Provider for a period coterminous with the warranty period required by the
applicable Approving Authorities for Improvements to be dedicated to an
Approving Authority, but in no event less than one (1) year for any Improvement,
(iv) require the Service Provider to perform its work in accordance with the
Construction Standard, (v) require the Service Provider to indemnify, defend,
and hold harmless Developer from all claims and causes of action arising from
the negligent acts or omissions or intentional misconduct of the Service
Provider or its employees or agents, (vi) permit retainage in an amount of at
least five percent (5%) of the amounts payable to the Service Provider, until
the work to be completed pursuant to such contract has been substantially
completed and, if applicable, granted initial acceptance by the applicable
Approving Authority; (vii) provide the Developer the right, but not the
obligation, to pay subcontractors and suppliers of the Service Provider directly
or by joint check, and (viii) provide for no limitation on remedies against the
Service Provider for a default except the prohibition of recovery of punitive
damages. Upon receipt of written request from Builder, Developer shall deliver a
copy of each Construction Contract to such Builder.
 
F-5

 
 
4.4 Commencement and Completion Dates. Developer shall cause construction of the
Improvements to be commenced and completed as follows:
 
4.4.1 Commencement; Construction Schedule; Completion. The Improvements will be
completed in phases consisting of two phases with respect to the Takedown 1 Lots
and two subsequent phases with respect to the Takedown 2 Lots for a total of
four phases (each a “Phase”). Developer shall commence and complete each
component of the Improvements in each Phase in accordance with the construction
schedule set forth on Exhibit E attached hereto (the “Construction Schedule”),
and cause Substantial Completion of the Improvements in each Phase to occur on
or before the applicable deadline therefor as set forth in the Construction
Schedule (the “Substantial Completion Deadline”); provided, however, subject to
Section 4.4.2 below. The Construction Schedule will provide for the first Phase
(“Phase 1”) to be substantially completed ten (10) months after the First
Closing, with the second Phase (“Phase 2”) to be substantially completed nine
(9) months after substantial completion of Phase 1, with the third Phase (“Phase
3”) to be substantially completed nine (9) months after the Second Closing and
the fourth Phase (“Phase 4”) to be substantially completed nine (9) months after
substantial completion of Phase 3, all subject to Section 4.4.2 below. Developer
may cause Improvements to be constructed and installed as Developer deems
necessary, in the Developer’s commercially reasonable discretion, to coordinate
such Improvements with the development of portions of the Development other than
the Property; or cause Improvements to be constructed and installed in
accordance with scheduling requirements of the County and other Approving
Authorities. Notwithstanding anything to the contrary, the Developer shall have
no obligation to install landscaping during the months of October through April.
 
4.4.2 Force Majeure. Notwithstanding any contrary provision of this LDA, the
completion dates and all interim milestones (if any) set forth on the
Construction Schedule, the Substantial Completion Deadline, and the time for
performance of Developer’s other obligations under the Construction Schedule or
this LDA shall be extended by a period of time equal to any period that such
performance or progress in construction of the Improvements is delayed due to
any Dispute, as defined below, acts or failure to act of any Approving
Authority, strike, riot, act of war, act of terrorism, act of violence, weather,
act of God, or any other act, occurrence or non-occurrence beyond Developer’s
reasonable control (each, an “Uncontrollable Event”).
 
F-6

 
 
4.5 Substantial Completion.
 
4.5.1 Definition of Substantial Completion. “Substantial Completion” of the
Improvements (or applicable component thereof) shall be deemed to have occurred
when all of the following have occurred with respect to the Improvements (or
applicable component thereof):
 
(a) Subject to Section 4.5.1(c) below, Developer has substantially completed or
corrected all punchlist items provided by the Approving Authorities and the
Builders affecting the Improvements (or applicable component thereof) in
accordance with Section 4.5.2 below so that Builder is not precluded from
obtaining from the Approving Authorities building permits for houses
constructed, or to be constructed (or certificates of occupancy therefor), on
any Builder Lots solely as a result of such punchlist items (or applicable
component thereof) not being complete, and Developer has obtained lien releases
reasonably acceptable to Builder from all contractors performing work related to
the Improvements;
 
(b) Subject to Section 4.5.1(c) below, the Improvements (or applicable component
thereof) have been installed pursuant to the Construction Standard and shall be
substantially complete so that Builder is not precluded from obtaining from the
Approving Authorities building permits for houses constructed, or to be
constructed (or certificates of occupancy therefor), on any Builder Lots solely
as a result of such Improvements (or applicable component thereof) not being
complete;
 
(c) Any Improvements (or applicable component thereof) that are intended to be
dedicated to or accepted by an Approving Authority shall have been inspected and
preliminarily accepted by the applicable Approving Authority (subject to the
Government Warranty Period (as defined below)); except that those Improvements
that are (x) to be phased, if any, as set forth in the Entitlements, or (y) not
necessary or required by the Approving Authority to occur prior to issuance of a
building permit or certificate of occupancy for Homes on the Lots,
(collectively, the “Additional Improvements”), will not be required to achieve
Substantial Completion, but Developer shall nevertheless be required to complete
construction and obtain acceptance of such Additional Improvements by the
applicable Approving Authority after Substantial Completion at such time as is
required by the applicable Approving Authorities and so that Builder is not
precluded from obtaining from the Approving Authorities building permits or
certificate of occupancy for houses constructed, or to be constructed, on any
Builder Lots solely as a result of such Additional Improvements (or applicable
component thereof) not being complete.
 
(d) No mechanics’ or materialmen’s liens shall have then been filed against any
of the Builder Lots with respect to the Improvements and lien waivers have been
obtained from the Service Providers that constructed the Improvements (or
applicable portion thereof), or the Developer has obtained a bond to insure over
any such mechanics’ or materialmen’s liens.
 
F-7

 
 
(e) With respect to any Improvements that are required by the Construction
Standard or that are required by the subdivision improvement agreement
applicable to the Builder Lots but which are not addressed as part of the
Construction Standard or the Finished Lot Standard, and any other Improvements
which are not required for the issuance of building permits but which are
required by the Approving Authorities so that Homes and other improvements
constructed by Builder on the Builder Lots are eligible for the issuance of
certificates of occupancy for homes, the Developer shall complete or cause the
completion of such other Improvements, to the extent required by the Approving
Authorities, so as not to delay the issuance of certificates of occupancy for
Homes constructed by Builder on the Builder Lots.
 
4.5.2 Inspection.
 
(a) Notice to Builder. Developer shall notify Builder in writing when
Substantial Completion of the Improvements (or applicable component thereof) on
the Builder Lots has been achieved, except for minor punch-list work which does
not affect the ability to obtain building permits or certificates of occupancy,
as applicable, for Homes on the Lots, and the date(s) and time(s) the Approving
Authorities will inspect such Improvements (or applicable component thereof).
Within ten (10) days after receipt by Builder of such notice from the Developer,
Developer and Builder shall jointly inspect the Improvements (or applicable
component thereof) on the Builder Lots and produce a punchlist (“Builder
Punchlist”). The Builder Punchlist may not contain any items other than
incomplete Improvements or components thereof, deficient or defective
construction of the Improvements or components thereof, or failure to construct
the Improvements or components thereof in accordance with the Construction
Standard. Builder shall not be able to object or provide Builder Punchlist items
for any portion of the Improvements previously inspected by the Builder. If the
Parties are unable to agree upon a Builder Punchlist within five (5) days after
the joint inspection described above, then any dispute related to such punchlist
shall be submitted to the expedited dispute resolution procedures in accordance
with Section 7 below. Developer will give Builder notice of the date and time of
inspections of the Improvements by the Approving Authorities and Builder may
attend such inspections. Developer will attempt to provide Builder with copies
of any inspection reports or punchlists received from the Approving Authorities
in connection with the inspection of the Improvements, and Developer shall be
responsible to correct punchlist items from the Approving Authority and items
set forth on the Builder Punchlist. Notwithstanding anything to the contrary
including any Builder Punchlist, if an Approving Authority grants preliminary
approval or construction acceptance to any of the Improvements, or if the
engineer issues a certification with respect to the grading, fill and compaction
in accordance with item (g) of Exhibit D, then it shall conclusively be presumed
that such Improvement or work was completed in accordance with the Construction
Standard, subject to completion of the punchlist items provided by the Approving
Authority. If an item is not identified as incomplete on the Builder Punchlist,
then it shall conclusively be presumed that such Improvement was completed in
accordance with the Construction Standard, and thereafter the Builder and not
Developer shall be responsible for repairing damage to such Improvement
occurring after completion of the Builder Punchlist work unless such damage is
determined either by agreement of the parties or pursuant to Section 7 of this
LDA to be the result of a design or construction defect. Disputes regarding
Builder Punchlist items and matters will be resolved pursuant to the expedited
dispute resolution procedures set forth in Section 7 of this LDA.
 
F-8

 
 
(b) Correction of Punchlist Items. Developer shall cause any punchlist items to
be corrected within the time required by the County or other applicable
Approving Authorities, or such shorter time as may be required pursuant to the
Construction Schedule.
 
(c) Interim Inspections. Upon reasonable prior notice, each Builder may inspect
the construction of the Improvements on the Builder Lots; provided, however,
such inspection shall be (i) at the sole risk of Builder, (ii) such inspection
shall be non-invasive and shall be performed in a manner that does not interfere
with or result in a delay in the construction of the Improvements, and (iii)
Builder shall indemnify Developer for any damage resulting from such inspection.
 
4.6 Self-Help Remedy.
 
4.6.1 Notice of Default. If Developer: (a) breaches its obligation under this
LDA to complete or cause the completion of any Improvement in accordance with
the Plans or Construction Schedule (as extended by any Uncontrollable Event);
(b) otherwise breaches any material obligation under this LDA; (c) fails to
comply with any material provision of its Construction Contracts with Service
Providers beyond any applicable express notice or cure periods; or (d) files a
petition for relief in bankruptcy or makes an assignment for the benefit of its
creditors, or admits in writing its inability to pay its debts generally as they
become due (each a “Bankruptcy Event”), then the Builder may deliver written
notice of the breach to Developer (a “Notice of Default”). Each of the events
set forth in Subsections (a) through (d) inclusive of the preceding sentence
shall be herein referred to as a “Constructing Party Default.” For any
Constructing Party Default other than a Bankruptcy Event, the Developer shall
have thirty (30) days after Developer’s receipt of the Notice of Default from
the Builder to cure the Constructing Party Default (the “Cure Period”);
provided, however, if the nature of the Constructing Party Default is such that
it cannot reasonably be cured within thirty (30) days, the Cure Period shall be
deemed extended for a reasonable period of time (not to exceed an additional
sixty (60) days) so long as Developer commenced in good faith and with due
diligence to cause such Constructing Party Default to be remedied. If Developer
does not cause the cure of the Constructing Party Default within the Cure Period
(as may be extended pursuant to the preceding sentence, and subject to
Uncontrollable Events), or if a Bankruptcy Event occurs (either, an “Event of
Default”), then the Builder may elect to appoint either itself or another
qualified third party (which may include another builder under contract with
Developer to purchase lots within the Development, provided that such builder
agrees to, and accepts, such appointment) (“Substitute Constructing Party”) to
assume and take over the construction of the Improvements by providing written
notice to Developer of its election (the “Assumption Notice”). Substitute
Constructing Party’s assumption of the construction of the Improvements shall
not include the assumption of any liability for acts or omissions occurring
prior to the Assumption Notice, or payment of any “Constructing Party Cost
Overruns” (as defined below) incurred prior to the Assumption Notice, which
Constructing Party Cost Overruns shall remain the sole responsibility of the
Developer, or receipt of any cost savings prior to the Assumption Notice;
provided, however, that the Substitute Constructing Party shall be entitled to
an administrative fee in an amount equal to two percent (2%) of the remaining
Costs (as defined below) actually paid, which administrative fee shall be
included in the Constructing Party Cost Overruns. The Builder’s election to
appoint a Substitute Constructing Party to assume and take over the construction
of the Improvements and to exercise and enforce the rights and obligations set
forth in Section 4.6.2 below shall thereafter be the Builder’s sole and
exclusive remedy.
 
F-9

 
 
4.6.2 Assumption Right. If Builder delivers an Assumption Notice, then: (i)
Developer shall cooperate to allow the Substitute Constructing Party to take
over and complete the incomplete Improvements, including the execution and
delivery to the Substitute Constructing Party of such agreements, documents or
instruments as may be reasonably necessary to assign to the Substitute
Constructing Party all Construction Contracts with third parties pertaining to
the Improvements; (ii) Developer shall remain responsible for all Constructing
Party Cost Overruns (as hereinafter defined), but Developer shall be relieved of
all further obligations under this LDA with respect to the completion of the
incomplete Improvements subsequent to such assumption; (iii) Developer shall
remain liable for its negligence or willful misconduct, and any indemnification
obligations specified herein incurred prior to the date of such assumption; and
(v) Substitute Constructing Party shall assume and perform all obligations under
all Contracts for Improvements which Substitute Constructing Party will complete
to the extent such obligations are to be performed after the date of delivery of
the Assumption Notice. Upon delivery of an Assumption Notice, Substitute
Constructing Party shall be obligated to complete the Improvements and pay the
Costs incurred thereafter by Substitute Constructing Party to complete the
Improvements. If a Substitute Constructing Party assumes the obligation to
construct the Improvements, the Builder’s obligation for the payment of costs
under Section 6.1 which are due and payable after the date of the Assumption
Notice shall be suspended and thereafter terminated if the Substitute
Constructing Party achieves Substantial Completion of any unfinished
Improvements, and the Substitute Constructing Party shall be entitled to recover
the Constructing Party Cost Overruns incurred by the Substitute Constructing
Party from the Developer. In the event of an Assumption Notice, the Substitute
Constructing Party shall indemnify, defend and hold harmless the Developer and
its members, managers, shareholders, employees, directors, officers, agents,
affiliates, successors and assigns for, from and against all claims, demands,
liabilities, losses, damages (exclusive of special, consequential, punitive,
speculative or lost profits damages), costs and expenses, including but not
limited to court costs and reasonable attorneys’ fees, that accrue after the
date of the Assumption Notice and arise out of the Substitute Constructing
Party’s completion of the Improvements, and this indemnity shall not apply to
any claims, demands, liabilities, losses, damages, costs, expenses, acts or
omissions arising or accruing before the date of the Assumption Notice. The
obligations under this Section shall survive the termination or expiration of
this LDA.
 
F-10

 
 
4.6.3 Appointment of Substitute Constructing Party. For purposes of exercising
the self-help remedies set forth in this Section 4.6 with respect to an Event of
Default, Builder may elect to appoint either itself or another Substitute
Constructing Party (which may include another builder under contract with
Developer to purchase lots within the Development, provided that such builder
agrees to, and accepts, such appointment) who shall then have the right and
authority to act pursuant to the self-help provisions of this Section 4.6
(“Designated Builder”). If the cure of an Event of Default requires the
construction or completion of Improvements that serve both the Builder Lots and
other lots that are owned by another homebuilder that is under contract with
Developer for the completion of such Improvements (the “Joint Improvements”),
then the Builder shall, at Builder’s election, have the first right and option
(ahead of all other builders within the Development) to step in and act on
behalf of all such builders pursuant to the self-help provisions of this Section
4.6 with respect to the Joint Improvements (“Builder’s Step-In Option”). Builder
may exercise the Builder Step-In Option by giving notice to Developer and the
other builders within fifteen (15) days following the Event of Default
(“Builder’s Step-In Deadline”). If Builder does not exercise Builder’s Step-in
Option prior to the Builder Step-In Deadline, then the other builders shall have
the right to exercise an option to step-in and select a Substitute Contracting
Party to act on behalf of all such builders pursuant to the self-help provisions
of this Section 4.6 with respect to the Joint Improvements by giving notice to
Developer and the other builders within fifteen (15) days following the
expiration of Builder’s Step-In Deadline. The Developer, builder, the other
builders(s) affected by any joint improvements and the Title Company will at
Closing execute a “Joint Improvements Memorandum” that describes the rights and
obligations of Developer, Builder, such other builder(s) and Title Company and
such document will supplement this Lot Development Agreement regarding the
installation and construction of any Joint Improvements. The form of the Joint
Improvements Memorandum shall be agreed upon during the Inspection Period under
the Contract and attached to this Lot Development Agreement as Exhibit J.
 
4.7 Over-Excavation of Lots. The Parties acknowledge that the Improvements shall
not include Overex of the Lots. Builder, with respect to its Builder Lots shall,
at its sole cost, cause the Overex to be performed, and shall have the right to
enter such Builder Lots for the purposes of performing the Overex; provided,
however, that such entry shall be performed in a manner that does not materially
interfere with or result in a material delay or an increase in the Costs or any
expenses in the construction of the Improvements, and provided further that
Builder shall promptly repair any portion of the Builder Lots and adjacent
property that is materially damaged by Builder or its agents, designees,
employees, contractors, or subcontractors in performing the Overex. THE PARTIES
ACKNOWLEDGE AND AGREE THAT DEVELOPER IS NOT PERFORMING ANY OVER-EXCAVATION OF
THE BUILDER LOTS AND THAT THE DEVELOPER SHALL HAVE NO LIABILITY WHATSOEVER WITH
RESPECT TO OR ARISING OUT OF ANY OVER-EXCAVATION OF THE BUILDER LOTS OR
EXPANSIVE SOILS PRESENT ON THE BUILDER LOTS AND DEVELOPER EXPRESSLY DISCLAIMS
ANY LIABILITY WITH RESPECT TO ANY OVER-EXCAVATION OF THE LOTS AND EXPANSIVE
SOILS PRESENT ON THE BUILDER LOTS. BUILDER SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS DEVELOPER AND ITS SHAREHOLDERS, EMPLOYEES, DIRECTORS, OFFICERS, AGENTS,
AFFILIATES, SUCCESSORS AND ASSIGNS FOR, FROM AND AGAINST ALL CLAIMS, DEMANDS,
LIABILITIES, LOSSES, DAMAGES (EXCLUSIVE OF SPECIAL, CONSEQUENTIAL, PUNITIVE,
SPECULATIVE OR LOST PROFITS DAMAGES), COSTS AND EXPENSES, INCLUDING BUT NOT
LIMITED TO COURT COSTS AND REASONABLE ATTORNEYS’ FEES, ARISING OUT OF BUILDER’S
OVER-EXCAVATION OR OTHER SOIL MITIGATION OR BUILDER’S ELECTION NOT TO PERFORM
SOILS MITIGATION, ON OR PERTAINING TO THE BUILDER LOTS. THE PROVISIONS OF THIS
SECTION 4.7 SHALL EXPRESSLY SURVIVE THE EXPIRATION OR TERMINATION OF THIS LDA.
 
F-11

 
 
4.8 Warranty Periods.
 
4.8.1 Government Warranty Period. The Approving Authorities may require a
warranty period after the Substantial Completion of the Improvements (a
“Government Warranty Period”). In the event defects in the Improvements to which
a governmental warranty applies become apparent during the Government Warranty
Period, then Developer shall coordinate the repairs with the applicable
Approving Authorities and cause the Service Provider(s) who performed the work
or supplied the materials in which the defect(s) appear to complete such repairs
or, if such Service Providers fail to correct such defects, otherwise cause such
defects to be repaired to the satisfaction of the Approving Authorities. Any
costs and expenses incurred in connection with any repairs or warranty work
performed during the Government Warranty Period (including, but not limited to,
any costs or expenses incurred to enforce any warranties against any Service
Providers) shall be borne by Developer and shall be included in the Constructing
Party Cost Overruns, unless such defect or damage was caused by Builder or its
contractors, subcontractors, employees, or agents, in which event Builder shall
pay all such costs and expenses to the extent caused by Builder or its
contractors, subcontractors, employees, or agents. Any damage to an Improvement
that was not listed on the Builder Punchlist shall be presumed to have been
caused by Builder or its contractors, subcontractors, employees, or agents,
unless the Builder conclusively proves that the damage was caused as the result
of a design or construction defect in the original construction by Developer as
determined by agreement of the parties or as determined pursuant to the
Expedited Dispute procedure in Section 7, below.
 
4.8.2 Non-Government Warranty Period. Developer warrants (“Non-Government
Warranty”) to Builder that each Improvement to which a Governmental Warranty
Period does not apply shall have been constructed in accordance with the Plans
for one (1) year from the date of Substantial Completion of the Improvement (the
“Non-Government Warranty Period”). If Builder delivers written notice to
Developer of breach of the Non-Government Warranty during the Non-Government
Warranty Period, then Developer shall coordinate the corrections with the
Builder and cause the Service Provider(s) who performed the applicable work or
supplied the applicable materials to complete such corrections or, if such
Service Providers fail to make such corrections, otherwise cause such
corrections to be made. Any costs and expenses incurred in connection with a
breach of the Non-Government Warranty shall be borne by Developer (including,
but not limited to, any costs or expenses incurred to enforce any warranties
against Service Providers), and shall be included in the Constructing Party Cost
Overruns, unless such breach was caused by Builder or its contractors,
subcontractors, employees, or agents, in which event the Builder shall pay all
such costs and expenses to the extent caused by Builder or its contractors,
subcontractors, employees, or agents. Any damage to an Improvement that was not
listed on the Builder Punchlist shall be presumed to have been caused by Builder
or its contractors, subcontractors, employees, or agents, unless Builder
conclusively proves that the damage was caused as the result of a design or
construction defect in the original construction by Developer. EXCEPT AS
EXPRESSLY PROVIDED IN SECTION 4.8.1 OR 4.8.2, THE DEVELOPER PARTIES MAKE NO
REPRESENTATIONS OR WARRANTIES OF ANY KIND TO BUILDER IN RELATION TO THE
IMPROVEMENTS, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, ANY IMPLIED
WARRANTY OF HABITABILITY, MERCHANTABILITY, OR FITNESS FOR ANY PARTICULAR
PURPOSE, AND EXPRESSLY DISCLAIMS ALL OF THE SAME AND SHALL HAVE NO OBLIGATION TO
REPAIR OR CORRECT ANY DEFECT IN IMPROVEMENTS FOR WHICH NO CLAIM IS ASSERTED
DURING THE APPLICABLE WARRANTY PERIOD. The preceding sentence does not affect,
alter or modify any Service Provider’s obligations to repair or correct any
defects in Improvements and shall not be construed as a limitation on the
Builder’s statutory rights or remedies which may not be modified by contract.
 
F-12

 
 
4.9 License for Construction. Each Party hereby grants to Developer or the
Substitute Constructing Party (as applicable) and the Service Providers a
temporary, non-exclusive license to enter upon the parcel within the Property
owned by such Party as reasonably necessary for the installation of the
Improvements, rough grading of the Builder Lots, stubbing of utilities and/or
the performance of Developer’s (or Substitute Constructing Party’s, as
applicable) responsibilities under this LDA. Each Party further agrees to grant
such separate written rights of entry and/or licenses in or upon the parcel
owned by such Party as may be reasonably necessary for installation of the
Improvements, rough grading of the Builder Lots and stubbing of utilities. No
rights of entry and/or licenses over any portion of the Property may be
exercised or used by a Party in any fashion that would unreasonably interfere
with or adversely impact any other Party’s development of its parcel. The rights
under this Section or any instruments delivered hereunder shall terminate upon
the expiration of all Government Warranty Periods.
 
4.10 Liens. Developer shall pay, or cause to be paid, when due, all liens and
claims for labor and/or materials furnished to the Builder Lots pursuant to this
LDA to prevent the filing or recording by any third party of any mechanics’,
materialmen’s or other lien, stop notice or bond claim or any attachments,
levies or garnishments (collectively “Liens”) involving the Improvements.
Developer will, within forty-five (45) calendar days after written notice from
Builder or after Developer otherwise become aware of such Liens, terminate the
effect of any Liens by filing or recording an appropriate release or bond if so
requested by Builder. If a Builder requests a Developer to file and obtain any
such release or bond and Developer fails to do so within forty-five (45)
calendar days of such request (which 45-day period may be extended by Developer
to 60 days provided that Developer has proceeded in good faith and with
diligence and not achieved the filing or recording of an appropriate release or
bond by the end of the 45-day period), Builder may obtain such bond or secure
such release on behalf of Developer, and Developer shall reimburse Builder for
all costs and fees related thereto within thirty (30) days after receipt of
written request therefor.
 
4.11 Tree Lawns/Sidewalks. Notwithstanding anything in this LDA to the contrary,
Developer shall have no obligation to construct, install, maintain or pay for
the maintenance, construction and installation of (i) any landscaping or
irrigation for such landscaping behind the curb on any Builder Lot that is to be
maintained by the owner of such lot (collectively, “Tree Lawns”), but Developer
shall be responsible for constructing and installing the detached sidewalks and
ramps (collectively, “Sidewalks”) that are located immediately adjacent to any
Builder Lot or on a tract as required by the approved Plans, County, or any
other Approving Authority and/or applicable laws as provided in this LDA.
Builders shall be responsible for installing any other lead walks, pathways, and
driveways and any other flatwork on the Builder Lots. Builder shall install all
Tree Lawns on or adjacent to its Builder Lots in accordance with all applicable
Plans, requirements, regulations, laws, development codes and building codes of
all Approving Authorities and such Tree Lawns shall not be considered part of
the Improvements.
 
F-13

 
 
4.12 Soil Hauling. Builder shall be responsible for relocating from the Builder
Lots all surplus soil generated during Builder’s construction of structures on
the Builder Lots. At the option of the Seller under the Contract, in its sole
discretion, the surplus soil shall be transported at Builder’s expense to a site
designated by Seller within the Development. If and to the extent that Seller
establishes stock pile site within the Property, Seller may modify any such
stock pile locations from time to time in Seller’s discretion. At Seller’s
request, Builder shall supply copies of any reports or field assessments
identifying the material characteristics of the excess soil prior to accepting
such soil for fill purposes. Notwithstanding the foregoing, in the event that
Seller does not establish a stock pile site or elects not to accept any surplus
soils from Builder, then Builder shall, at its sole expense, find a purchaser or
taker or otherwise transport and dispose of such surplus soil upon such terms as
it shall desire, but such surplus soil must still be removed from the Property
and may not be stockpiled on the Property or within the Development after
construction has been completed.
 
5. Costs of Improvements.
 
5.1 Definition of Costs. As used herein, the term “Costs” shall mean all hard
and soft costs incurred in connection with the design (including all engineering
expenses), construction and installation of the Improvements, including, but not
limited to, costs of labor, materials and suppliers, engineering, design and
consultant fees and costs, blue printing services, construction staking,
demolition, soil amendments or compaction, any processing, plan check or permit
fees for the Improvements, engineering services required to obtain a permit for
and complete the Improvements, costs of compliance with all applicable laws,
costs of insurance required by this LDA, costs of any financial assurances, any
corrections, changes or additions to work required by the Approving Authorities
or necessitated by site conditions, municipal, state and county taxes imposed in
connection with construction of the Improvements, any warranty work, and any
other costs incurred in connection with the performance of the obligations of
Developer or the Substitute Constructing Party (as applicable) hereunder to
complete the Improvements.
 
5.2 Budget. Attached hereto as Exhibit F is an estimate of the Costs to
construct the Improvements (the “Budget”). The Costs identified on the Budget
are referred to herein as “Budgeted Costs.” Builders shall pay or cause to be
paid pursuant to Article 6 below a share of the Budgeted Costs. The costs
identified on the Budget are referred to herein as (“Budgeted Costs”). As
consideration for the Developer’s performance under this LDA and the
construction of the Improvements, Builder shall pay the Deferred Purchase Price
which is equal to (i) a share of the Budgeted Costs in the amount of Fifty Four
Thousand Dollars ($54,000.00) per Builder Lot plus the Escalator (which based on
a total of 190 Builder Lots is equal to $10,260,000.00 plus the Escalator), and
(ii) the Builder Cost Overruns, as defined below (collectively, the “Maximum
Builder Costs”).
 
5.3 Cost Overruns. Notwithstanding anything in this LDA to the contrary, the
Developer shall pay (i) all costs for changes to the Plans or Improvements
required by any Approving Authority or to correct any error or defect in the
Plans that cause the Costs to exceed the Budgeted Costs, (ii) the costs of all
other changes to the Plans or Improvements requested by the Developer that cause
the Costs to exceed the Budgeted Costs, and (iii) all other costs and charges
that cause the Costs to exceed the Budged Costs (with the exception of Builder
Cost Overruns) (collectively, the “Constructing Party Cost Overruns”). The
Builder shall immediately pay all costs of changes to the Plans or Improvements
requested by Builder that causes the Costs to exceed the Budgeted Costs
(“Builder Cost Overruns”) and Builder shall not have any responsibility for
Constructing Party Cost Overruns unless such Constructing Party Cost Overruns
occur as a result of Builder’s breach of its obligations under this LDA.
 
F-14

 
 
5.4 Accounting. Developer shall keep good and accurate books and records in
sufficient detail to allow the Costs to be calculated, which books and records
shall be made available for review (upon reasonable prior written notice) by the
Parties. Within thirty (30) days after Substantial Completion of the
Improvements, the Developer shall deliver to Builder a reasonably detailed final
accounting of the Costs.
 
5.5 Progress Reports. Developer shall, no less frequently than once per month,
provide Builder with a progress report setting forth the amount of Costs
expended to date, a list of Improvements completed, to date, and an estimate by
a project manager of Developer of the status of overall completion of the
Improvements, in such form as Developer deems reasonably appropriate (“Progress
Report”).
 
6. Payment of Costs.
 
6.1 Payment.
 
6.1.1 Payment. Pursuant to the terms of the Contract, Builder shall pay to
Developer, as Seller, part of the Purchase Price in cash at each closing (the
“Initial Purchase Price”), and pay in accordance with the terms of this LDA a
deferred portion of the Purchase Price (“Deferred Purchase Price”) equal to the
Maximum Builder Costs (including Builder Cost Overruns, if any) which represents
Builder’s share of the Budgeted Costs of the Improvements. After Builder pays
the Initial Purchase Price, Builder has no responsibility for payment of any
funds in excess of the Maximum Builder Costs. The Deferred Purchase Price is
payable to Developer in installments based upon completion of the Improvements
that serve each phase of the Builder Lots as follows:
 
(a) Takedown 1 Lots – Phase 1. Phase 1 consists of approximately 50 Lots that
are a part of the Takedown 1 Lots as identified on the Concept Plan (the “Phase
1 Lots”). Upon Substantial Completion of the Wet Utilities that serve the Phase
1 Lots in accordance with Section 4.5 above, Builder shall pay the Developer a
portion of the Deferred Purchase Price for Phase 1 in the amount of
$1,350,000.00 plus the Escalator. Upon Substantial Completion of the
Improvements that serve the Phase 1 Lots in accordance with Section 4.5 above,
Builder shall pay the Developer the balance of the Deferred Purchase Price in
the amount of $1,350,000.00 plus the Escalator.
 
F-15

 
 
(b)  Takedown 1 Lots – Phase 2. Phase 2 consists of approximately 50 Lots that
are a part of the Takedown 1 Lots as identified on the Concept Plan (the “Phase
2 Lots”). Upon Substantial Completion of the Wet Utilities that serve the Phase
2 Lots in accordance with Section 4.5 above, Builder shall pay the Developer a
portion of the Deferred Purchase Price for Phase 2 in the amount of
$1,350,000.00 plus the Escalator. Upon Substantial Completion of the
Improvements that serve the Phase 2 Lots in accordance with Section 4.5 above,
Builder shall pay the Developer the balance of the Deferred Purchase Price in
the amount of $1,350,000.00 plus the Escalator.
 
(c) Takedown 2 Lots – Phase 3. Phase 3 consists of approximately 45 Lots that
are a part of the Takedown 2 Lots as identified on the Concept Plan (the “Phase
3 Lots”). Upon Substantial Completion of the Wet Utilities that serve the Phase
3 Lots in accordance with Section 4.5 above, Builder shall pay the Developer a
portion of the Deferred Purchase Price for Phase 3 in the amount of
$1,215,000.00 plus the Escalator. Upon Substantial Completion of the
Improvements that serve the Phase 3 Lots in accordance with Section 4.5 above,
Builder shall pay the Developer the balance of the Deferred Purchase Price in
the amount of $1,215,000.00 plus the Escalator.
 
(d)  Takedown 2 Lots – Phase 4. Phase 4 consists of approximately 45 Lots that
are a part of the Takedown 2 Lots as identified on the Concept Plan (the “Phase
4 Lots”). Upon Substantial Completion of the Wet Utilities that serve the Phase
4 Lots in accordance with Section 4.5 above, Builder shall pay the Developer a
portion of the Deferred Purchase Price for Phase 4 in the amount of
$1,215,000.00 plus the Escalator. Upon Substantial Completion of the
Improvements that serve the Phase 4 Lots in accordance with Section 4.5 above,
Builder shall pay the Developer the balance of the Deferred Purchase Price in
the amount of $1,215,000.00 plus the Escalator.
 
(e) Escalator. All payments of the Deferred Purchase Price shall be subject to
the Escalator as provided in Section 2(b) of the Contract.
 
(f) Invoice. After Substantial Completion is achieved as described above,
Builder shall pay the applicable portion of the Deferred Purchase within five
(5) business days after an invoice for payment is delivered to Builder by
Developer.
 
(g) Definition of Wet Utilities. The Wet Utilities that serve each Phase of the
Builder Lots that will trigger the Builder’s payment obligation upon Substantial
Completion thereof are identified on Exhibit G.
 
(h) Security for Payment of Deferred Purchase Price - Letter of Credit. In order
to secure Builder’s obligation following each Closing to pay the Deferred
Purchase Price in accordance with the terms of the Contract and the payment
obligations set forth above in this Section 6.1, at each Closing, Builder shall
deliver to Title Company, acting as escrow agent, a letter of credit issued by
HomeAmerican Mortgage Corporation in the form attached to the Contract as
Exhibit G and to this LDA as Exhibit I (the “Letter of Credit”) and in an amount
equal to the sum of the Deferred Purchase Price for all of the Lots acquired by
Builder at such Closing plus the estimated Escalator thereon in an amount equal
to $1,350.00 per Lot acquired at the Second Closing with respect to the Letter
of Credit delivered at the Second Closing. Title Company shall hold and maintain
the Letter of Credit pursuant to this LDA and the Contract in an escrow account
established by Title Company for the benefit of Developer and Builder (pursuant
to the terms of an escrow agreement to be agreed upon by Developer, Builder and
Title Company during the Due Diligence Period). The Letter of Credit for each
Closing shall remain in place until the final payment of the Deferred Purchase
Price applicable to such Closing has been made to the Developer following
Substantial Completion of the Improvements which serve the Lots acquired by
Builder at such Closing. If the Letter of Credit is scheduled to expire prior to
the Substantial Completion of all of such Lots, and Builder has not renewed the
Letter of Credit at least fifteen (15) days prior to the expiration date
thereof, Title Company is authorized and directed to draw down the full amount
of the Letter of Credit and deposit such funds in escrow to be used solely for
the payment of any unpaid Deferred Purchase Price. The Letter of Credit may
provide that it shall be reduced from time to time to the extent of payments of
the Deferred Purchase Price in Good Funds made by Purchaser for Improvements in
accordance with the terms, including the payment schedule, set forth in this LDA
and the Contract. The Letter of Credit for each Closing shall be returned to
Builder, together with an executed reduction certificate reducing the face
amount thereof to $0.00, upon payment in full of the Deferred Purchaser Price in
Good Funds for all of the Lots in such Closing. Failure by Builder to pay any
portion of the Deferred Purchase Price when the same shall become due and
payable, provided that at such failure continues for a period of ten days after
the delivery of written notice thereof from Developer to Builder, shall entitle
Developer to enforce the collection of the delinquent Deferred Purchase Price by
drawing upon the Letter of Credit or having the Title Company draw upon the
Letter of Credit, and in either event the funds so drawn shall be paid to
Developer as payment of any unpaid Deferred Purchase Price and such failure to
pay shall be deemed cured. If Developer or Title Company is unable to draw upon
the Letter of Credit, Developer may protect and enforce its rights under this
LDA pertaining to payment of the Deferred Purchase Price by (i) such suit,
action, or special proceedings as Developer shall deem appropriate, including,
without limitation, any proceedings for the specific performance of any covenant
or agreement contained in this LDA or the Contract or the enforcement of any
other appropriate legal or equitable remedy, or for the recovery of actual
damages (excluding consequential, punitive damages or similar damages) caused by
Builder’s failure to pay the Deferred Purchase Price, including reasonable
attorneys' fees, and (ii) enforcing Developer’s lien rights set forth in this
LDA. Developer’s remedies are non-exclusive.
 
F-16

 
 
7. Expedited Dispute Resolution.
 
7.1 Disputes Related to Material Changes, Draw Requests and Punchlist Items.
Notwithstanding anything to the contrary herein, disputes related to Material
Changes, any Builder Punchlist item or matter, objections to Construction
Contracts, determination of Substantial Completion or the amount of or
responsibility for Constructing Party Cost Overruns or Builder Cost Overruns
(“Expedited Disputes”) shall all be resolved by an independent, impartial third
party qualified to resolve such disputes as determined by the Parties involved
in the Expedited Dispute (“Informal Arbitrator”). If such Parties cannot agree
on an Informal Arbitrator, then the Parties involved shall select one (1)
registered engineer and the Builder shall select one (1) registered engineer and
the engineers so selected by such Parties shall promptly select an independent,
impartial third party qualified to act as the Informal Arbitrator and resolve
the Expedited Dispute. Within five (5) business days after a Party delivers a
Dispute Notice, the Developer and the Builder shall deliver to the Informal
Arbitrator a written statement of how such Party believes the Expedited Dispute
should be resolved, together with reasonable supporting documentation of such
position (“Resolution Notice”). Within ten (10) business days after receipt of
Resolution Notices from both such Parties, the Informal Arbitrator shall approve
one (1) of the Parties’ Resolution Notice and shall deliver written notice of
such approval to each Party. The decision of the Informal Arbitrator shall be
binding on all Parties with respect to the applicable Expedited Dispute. All
Parties shall timely cooperate with the Informal Arbitrator in rendering his or
her decision. The party that is not the prevailing party in the resolution of
any Expedited Dispute shall promptly pay the Informal Arbitrator’s fee, and the
prevailing party’s other fees and costs of any such expedited dispute resolution
process and reasonable attorney’s fees. The term “prevailing party” means the
party who successfully obtains substantially all of the relief sought by such
party or is successful in denying substantially all of the relief sought by the
other party. The Parties acknowledge that there is a benefit to the Parties in
having work done as expeditiously as possible and that there is a need for a
streamlined method of making decisions described in this Section so that work is
not delayed. A Party and shall not be entitled to recover from any other Party
exemplary, punitive, special, indirect, consequential or any other damages other
than actual damages (unless the Informal Arbitrator finds intentional abuse or
frustration of the arbitration process) in connection with an Expedited Dispute.
 
F-17

 
 
7.2 Standards of Conduct. The Parties agree that with respect to all aspects of
the expedited dispute resolution process contained herein they will conduct
themselves in a manner intended to assure the integrity and fairness of that
process. To that end, if an Expedited Dispute is submitted to expedited dispute
resolution process, the Parties agree that they will not contact or communicate
with the Informal Arbitrator who was appointed with respect to any Expedited
Dispute either ex parte or outside of the contacts and communications
contemplated by this Article 7, and the Parties further agree that they will
cooperate in good faith in the production of evidence in a prompt and efficient
manner to permit the review and evaluation thereof by the other Parties.
 
8. Progress Meetings. From and after the date of this LDA and until Substantial
Completion of the Improvements, the Parties shall cause their designated
representatives to meet within five (5) business days following a request from a
Party regarding the status of construction of the Improvements, scheduling and
coordination issues, engineering and design issues, and other similar issues.
Any Party may change its designated representative under this LDA at any time by
written notice to the other parties. The initial designated representative for
each Party for the purpose of this Section shall be the individual listed on
each Party’s respective signature page attached hereto. All inquiries, requests,
instructions, authorizations, and other communications with respect to the
matters covered by this LDA shall be made to such representatives. Any Party may
without further or independent inquiry, assume and rely at all times that the
representatives of the other parties designated hereunder have the power and
authority to make decisions on behalf of such other parties, to communicate such
decisions to the other Party and to bind such Party by his acts and deeds,
unless otherwise notified in writing by the Party designating the
representative. Any Party may change its representative under this LDA at any
time by written notice to the other Parties.
 
9. Builder’s Stormwater Permit Responsibilities. During any Overex construction
activities performed on the Builder Lots by Builder and following Substantial
Completion of the Improvements and prior to Builder engaging in any construction
activities upon the Builder Lots, Builder shall obtain from the Colorado
Department of Public Health, Water Quality Control Division, a Colorado
Construction Stormwater Discharge Permit issued to Builder with respect to the
Builder Lots. No fewer than five (5) business days prior to the initiation of
Overex or construction activities on any Builder Lot, Builder shall deliver a
copy of at least one (1) of the following documents to Developer:
 
F-18

 
 
9.1.1 Such valid Colorado Construction Stormwater Discharge Permit for the
Builder Lots;
 
9.1.2 A signed notice of reassignment of permit coverage (State of Colorado
Form COR030000 or current equivalent), that transfers any pre-existing permit
coverage for the Builder Lots; or
 
9.1.3 A signed State of Colorado modification form to add the Builder Lots if
Builder has an existing site permit with the State of Colorado within the
Property.
 
To the extent required by the County, Builder shall also obtain a Stormwater
Quality Permit issued to Builder by the County for the Builder Lots. Builder
shall be responsible to obtain and maintain any State of Colorado dewatering
permits if required for Builder’s further construction within the Builder Lots.
If requested by Developer, Builder shall execute a Notice of Property Conveyance
and Change in Responsibility for the Colorado Discharge Permit held by Developer
or an affiliated entity with respect to the Property. In all cases, Builder
shall obtain from the Colorado Department of Public Health & Environment Water
Quality Control Division, a Notice of Property Conveyance and Change in
Responsibility on a form acceptable to the Colorado Department of Public Health
& Environment Water Quality Control Division executed by Builder, for the
Colorado Stormwater Discharge Permit held by Developer with respect to the
Builder Lots prior to any construction by Builder on the Builder Lots.
 
9.2 Developer’s Stormwater Permit responsibilities. Developer shall obtain and
comply with all necessary permits related to stormwater and erosion control from
all Approving Authorities, in relation to the construction, repair, and
maintenance of the Improvements.
 
10. Notices and Communications. All notices, statements, demands, requirements,
approvals or other communications and documents (“Communications”) required or
permitted to be given, served, or delivered by or to any Party or any intended
recipient under this LDA shall be in writing and shall be given to the addresses
set forth in this Section 10 (“Notice Address”). Communications to a Party shall
be deemed to have been duly given (i) on the date and at the time of delivery if
delivered personally to the Party to whom notice is given at such Party’s Notice
Address; or (ii) on the date and at the time of delivery or refusal of
acceptance of delivery if delivered or attempted to be delivered by an overnight
courier service to the Party to whom notice is given at such Party’s Notice
Address; or (iii) on the date of delivery or attempted delivery shown on the
return receipt if mailed to the Party to whom notice is to be given by
first-class mail, sent by registered or certified mail, return receipt
requested, postage prepaid and properly addressed to such Party at such Party’s
Notice Address; or (iv) on the date and at the time shown on the facsimile or
electronic mail message if telecopied or sent electronically to the number or
address designated in such Party’s Notice Address and receipt of such telecopy
or electronic mail message is electronically confirmed (provided, however, any
notice of default from Developer to Builder may not be delivered by electronic
mail message and must be delivered by facsimile or other delivery method set
forth above). The Notice Addresses for the Developer and Builder are as follows:
 
F-19

 
 
To Developer:
PCY Holdings, LLC
Attention: Mark Harding
34501 E. Quincy Ave.
Bldg. 34, Box 10
Watkins, Colorado 80137
Telephone: (303) 292-3456
Facsimile: (303) 292-3475
E-mail: mharding@purecyclewater.com
 
with a copy to:
Fox Rothschild LLP
1225 17th Street, Suite 2200
Denver, CO 80202
Attention: Rick Rubin, Esq.
Telephone: (303) 292-1200
Email: rrubin@foxrothschild.com
 
To Builder:
Linda Purdy
Richmond American Homes of Colorado, Inc.
4350 South Monaco Street
Denver, Colorado 80237
Telephone: (720)-977-3847
Facsimile.: (720) 977-4707
Email: linda.purdy@mdch.com
 
with a copy to:
M.D.C. Holdings, Inc.
4350 South Monaco Street
Denver, Colorado 80237
Attn: Drew Rippey
Telephone: (720) 977-3213
Telecopier No. (720) 482-8558
Email: Drew.Rippey@mdch.com
 
M.D.C. Holdings, Inc.
4350 S. Monaco Street
Denver, CO  80237
Attn:                      Linda Zimmerman Skultety
Senior Paralegal – Real Estate
Telephone:  720-977-3254
Fax:  303-488-4954
Email: Linda.Skultety@mdch.com
 
F-20

 
 
If to Title Company:
 
Land Title Guarantee Company
Attn: Tom Blake
3033 E. 1st Ave. #600
Denver, Colorado 80206
Fax#: 303-393-4959
Direct: 303-331-6237
Email: tblake@ltgc.com
 
11. Attorneys’ Fees. Except as provided in Section 7.1, should any action be
brought in connection with this LDA, including, without limitation, actions
based on contract, tort or statute, the prevailing Party in such action shall be
awarded all costs and expenses incurred in connection with such action,
including reasonable attorneys’ fees. The provisions of this Section shall
survive the expiration or termination of this LDA.
 
12. Further Acts. Each of the Parties hereto shall execute and deliver all such
documents and perform all such acts as reasonably necessary, from time to time,
to carry out the matters contemplated by this LDA.
 
13. No Partnership; Third Parties. It is not intended by this LDA to, and
nothing contained in this LDA shall, create any partnership, joint venture or
other arrangement among the Parties hereto. No term or provision of this LDA is
intended to, or shall, be for the benefit of any person, firm, organization or
corporation not a Party hereto, and no such other person, firm, organization or
corporation shall have any right or cause of action hereunder.
 
14. Entire Agreement; Headings for Convenience Only; Not to be Construed Against
Drafter; No Implied Waiver. This LDA and all other written agreements among the
Parties constitute the entire agreement among the Parties hereto pertaining to
the subject matter hereof. No change or addition is to be made to this LDA
except by written amendment executed by the Parties. The headings, captions and
titles contained in this LDA are intended for convenience of reference only and
are of no meaning in the interpretation or effect of this LDA. This LDA shall
not be construed more strictly against one (1) Party than another merely by
virtue of the fact that it may have been initially drafted by one (1) of the
Parties or its counsel, since all Parties have contributed substantially and
materially to the preparation hereof. No failure by a Party to insist upon the
strict performance of any term, covenant or provision contained in this LDA, no
failure by a Party to exercise any right or remedy under this LDA, and no
acceptance of full or partial payment owed to a Party during the continuance of
any default by the other Party(ies), shall constitute a waiver of any such term,
covenant or provision, or a waiver of any such right or remedy, or a waiver of
any such default unless such waiver is made in writing by the Party to be bound
thereby. Any waiver of a breach of a term or a condition of this LDA shall not
prevent a subsequent act, which would have originally constituted a default
under this LDA, from having all the force and effect of a default.
 
15. Governing Law. This LDA is entered into in Colorado and shall be construed
and interpreted under the law of the State of Colorado without giving effect to
principles of conflicts of law which would result in the application of any law
other than the law of the State of Colorado.
 
F-21

 
 
16. Severability. If any provision of this LDA is declared void or
unenforceable, such provision shall be severed from this LDA and shall not
affect the enforceability of the remaining provisions of this LDA.
 
17. Assignment; Binding Effect. This LDA shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns. Neither Builder or Developer may assign any of its rights or
obligations under this LDA without the prior written consent of the other
Party(ies), which consent may be withheld in each Party’s sole and absolute
discretion; provided, however, that:
 
17.1 Builder may assign, without consent, its rights under this LDA in full, but
not in part: (i) to a third party which acquires all of Builder’s Builder Lots,
or (ii) to an entity that controls, is controlled by, or under common control
with, Builder; provided further, however that Developer approves the form of
assignment, which approval shall be in Developer’s reasonable discretion; and
 
17.2 Developer may assign, without consent (but with prior notice to Builder),
its rights under this LDA: (i) to an entity that controls, is controlled by, or
under common control with, Developer; (ii) to any entity that acquires all or
substantially all of the Developer’s interests in the Builder Lots which Seller
reasonably believes has the financial ability and experience to perform Seller’s
obligations under this LDA.
 
18. Counterparts; Copies of Signatures. This LDA may be executed in two (2) or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one (1) and the same instrument. The signature pages
from one (1) or more counterparts may be removed from such counterparts and such
signature pages all attached to a single instrument so that the signatures of
all Parties may be physically attached to a single document. This LDA may be
executed and delivered by facsimile or by electronic mail in portable document
format (.pdf) or similar means and delivery of the signature page by such method
will be deemed to have the same effect as if the original signature had been
delivered to the other party. Upon execution of this LDA by Developer and
Builder, Developer shall provide a fully executed copy of this LDA to Builder
for its records.
 
19. Time of the Essence. Time is of the essence for performance or satisfaction
of all requirements, conditions, or other provisions of this LDA, subject to any
specific time extensions set forth herein.
 
20. Computation of Time Periods. All time periods referred to in this LDA shall
include all Saturdays, Sundays and holidays, unless the period of time specifies
business days. If the date to perform any act or give a notice with respect to
this LDA shall fall on a Saturday, Sunday or national or state holiday, the act
or notice may be timely performed on the next succeeding day which is not a
Saturday, Sunday or a national or state holiday.
 
21. Remedies.
 
F-22

 
 
21.1 Except as hereinafter provided with regard to Expedited Disputes and the
self-help remedy under Section 4.6, if any Party is in default of any of its
obligations under this LDA beyond any applicable notice or cure periods, the
other Party(ies) may avail itself to any rights and remedies available at law
and equity, but may only recover its actual, out-of-pocket damages (excluding
any incidental, consequential, speculative, punitive or lost profits damages)
incurred as a result of such default. For Expedited Disputes, the sole and
exclusive remedy of the Parties is set forth in Section 7 of this LDA, and for
Developer Defaults, the sole and exclusive remedy of the Parties is set forth in
Section 4.6 of this LDA.
 
21.2 In addition to the remedies permitted under Section 21.1, any claim by
Developer against Builder for breach of Builder’s obligation hereunder to pay of
any portion of the Deferred Purchase Price, together with simple interest at the
rate of 12% per annum from the date such payment is due and payable, and all
costs and expenses including reasonable attorneys' fees awarded to Developer in
enforcing any payment in any suit or proceeding under this LDA, shall constitute
a lien ("Lien") against the applicable Phase of Builder Lots to which the
payment pertains until paid, effective upon the recording of a notice of lien
with respect thereto in the Office of the Clerk and Recorder of the County;
provided, however, that any such Lien shall be subject and subordinate to (i)
liens for taxes and other public charges which by applicable law are expressly
made superior, and (ii) all liens recorded in the Office of the Clerk and
Recorder of the County prior to the date of recordation of said notice of lien.
All liens recorded subsequent to the recordation of the notice of lien described
herein shall be junior and subordinate to the Lien. The notice of lien will be
signed and acknowledged by Developer and will contain the following: (a) a
statement of all amounts due and payable; (b) a description sufficient for
identification of the applicable Phase of Builder Lots to which the notice
relates; (c) the name of the Builder as owner of such Builder Lots; and (d) the
name and address of the Developer causing the notice to be recorded. Developer
has the right to enforce the Lien by foreclosing the Lien against the applicable
Phase of Builder Lots under the prevailing Colorado law relating to the
foreclosure of realty mortgages. Upon the timely curing by the defaulting
Builder of any default for which a notice of lien was recorded, the Developer
shall record an appropriate release of such notice of lien and Lien. The sale or
transfer of a Builder Lot by Builder does not affect the Lien.
 
22. Jury Waiver. TO THE EXTENT PERMITTED BY LAW, THE PARTIES HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,
WAIVE, RELINQUISH AND FOREVER FORGO THE RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THE
PROVISIONS OF THIS LDA.
 
[SIGNATURE PAGE FOLLOWS]
 
 
(Sky Ranch Lot Development Agreement)
F-23

 
IN WITNESS WHEREOF, the Parties have executed this LDA as of the Effective Date
first set forth above.
 
DEVELOPER:
 
PCY HOLDINGS. LLC,
 
a Colorado limited liability company
 
 
 
 
 
By:            
___________________________________
 
Name:                       
___________________________________
 
Title:                       
___________________________________
 
 
 
 
 
 
 
 
 
Designated Representative:
______________________________________________________
 
 
 
 
 
 
(Sky Ranch Lot Development Agreement)
F-24

 
BUILDER:
 
 
 
Richmond American Homes of Colorado, Inc.,
 
a Delaware corporation
 
 
 
By:            
___________________________________
 
Name:                       
___________________________________
 
Title:                       
___________________________________
 
 
 
 
 
Builder’s Builder Lots:             

______________________________________________________
 
______________________________________________________
 
______________________________________________________
 
 
 
 
 
 
Designated Representative:         

_____________________________________________________
 
 
 
 
(Sky Ranch Lot Development Agreement)
F-25

 
List of Exhibits
 
Exhibit A:
Concept Plan, Takedowns, Phases - Description of Property
Exhibit B:
List of Plans
Exhibit C:
Required Insurance
Exhibit D:
Finished Lot Standard
Exhibit E:
Construction Schedule
Exhibit F:
Initial Budget
Exhibit G:
Wet Utilities - Phased
 
 
 
 
 
 
 
 
 
 
 
 

 
(Sky Ranch Lot Development Agreement)
F-26

 
Exhibit A
to
Lot Development Agreement
 
(Description of Property for Each Applicable Phase)
 
[a1019purecycle-richmondps002.jpg]
 
 
(Sky Ranch Lot Development Agreement)
 

 
Exhibit B
to
Lot Development Agreement
 
(List of Plans for Each Applicable Phase)
 
Improvements to be Constructed by
Developer
 
[List specific work to be performed]
 
 
[a1019purecycle-richmondps003.jpg]
 
 
(Sky Ranch Lot Development Agreement)
 

 
Exhibit C
to
Lot Development Agreement
 
(Required Insurance)
 
Developer or the Substitute Constructing Party (as applicable) shall maintain
the amounts and types of insurance described below and shall cause the Service
Providers to maintain such coverages from insurance companies licensed to do
business in the State of Colorado having a Best’s Insurance Report Rating of
A/VI or better covering the risks described below:
 
A.            
Commercial General Liability Insurance (including premises, operations,
products, completed operations, and contractual liability coverages) in an
amount not less than One Million Dollars ($1,000,000.00) per occurrence, One
Million Dollars ($1,000,000.00) personal injury and advertising injury, and Two
Million Dollars ($2,000,000.00) General Aggregate.
 
B.            
Automobile Liability Insurance for all motor vehicles operated by or for
Developer or Substitute Constructing Party, including owned, hired, and
non-owned autos, with minimum Combined Single Limit for Bodily Injury and
Property Damage of One Million Dollars ($1,000,000.00) for each occurrence.
 
C.            
Workers Compensation Insurance for all employees of Developer or Substitute
Constructing Party as required by law, to cover the applicable statutory limits
in the State of Colorado and employer’s liability insurance with limits of
liability of not less than One Million Dollars ($1,000,000.00) for bodily injury
by accident (each accident) and One Million Dollars ($1,000,000.00) for bodily
injury by disease (each employee).
 
D.            
With respect to Service Providers that provide professional services (e.g.,
engineers), professional liability insurance, including prior acts coverage
sufficient to cover any and all claims arising out of the services, or a
retroactive date no later than the date of commencement of the services, with
limits of not less than One Million Dollars ($1,000,000.00) per claim and Two
Million Dollars ($2,000,000.00) annual aggregate. The professional liability
insurance shall be maintained continuously during the term of the LDA and so
long as the insurance is commercially reasonably available, for a period not
less than the Government Warranty Period. The professional liability insurance
required by this paragraph shall not contain any exclusions or limitations
applicable to residential projects.
 
The following general requirements shall apply to all insurance policies
described in this Exhibit.
 
1.            
All liability insurance policies, except workers compensation insurance, shall
be written on an occurrence basis.
 
 

 
 
2.            
All insurance policies required hereunder except Workers Compensation and
Employers Liability shall: (i) name the Parties as “additional insureds”
utilizing an ACORD form or equivalent acceptable to Developer or Substitute
Constructing Party (as applicable), excluding, however, insurance policies of
Service Providers who provide professional services whose insurance policies do
not permit the designation of additional insureds; (ii) be issued by an insurer
authorized in the State of Colorado; and (iii) provide that such policies shall
not be canceled or not renewed, nor shall any material change be made to the
policy without at least thirty (30) days’ prior written notice to the Parties.
Each additional insured endorsement (or each policy, by reasonably acceptable
endorsement) shall contain a primary insurance clause providing that the
coverage afforded to the additional insureds is primary and that any other
insurance or self-insurance available to any of the additional insureds is
non-contributing. A waiver of subrogation endorsement for the workers’
compensation coverage shall be provided in favor of the Parties.
 
3.            
The liability insurance policies shall provide that such insurance shall be
primary on a non-contributory basis.
 
4.            
Service Providers shall provide Developer or Substitute Constructing Party (as
applicable) with certificates, or copies of insurance policies if request by the
Developer, evidencing the insurance coverages required by this Exhibit in the
certificate form described in Item 2 of this Exhibit, prior to the commencement
of any activity or operation which could give rise to a loss to be covered by
such insurance. Replacement certificates shall be sent to Developer or
Substitute Constructing Party (as applicable), as policies are renewed,
replaced, or modified.
 
5.            
The foregoing insurance coverage must be maintained in force at all times during
the construction of the Improvements.
 
(Sky Ranch Lot Development Agreement)
 

 
Exhibit D
to
Lot Development Agreement
 
(Finished Lot Standard)
 
“Finished Lot Standard” means the following improvements on, to or with respect
to the Builder Lots or in public streets or tracts in the locations as required
by all Approving Authorities, and substantially in accordance with the Plans:
 
(a) overlot grading together with corner pins for each Builder Lot installed in
place, graded to match the specified Builder Lot drainage template within the
Plans (but not any Overex) and any retaining walls required by the Plans;
 
(b) water and sanitary sewer mains and other required installations in
connection therewith identified in the Plans, valve boxes and meter pits,
substantially in accordance with the Plans approved by the Approving
Authorities, together with appropriate markers;
 
(c) storm sewer mains, inlets and other associated storm drainage improvements
pertaining to the Builder Lots in the public streets as shown on the Plans;
 
(d) curb, gutter, asphalt, sidewalks, street striping, street signage, traffic
signs, traffic signals (if any are required by the Approving Authorities), and
other street improvements, in the private and/or public streets as shown on the
Plans;
 
(e) sanitary sewer service stubs if required by the Approving Authorities,
connected to the foregoing sanitary sewer mains, installed into each respective
Builder Lot (to a point beyond any utility easements), together with appropriate
markers of the ends of such stubs, as shown on the Plans;
 
(f) water service stubs connected to the foregoing water mains installed into
each Builder Lot (to a point beyond any utility easements), together with
appropriate markers of the ends of such stubs, as shown on the Plans;
 
(g) Lot fill in compliance with the geotechnical engineer’s recommendation, and
with respect to any filled area or compacted area, provide from a Colorado
licensed professional soils engineer a HUD Data Sheet 79G Certification (or
equivalent) and a certification that the compaction and moisture content
recommendations of the soils engineer were followed and that the grading of the
respective Lots complies with the approved grading plans, with overlot grading
completed in conformance with the approving Authorities approved grading plans
within a +/- 0.2’ tolerance of the approved grading plans; however, the Finished
Lot Standard does not include any Overex;
 
(h) all storm water management facilities as shown in the Plans; and
 

 
 
Electricity, natural gas, and telephone service will be installed by local
utility companies. The installations may not be completed at the time of a
Closing, and are not part of the Finish Lot Standard; provided, however, that:
(i) with respect to electric distribution lines and street lights, Developer
will have signed an agreement with the electric utility service provider and
paid all costs and fees for the installation of electric distribution lines and
facilities to serve the Builder Lots, and all sleeves necessary for electric,
gas, telephone and/or cable television service to the Builder Lots will be
installed; (ii) with respect to gas distribution lines, Developer will have
signed an agreement with the gas utility service provider and paid all costs and
fees for the installation of gas distribution lines and facilities to serve the
Builder Lots. Developer will take commercially reasonable efforts to assist
Builder in coordinating with these utility companies to provide final electric,
gas, telephone and cable television service to the residences on the Builder
Lots, however, Builder must activate such services through an end user contract.
Builder acknowledges that in some cases the telephone and cable companies may
not have pulled the main line through the conduit if no closings of residences
have occurred. Notwithstanding the foregoing, if dry utilities have not been
installed upon substantial completion of the Improvements required by the
Finished Lot Standard, Developer shall be obligated to have contracted for same
and paid all costs and fees payable for such installation. Unless Developer has
contracted for such installation and paid such costs before the Effective Date,
Developer will give Builder notice when such contracts have been entered and
such costs paid.
 
The Improvements do not include (a) the Offsite Infrastructure, which is
addressed separately in Section 5 of the Agreement, but it does include such
other offsite improvements as are necessary to obtain certificates of occupancy
for homes constructed on the Lots, provided that as aforesaid Seller shall only
be obligated to complete such improvements within a timeframe so as not to delay
issuance of such certificates of occupancy, or (b) common area landscaping which
will be installed when required by the County or other applicable Authority so
as not to delay the issuance of building permits or certificates of occupancy
for residences constructed by Purchaser on the Lots.
 
The Finished Lot Standard does not include Tree Lawns, which is addressed
separately in Section 4.11 of this LDA.


 
 
(Sky Ranch Lot Development Agreement)
 

 
Exhibit E
to
Lot Development Agreement
 
Construction Schedule
 
 
[To be determined]
 
 
 
 
 
 
 
 
(Sky Ranch Lot Development Agreement)

 
Exhibit F
to
Lot Development Agreement
 
Budget
 
 
[To be determined]
 
 
 
 
 
 
 
 
 
 

 
Exhibit G
to
Lot Development Agreement
 
Wet Utilities
 
[a1019purecycle-richmondps004.jpg]
 
(Sky Ranch Lot Development Agreement)

 
 
Exhibit H
to
Lot Development Agreement
 
Lots Having Basements
 
[a1019purecycle-richmondps005.jpg]
 
 
 
(Sky Ranch Lot Development Agreement)

 
Exhibit I
to
Lot Development Agreement
 
Form of Letter of Credit
 
[a1019purecycle-richmondps006.jpg]
 
(Sky Ranch Lot Development Agreement)


 
 
[a1019purecycle-richmondps007.jpg]
(Sky Ranch Lot Development Agreement)

 
 
[a1019purecycle-richmondps008.jpg]
(Sky Ranch Lot Development Agreement)


 
 
[a1019purecycle-richmondps009.jpg]
(Sky Ranch Lot Development Agreement)


 
 
[a1019purecycle-richmondps010.jpg]
 
(Sky Ranch Lot Development Agreement)

 
Exhibit J
 
 
Joint Improvements Agreement
 
 
[To be determined]
 
 
 
 
(Sky Ranch Lot Development Agreement)

 
EXHIBIT G
 
FORM OF LETTER OF CREDIT
 
[a1019purecycle-richmondps011.jpg]
(Sky Ranch Lot Development Agreement)

G-1

 
 
 
[a1019purecycle-richmondps012.jpg]
(Sky Ranch Lot Development Agreement)
G-2

 
[a1019purecycle-richmondps013.jpg]
(Sky Ranch Lot Development Agreement)

G-3

 
 
[a1019purecycle-richmondps014.jpg]
(Sky Ranch Lot Development Agreement)
G-4

 
 
[a1019purecycle-richmondps015.jpg]
 
(Sky Ranch Lot Development Agreement)

G-5

 
FIRST AMENDMENT TO
CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE
 
THIS FIRST AMENDMENT TO CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE (this
“Amendment”) is made as of the date the last of the Parties executes and dates
this Amendment (“Effective Date”), by and between PCY HOLDINGS, LLC, a Colorado
limited liability company (“Seller”), and RICHMOND AMERICAN HOMES OF COLORADO,
INC., a Delaware corporation (“Purchaser”). Seller and Purchaser may be referred
to collectively as the “Parties.”
 
R E C I T A L S
 
A.           Seller and Purchaser previously entered into a Contract for
Purchase and Sale of Real Estate effectively dated June 27, 2017 (the
“Contract”) for approximately 190 platted single-family detached residential
lots in the Sky Ranch master planned residential community in the County of
Arapahoe, State of Colorado.
 
B.           Purchaser and Seller now desire to amend the terms and conditions
of the Contract as set forth below.
 
A G R E E M E N T
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Purchaser and Seller hereby agree
as follows:
 
1.           Due Diligence Period. The expiration of the Due Diligence Period,
as defined in Section 10(a) of the Contract, is hereby extended to August 30,
2017.
 
2.           Miscellaneous. In the case of any conflict between the terms of
this Amendment and the provisions of the Contract, the provisions of this
Amendment shall control. Except as the Contract is specifically modified by this
Amendment, the Parties hereby ratify, reaffirm, and restate the terms of the
Contract. This Amendment may be executed in counterparts, each of which shall be
deemed an original and may be signed and delivered by facsimile transmission or
electronic mail, and all of which, when taken together, shall constitute one and
the same Amendment.
 
[SIGNATURE PAGE FOLLOWS]
 
 

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
last day and year written below.
 
 
SELLER:
 
PCY HOLDINGS, LLC, a Colorado limited liability company
 
 
By: /s/ Mark Harding                                     

Name: Mark Harding
Title: President
Date: August 28, 2017
 
 
 
PURCHASER:
 
RICHMOND AMERICAN HOMES OF COLORADO, INC., a Delaware corporation
 
 
By: /s/ Linda M. Purdy                             

Name: Linda M. Purdy
Title: Vice President
Date: August 28, 2017
 
SIGNATURE PAGE TO FIRST AMENDMENT

 
SECOND AMENDMENT TO CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE
(Sky Ranch)
 
THIS SECOND AMENDMENT TO CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE (this
“Amendment”) dated August 29, 2017 by and between RICHMOND AMERICAN HOMES OF
COLORADO, INC., a Delaware corporation (“Purchaser’’) and PCY HOLDINGS, LLC, a
Colorado limited liability company (the “Seller”).
 
EXPLANATORY STATEMENT
 
A.           Seller and Purchaser entered into a Contract for Purchase and Sale
of Real Estate with an effective date of June 27, 2017, as amended (the
“Purchase Agreement”), for the purchase and sale of real property located in
Arapahoe County, Colorado, as more particularly described in the Purchase
Agreement.
 
B.           Seller and Purchaser desire to amend certain terms and conditions
of the Purchase Agreement, all as more fully set forth in this Amendment.
 
NOW, THEREFORE, in consideration of the foregoing Explanatory Statement, the
covenants and agreements set forth below and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1.           Explanatory Statement. The Explanatory Statement of this Amendment
forms an integral part of this Amendment and is hereby incorporated by
reference. Initially capitalized terms used in this Amendment shall have the
meaning ascribed to them in the Purchase Agreement, unless the context clearly
requires otherwise.
 
2.           Amendments.
 
2.1           Section 10.(a) Due Diligence Period. Section 10.(a) of the
Purchase Agreement is hereby amended to reflect that the Due Diligence Period
shall expire on September 8, 2017.
 
3.           Miscellaneous.
 
3.1           Binding Effect. This Amendment shall be binding on and inure to
the benefit of the parties hereto, and their respective successors and assigns.
 
3.2           Governing Law. This Amendment shall be construed, interpreted and
enforced in accordance with Colorado law, without regard to principles of
conflict of laws.
 
3.3           Time of the Essence. Time shall be of the essence with respect to
this Amendment.
 
3.4           Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
shall constitute one and the same agreement.
 
1

 
 
3.5           Severability. If any provision of this Amendment, or the
application thereof to any person or circumstances, shall, for any reason and to
any extent, be or become invalid or unenforceable, the remainder of this
Amendment and the application of such provision to other persons or
circumstances shall not be affected thereby, but rather shall be enforced to the
greatest extent possible.
 
3.6           Ratification. The provisions of the Purchase Agreement are hereby
affirmed and ratified, and remain in full force and effect, as herein amended.
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above
 
SELLER:
 
PCY HOLDINGS, LLC, a Colorado limited liability company
 
 
By: /s/ Mark Harding                          

Name: Mark Harding
Title: President
 
 
PURCHASER:
 
RICHMOND AMERICAN HOMES OF COLORADO, INC., a Delaware corporation
 
 
By: /s/ Linda M. Purdy                      

Vice President
 
2

 
THIRD AMENDMENT TO
CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE
 
(Sky Ranch)
 
THIS THIRD AMENDMENT TO CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE (this
"Amendment") is made as of October 20, 2017 ("Effective Date"), by and between
PCY HOLDINGS, LLC, a Colorado limited liability company ("Seller"), and RICHMOND
AMERICAN HOMES OF COLORADO, INC., a Delaware corporation ("Purchaser"). Seller
and Purchaser may be referred to collectively as the "Parties."
 
R E C I T A L S
 
A.           Seller and Purchaser previously entered into a Contract for
Purchase and Sale of Real Estate effectively dated June 27, 2017 (as amended,
the "Contract") for approximately 190 platted single-family detached residential
lots in the Sky Ranch master planned residential community in the County of
Arapahoe, State of Colorado.
 
B.           Purchaser and Seller now desire to further amend the terms and
conditions of the Contract as set forth below. Capitalized terms used but not
otherwise defined in this Amendment will have the same meanings given to such
terms in the Contract.
 
A G R E E M E N T
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Purchaser and Seller hereby agree
as follows:
 
1.           Recitals. The recitals set forth above are true and correct and are
incorporated herein in their entirety by this reference.
 
2.           Due Diligence Period. The expiration of the Due Diligence Period,
as defined in Section 10(a) of the Contract, is hereby extended to September 20,
2017.
 
3.           Construction. Each of the Parties acknowledges that they, and their
respective counsel, substantially participated in the negotiation, drafting and
editing of this Amendment. Accordingly, the Parties agree that the provisions of
this Amendment shall not be construed or interpreted for or against any Party
hereto based on authorship.
 
4.           Authority. Each Party represents and warrants that is has the power
and authority to execute this Amendment and that there are no third party
approvals required to execute this Amendment or to comply with the terms or
provisions contained herein.
 
5.           Headings. The section headings used herein shall have absolutely no
legal significance and are used solely for convenience of reference.
 
6.           Ratified and Confirmed. The Contract, except as modified by this
Amendment, is hereby ratified and confirmed and shall remain in full force and
effect in accordance with its original terms and provisions. In the case of any
conflict between the terms of this Amendment and the provisions of the Contract,
the provisions of this Amendment shall control
 

 
 
7.           Counterparts. This Amendment may be executed in counterparts, each
of which shall be deemed to be an original, and both of which together shall be
deemed to constitute one and the same instrument. Each of the Parties shall be
entitled to rely upon a counterpart of this Amendment executed by the other
Party and sent via facsimile or e-mail transmission.
 
 
 [SIGNATURE PAGE FOLLOWS]
 
 
2

 
IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
Effective Date.
 
SELLER:
 
PCY HOLDINGS, LLC, a Colorado limited liability company
 
 
By: /s/ Mark Harding                      

Name: Mark Harding
Title: President
 
 
PURCHASER:
 
RICHMOND AMERICAN HOMES OF COLORADO, INC., a Delaware corporation
 
 
By: /s/ Linda M. Purdy                       

Name: Linda M. Purdy
Title: Vice President
 
 
 
SIGNATURE PAGE TO THIRD AMENDMENT

 
FOURTH AMENDMENT TO
CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE
 
(Sky Ranch)
 
THIS FOURTH AMENDMENT TO CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE (this
"Amendment") is made as of September 20, 2017 ("Effective Date"), by and between
PCY HOLDINGS, LLC, a Colorado limited liability company ("Seller"), and RICHMOND
AMERICAN HOMES OF COLORADO, INC., a Delaware corporation ("Purchaser"). Seller
and Purchaser may be referred to collectively as the "Parties."
 
R E C I T A L S
 
A.           Seller and Purchaser previously entered into a Contract for
Purchase and Sale of Real Estate effectively dated June 27, 2017 (as amended,
the "Contract") for approximately 190 platted single-family detached residential
lots in the Sky Ranch master planned residential community in the County of
Arapahoe, State of Colorado.
 
B.           Purchaser and Seller now desire to amend the terms and conditions
of the Contract as set forth below. Capitalized terms used but not otherwise
defined in this Amendment will have the same meanings given to such terms in the
Contract.
 
A G R E E M E N T
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Purchaser and Seller hereby agree
as follows:
 
1.           Recitals. The recitals set forth above are true and correct and are
incorporated herein in their entirety by this reference.
 
2.           Continuation Notice. Upon mutual execution hereof by both Seller
and Purchaser, this Amendment shall constitute Purchaser’s Continuation Notice
as defined in Section 10(a) of the Contract.
 
3.           Identification of Lots. The Takedown 1 Lots and Takedown 2 Lots are
identified on Schedule 1, attached hereto and incorporated herein by reference.
 
4.           Building Envelope Depth. The second sentence in Section 5(a)(ii) of
the Contract is hereby amended to provide that the Final Subdivision Documents
shall allow for a building envelope depth for each Lot that is not less than
seventy (70) feet (after taking into consideration applicable setbacks).
 
5.           Final Approval of Entitlements.
 
 

 
 
a. 
The fifth and sixth sentences in Section 5(a)(ii) of the Contract are hereby
deleted in their entirety and replaced with the following: “In the event Seller
is unable to obtain Final Approval of the Entitlements for the Takedown 1 Lots
on or before nine (9) months after expiration of the Due Diligence Period (or
any extensions thereof) then Seller or Purchaser, in their discretion, shall
have the right to extend the date for obtaining such Final Approval for a period
not to exceed six (6) months. If Seller or Purchaser extends the time period for
obtaining such Final Approval for the Takedown 1 Lots, then during such extended
time period, Seller shall continue to use commercially reasonable efforts to
obtain Final Approval of such Entitlements, and failing which, Seller shall not
be in default of its obligations under this Contract, but Purchaser may as it
sole remedy hereunder terminate this Contract as to such Takedown and any
remaining Takedowns by written notice to Seller, delivered within ten (10)
business days after the end of the time period as extended for obtaining such
Final Approval, in which case each party shall thereupon be relieved of all
further obligations and liabilities under this Contract, except as otherwise
provided herein, and the Deposit shall be returned to Purchaser.”
 
b. 
The eighth sentence in Section 5(a)(ii) of the Contract is hereby deleted in its
entirety and replaced with the following: “In the event Seller is unable to
obtain Final Approval of the Entitlements for the Takedown 2 Lots on or before
nine (9) months after the First Closing, then Seller or Purchaser, in their
discretion, shall have the right to extend the date for obtaining such Final
Approval for a period not to exceed six (6) months. If Seller or Purchaser
extends the time period for obtaining such Final Approval for the Takedown 2
Lots, then during such extended time period, Seller shall continue to use
commercially reasonable efforts to obtain Final Approval of such Entitlements,
and failing which, Seller shall not be in default of its obligations under this
Contract, but Purchaser may as it sole remedy hereunder terminate this Contract
as to such Takedown by written notice to Seller, delivered within ten (10)
business days after the end of the time period as extended for obtaining such
Final Approval, in which case each party shall thereupon be relieved of all
further obligations and liabilities under this Contract, except as otherwise
provided herein, and the then-current amount of the Deposit shall be returned to
Purchaser.
 
6.           Offsite Infrastructure.
 
a. 
Section 5(b) of the Contract (and Section 4.5.1 of the form Lot Development
Agreement) are hereby revised to reflect that the definition of the terms
“Substantially Complete” and “Substantial Completion” shall include the
requirement that Seller has executed all utility extension contracts and paid
all necessary fees so that all dry utilities serving the Property can be
installed within 120 days following Substantial Completion of the Improvements;
provided Seller shall have no liability if such utilities are not timely
installed, so long as it has executed said contracts and paid such fees.
 
 
2

 
 
b. 
With respect to the Alternative Service and the WWRF under Section 5(m) of the
Contract, Seller will meet and confer with Purchaser’s third party consultants
and reasonably necessary regarding their review of and evaluation of such
wastewater facilities.
 
7.           Purchaser’s Conditions. Section 6(b) of the Contract is hereby
amended to add the following Purchaser’s Conditions Precedent:
 
(vii)            To the extent such permits, if any, are required for the
development of the Property, Seller shall have obtained any such required
wetland permits and permits required under Section 404 of the Clean Water Act
 
(viii)         As a Purchaser’s Condition Precedent to the Takedown 2 Closing
only, the Alternative Service shall be completed in accordance with the
requirements of all applicable Authorities, and the Alternative Service shall be
fully operational.
 
(ix)            At each Closing, the Seller shall certify to Purchaser that all
necessary offsite easements have been properly granted.
 
8.           Seller’s Conditions. Section 6(a)(i) of the Contract is hereby
amended to read as follows: As of the date of the First Closing, Seller is under
contract to sell at least an aggregate total of 200 residential lots within the
Development to Purchaser and other homebuilders, and as of the date of the First
Closing either (a) one other homebuilder has previously closed on its initial
purchase of lots under its purchase and sale agreement, or (b) Purchaser and one
other homebuilder simultaneously close their initial purchases of lots under
their purchase and sale agreements, or (c) there are no material conditions to
an initial closing that remain to be satisfied under another homebuilder’s
purchase and sale agreement.
 
9.           District Deficits. Section 16(c) of the PSA is hereby revised to
add the following subsection (v) thereto:
 
(v) 
For the avoidance of doubt, and notwithstanding anything to the contrary
contained in this Section 16: So long as representatives of Seller or its
affiliates hold the majority of the director positions on the District board of
directors and Purchaser is the holder of record title to any of the Lots but in
no event longer than 4 years after the date of the First Closing: (1) Seller
shall be obligated to fund all operating deficits of the District; and (2)
Seller shall promptly upon receipt of any invoice from Purchaser for an amount
paid by Purchaser for that portion of the mill levy that is assessed by the
District for debt service, as reflected in the service plan, that exceeds fifty
(50) mills (the “Mill Levy Cap”). Notwithstanding the foregoing, the Mill Levy
Cap may be increased or decreased as to all taxable property in the District to
reflect any legislation implementing changes in the ratio of actual valuation to
assessed valuation for residential real property, pursuant to Article X, Section
3(1)(b) of the Colorado Constitution, so that, to the extent possible, the
actual tax revenues generated by the District imposed mill levy, as adjusted,
are neither diminished nor enhanced as a result of such changes (“Gallagher
Adjustment”). For purposes of the foregoing, a change in the ratio of actual
valuation shall be deemed to be a change in the method of calculating assessed
valuation. This provision shall survive the Closing and be enforceable by
Purchaser by all legal and equitable means, including without limitation
specific performance.
 
 
3

 
 
10.           Marketing Sales Activities. From and after the First Closing,
Purchaser may construct and maintain upon portions of the Development owned by
Purchaser such facilities, activities, and things as, in Purchaser’s reasonable
opinion, may be required, convenient, or incidental to the construction or sale
of Lots and single family homes located thereon. Such permitted facilities,
activities, and things shall include, without limitation, business offices,
signs, flags (whether hung from flag poles or attached to a structure), model
Lots, model homes, parking lots, sales offices, sales trailers, construction
offices, construction trailers, holding or sponsoring special events, and
exterior lighting features or displays, subject to compliance with all laws.
This provision shall survive closing.
 
11.           Transaction Documents. The term “Transaction Documents” shall
collectively refer to the following:
 
a. 
the Lot Development Agreement;
 
b. 
the Joint Improvement Memorandum;
 
c. 
the Construction Disbursement Agreement;
 
d. 
the Tap Purchase Agreement;
 
e. 
the escrow agreement referenced in Section 6.1(h) of the Lot Development
Agreement (the “LOC Escrow Agreement”);
 
f. 
the Master Covenants;
 
g. 
the Declaration of Covenants Imposing and Implementing the Sky Ranch Public
Improvement Fee (the “PIF Covenant”); and
 
h. 
a development agreement for the financing and construction of the Community Park
referenced in section 5(b) of the Agreement (the “Community Park Development
Agreement”).
 
The Contract is hereby amended to provide that Purchaser shall have up to and
including the date that is twenty-one (21) days following the Effective Date of
this Amendment (the “Transaction Documents Negotiation Period”), to continue
negotiating in good faith with Seller in an effort to finalize and agree upon
the form of the Transaction Documents. If Purchaser and Seller are unable to
finalize and agree-upon the form of the Transaction Documents prior to
expiration of the Transaction Documents Negotiation Period, Purchaser may
terminate this Contract upon written notice delivered to Seller within three (3)
business days following expiration of the Transaction Documents Negotiation
Period, in which event the Deposit shall be returned to Purchaser and the
Parties shall thereafter be relieved of all obligations under the Contract
(except those that expressly survive termination). If Purchaser does not so
terminate the Contract prior to the deadline set forth above, Purchaser shall be
deemed to have waived such right to terminate, and the Parties shall proceed to
Closing subject to all other terms and conditions of the Contract.
 
4

 
 
12.           Construction. Each of the Parties acknowledges that they, and
their respective counsel, substantially participated in the negotiation,
drafting and editing of this Amendment. Accordingly, the Parties agree that the
provisions of this Amendment shall not be construed or interpreted for or
against any Party hereto based on authorship.
 
13.           Authority. Each Party represents and warrants that is has the
power and authority to execute this Amendment and that there are no third party
approvals required to execute this Amendment or to comply with the terms or
provisions contained herein.
 
14.           Headings. The section headings used herein shall have absolutely
no legal significance and are used solely for convenience of reference.
 
15.           Ratified and Confirmed. The Contract, except as modified by this
Amendment, is hereby ratified and confirmed and shall remain in full force and
effect in accordance with its original terms and provisions. In the case of any
conflict between the terms of this Amendment and the provisions of the Contract,
the provisions of this Amendment shall control
 
16.           Counterparts. This Amendment may be executed in counterparts, each
of which shall be deemed to be an original, and both of which together shall be
deemed to constitute one and the same instrument. Each of the Parties shall be
entitled to rely upon a counterpart of this Amendment executed by the other
Party and sent via facsimile or e-mail transmission.
 
 
 [SIGNATURE PAGE FOLLOWS]
 
 
5

 
IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
Effective Date.
 
SELLER:
 
PCY HOLDINGS, LLC, a Colorado limited liability company
 
 
By: /s/ Mark Harding          

Name: Mark Harding
Title: President
 
 
PURCHASER:
 
RICHMOND AMERICAN HOMES OF COLORADO, INC., a Delaware corporation
 
 
By: /s/ Linda M. Purdy                 

Name: Linda M. Purdy
Title: Vice President
 
 

 
 
SCHEDULE 1
 
Legal Description of Takedown 1 Lots and Takedown 2 Lots
 
 
 
Takedown 1 Lots:
 
 
 
 
 
Takedown 2 Lots
 
 

 
FIFTH AMENDMENT TO
CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE
 
(Sky Ranch)
 
THIS FIFTH AMENDMENT TO CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE (this
"Amendment") is made as of October 6, 2017 ("Effective Date"), by and between
PCY HOLDINGS, LLC, a Colorado limited liability company ("Seller"), and RICHMOND
AMERICAN HOMES OF COLORADO, INC., a Delaware corporation ("Purchaser"). Seller
and Purchaser may be referred to collectively as the "Parties."
 
R E C I T A L S
 
A.           Seller and Purchaser previously entered into a Contract for
Purchase and Sale of Real Estate effectively dated June 27, 2017 (as amended,
the "Contract") for approximately 190 platted single-family detached residential
lots in the Sky Ranch master planned residential community in the County of
Arapahoe, State of Colorado.
 
B.           Purchaser and Seller now desire to amend the terms and conditions
of the Contract as set forth below. Capitalized terms used but not otherwise
defined in this Amendment will have the same meanings given to such terms in the
Contract.
 
A G R E E M E N T
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Purchaser and Seller hereby agree
as follows:
 
1.           Recitals. The recitals set forth above are true and correct and are
incorporated herein in their entirety by this reference.
 
2.           Continuation Notice. Upon mutual execution hereof by both Seller
and Purchaser, this Amendment shall constitute Purchaser’s Continuation Notice
as defined in Section 10(a) of the Contract.
 
3.           Identification of Lots. The Takedown 1 Lots and Takedown 2 Lots are
identified on Schedule 1, attached hereto and incorporated herein by reference.
 
4.           Building Envelope Depth. The second sentence in Section 5(a)(ii) of
the Contract is hereby amended to provide that the Final Subdivision Documents
shall allow for a building envelope depth for each Lot that is not less than
seventy (70) feet (after taking into consideration applicable setbacks).
 
5.           Final Approval of Entitlements.
 

 
 
a. 
The fifth and sixth sentences in Section 5(a)(ii) of the Contract are hereby
deleted in their entirety and replaced with the following: “In the event Seller
is unable to obtain Final Approval of the Entitlements for the Takedown 1 Lots
on or before nine (9) months after expiration of the Due Diligence Period (or
any extensions thereof) then Seller or Purchaser, in their discretion, shall
have the right to extend the date for obtaining such Final Approval for a period
not to exceed six (6) months. If Seller or Purchaser extends the time period for
obtaining such Final Approval for the Takedown 1 Lots, then during such extended
time period, Seller shall continue to use commercially reasonable efforts to
obtain Final Approval of such Entitlements, and failing which, Seller shall not
be in default of its obligations under this Contract, but Purchaser may as it
sole remedy hereunder terminate this Contract as to such Takedown and any
remaining Takedowns by written notice to Seller, delivered within ten (10)
business days after the end of the time period as extended for obtaining such
Final Approval, in which case each party shall thereupon be relieved of all
further obligations and liabilities under this Contract, except as otherwise
provided herein, and the Deposit shall be returned to Purchaser.”
 
b. 
The eighth sentence in Section 5(a)(ii) of the Contract is hereby deleted in its
entirety and replaced with the following: “In the event Seller is unable to
obtain Final Approval of the Entitlements for the Takedown 2 Lots on or before
nine (9) months after the First Closing, then Seller or Purchaser, in their
discretion, shall have the right to extend the date for obtaining such Final
Approval for a period not to exceed six (6) months. If Seller or Purchaser
extends the time period for obtaining such Final Approval for the Takedown 2
Lots, then during such extended time period, Seller shall continue to use
commercially reasonable efforts to obtain Final Approval of such Entitlements,
and failing which, Seller shall not be in default of its obligations under this
Contract, but Purchaser may as it sole remedy hereunder terminate this Contract
as to such Takedown by written notice to Seller, delivered within ten (10)
business days after the end of the time period as extended for obtaining such
Final Approval, in which case each party shall thereupon be relieved of all
further obligations and liabilities under this Contract, except as otherwise
provided herein, and the then-current amount of the Deposit shall be returned to
Purchaser.
 
6.           Offsite Infrastructure.
 
a. 
Section 5(b) of the Contract (and Section 4.5.1 of the form Lot Development
Agreement) are hereby revised to reflect that the definition of the terms
“Substantially Complete” and “Substantial Completion” shall include the
requirement that Seller has executed all utility extension contracts and paid
all necessary fees so that all dry utilities serving the Property can be
installed within 120 days following Substantial Completion of the Improvements;
provided Seller shall have no liability if such utilities are not timely
installed, so long as it has executed said contracts and paid such fees.
 
2

 
 
b. 
With respect to the Alternative Service and the WWRF under Section 5(b) of the
Contract, and the Water System Improvements, Wholesale Water, Sewer and
Irrigation Lines, and Drainage System Improvements referenced in Exhibit A of
the Construction Disbursement Agreement (together with the Alternative Service
and WWRF, collectively, the “Water and Wastewater Facilities,” Seller will meet
and confer with Purchaser’s third party consultants (the “Water Consultants”) as
reasonably necessary regarding their review of and evaluation of such Water and
Wastewater Facilities. If Purchaser determines, in its reasonable discretion,
based upon the professional opinion of the Water Consultants, that the plans for
the Water and Wastewater Facilities are unacceptable, Purchaser, as its sole
remedy, may terminate this Contract upon written notice delivered to Seller
within fourteen (14) days after the Effective Date of this Amendment, in which
event the Deposit shall be returned to Purchaser and the Parties shall
thereafter be relieved of all obligations under the Contract (except those that
expressly survive termination). If Purchaser does not so terminate the Contract
prior to the deadline set forth above, Purchaser shall be deemed to have waived
such right to terminate, and the Parties shall proceed to Closing subject to all
other terms and conditions of the Contract.
 
7.           Purchaser’s Conditions. Section 6(b) of the Contract is hereby
amended to add the following Purchaser’s Conditions Precedent:
 
(vii)           
To the extent such permits, if any, are required for the development of the
Property, Seller shall have obtained any such required wetland permits and
permits required under Section 404 of the Clean Water Act.
 
(viii)                      As a Purchaser’s Condition Precedent to the Takedown
2 Closing only, the Alternative Service shall be completed in accordance with
the requirements of all applicable Authorities, and the Alternative Service
shall be fully operational.
 
(ix)           
At each Closing, all necessary offsite easements shall have been properly
granted and shall be free of monetary liens, and fee title to the real property
on which the water and sewer plants, and parks and open space, are located shall
have been conveyed to the applicable authority free of monetary liens, and in
accordance with the terms of the Project Documents.
 
(x)           
At each Closing, Seller shall have applied for a grading permit for the Lots
acquired by Purchaser at such Closing and shall have taken all actions required
to obtain the issuance of such grading permit from the applicable Authority.
 
8.           Seller’s Conditions. Section 6(a)(i) of the Contract is hereby
amended to read as follows: As of the date of the First Closing, Seller is under
contract to sell at least an aggregate total of 200 residential lots within the
Development to Purchaser and other homebuilders, and as of the date of the First
Closing either (a) one other homebuilder has previously closed on its initial
purchase of lots under its purchase and sale agreement, or (b) Purchaser and one
other homebuilder simultaneously close their initial purchases of lots under
their purchase and sale agreements, or (c) there are no material conditions to
an initial closing that remain to be satisfied under another homebuilder’s
purchase and sale agreement.
 
3

 
 
9.           District Deficits. Section 16(c) of the PSA is hereby revised to
add the following subsection (v) thereto:
 
(v) 
For the avoidance of doubt, and notwithstanding anything to the contrary
contained in this Section 16: So long as representatives of Seller or its
affiliates hold the majority of the director positions on the board of directors
of any special improvement district or metropolitan district to which the
Property is subject other than Rangeview Metropolitan District (collectively,
the “Metro Districts”), and Purchaser is the holder of record title to any of
the Lots, but in no event longer than 4 years after the date of the Substantial
Completion of the first phase of Lots referenced in section 5(c)(ii), above: (1)
Seller shall be obligated to fund all deficits of the Metro Districts; (2)
Seller shall promptly upon receipt of any invoice from Purchaser for an amount
paid by Purchaser for that portion of the mill levy that is assessed by the
District for debt service, as reflected in the service plan, that exceeds fifty
(50) mills (the “Mill Levy Cap”). Notwithstanding the foregoing, the Mill Levy
Cap may be increased or decreased as to all taxable property in the District to
reflect any legislation implementing changes in the ratio of actual valuation to
assessed valuation for residential real property, pursuant to Article X, Section
3(1)(b) of the Colorado Constitution, so that, to the extent possible, the
actual tax revenues generated by the District imposed mill levy, as adjusted,
are neither diminished nor enhanced as a result of such changes (“Gallagher
Adjustment”). For purposes of the foregoing, a change in the ratio of actual
valuation shall be deemed to be a change in the method of calculating assessed
valuation; (3) after the Effective Date, Seller shall not cause, agree to or
acquiesce to any change, modification, alteration, termination or extension to
any of the documents which govern the Metro Districts, if the same would have a
material impact on Purchaser or its Lots without the prior written consent of
Purchaser, which will not be unreasonably withheld; and (4) if at any time
Purchaser is required to pay any amounts to the Metro Districts other than the
mill levies as set forth above and the system development fees addressed in
Section 16 of the Contract and except for assessments and/or charges for
covenant control and common area and amenity maintenance, repair and operations,
then Seller shall pay such amounts on behalf of Purchaser or reimburse Purchaser
within thirty (30) days of demand for such amounts if then paid by Purchaser.
This provision shall survive the Closing and be enforceable by Purchaser by all
legal and equitable means, including without limitation specific performance.
 
 
4

 
 
10.           Marketing Sales Activities. From and after the First Closing,
Purchaser may construct and maintain upon portions of the Development owned by
Purchaser such facilities, activities, and things as, in Purchaser’s reasonable
opinion, may be required, convenient, or incidental to the construction or sale
of Lots and single family homes located thereon. Such permitted facilities,
activities, and things shall include, without limitation, business offices,
signs, flags (whether hung from flag poles or attached to a structure), model
Lots, model homes, parking lots, sales offices, sales trailers, construction
offices, construction trailers, holding or sponsoring special events, and
exterior lighting features or displays, subject to compliance with all laws
(collectively “Marketing Activities”). In addition, from and after the First
Closing, Purchaser shall have the right to place signage on those portions of
the Development owned by Seller that have been identified by Seller as
appropriate locations for such signage, and subject to reasonable rules and
regulations established by Seller for the homebuilders within the Development.
If, following the Effective Date of this Amendment, the Seller establishes a
signage program for the Development, the Parties will meet and agree in good
faith upon the terms of such program, and the Parties will enter into an
amendment to the Contract to reflect the terms of such program. This provision
shall survive closing.
 
11.           Project Documents. The term “Project Documents” shall collectively
refer to the following:
 
a. 
the Lot Development Agreement;
 
b. 
the Joint Improvement Memorandum;
 
c. 
the Construction Disbursement Agreement;
 
d. 
the Tap Purchase Agreement;
 
e. 
the escrow agreement referenced in Section 6.1(h) of the Lot Development
Agreement (the “LOC Escrow Agreement”);
 
f. 
the Master Covenants;
 
g. 
the Declaration of Covenants Imposing and Implementing the Sky Ranch Public
Improvement Fee (the “PIF Covenant”); and
 
h. 
a development agreement for the financing and construction of the Community Park
referenced in section 5(b) of the Agreement (the “Community Park Development
Agreement”).
 
The Contract is hereby amended to provide that Purchaser shall have up to and
including the date that is twenty-one (21) days following the Effective Date of
this Amendment (the “Project Documents Negotiation Period”), to continue
negotiating in good faith with Seller in an effort to finalize and agree upon
the form of the Project Documents. If Purchaser and Seller are unable to
finalize and agree-upon the form of the Project Documents prior to expiration of
the Project Documents Negotiation Period, Purchaser may terminate this Contract
upon written notice delivered to Seller within three (3) business days following
expiration of the Project Documents Negotiation Period, in which event the
Deposit shall be returned to Purchaser and the Parties shall thereafter be
relieved of all obligations under the Contract (except those that expressly
survive termination). If Purchaser does not so terminate the Contract prior to
the deadline set forth above, Purchaser shall be deemed to have waived such
right to terminate, and the Parties shall proceed to Closing subject to all
other terms and conditions of the Contract.
 
 
5

 
 
12.           Construction. Each of the Parties acknowledges that they, and
their respective counsel, substantially participated in the negotiation,
drafting and editing of this Amendment. Accordingly, the Parties agree that the
provisions of this Amendment shall not be construed or interpreted for or
against any Party hereto based on authorship.
 
13.           Authority. Each Party represents and warrants that is has the
power and authority to execute this Amendment and that there are no third party
approvals required to execute this Amendment or to comply with the terms or
provisions contained herein.
 
14.           Headings. The section headings used herein shall have absolutely
no legal significance and are used solely for convenience of reference.
 
15. Ratified and Confirmed. The Contract, except as modified by this Amendment,
is hereby ratified and confirmed and shall remain in full force and effect in
accordance with its original terms and provisions. In the case of any conflict
between the terms of this Amendment and the provisions of the Contract, the
provisions of this Amendment shall control
 
16. Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed to be an original, and both of which together shall be deemed to
constitute one and the same instrument. Each of the Parties shall be entitled to
rely upon a counterpart of this Amendment executed by the other Party and sent
via facsimile or e-mail transmission.
 
 
 [SIGNATURE PAGE FOLLOWS]
 
 
6

 
IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
Effective Date.
 
SELLER:
 
PCY HOLDINGS, LLC, a Colorado limited liability company
 
 
By: /s/ Mark Harding
Name: Mark Harding
Title: President
 
 
PURCHASER:
 
RICHMOND AMERICAN HOMES OF COLORADO, INC., a Delaware corporation
 
 
By: /s/ Linda M. Purdy
Name: Linda M. Purdy
Title: Vice President
 
 

 
 
SCHEDULE 1
 
Legal Description of Takedown 1 Lots and Takedown 2 Lots
 
 
 
Takedown 1 Lots:
 
 
 
 
 
Takedown 2 Lots
 
 

 
SIXTH AMENDMENT TO
CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE
 
(Sky Ranch)
 
THIS SIXTH AMENDMENT TO CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE (this
"Amendment") is made as of October 20, 2017 ("Effective Date"), by and between
PCY HOLDINGS, LLC, a Colorado limited liability company ("Seller"), and RICHMOND
AMERICAN HOMES OF COLORADO, INC., a Delaware corporation ("Purchaser"). Seller
and Purchaser may be referred to collectively as the "Parties."
 
R E C I T A L S
 
A. Seller and Purchaser previously entered into a Contract for Purchase and Sale
of Real Estate effectively dated June 27, 2017 (as amended, the "Contract") for
approximately 190 platted single-family detached residential lots in the Sky
Ranch master planned residential community in the County of Arapahoe, State of
Colorado.
 
B. Purchaser and Seller now desire to further amend the terms and conditions of
the Contract as set forth below. Capitalized terms used but not otherwise
defined in this Amendment will have the same meanings given to such terms in the
Contract.
 
A G R E E M E N T
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Purchaser and Seller hereby agree
as follows:
 
1. Recitals. The recitals set forth above are true and correct and are
incorporated herein in their entirety by this reference.
 
2. Due Diligence Period. The expiration of the Due Diligence Period, as defined
in Section 10(a) of the Contract, is hereby extended to October 18, 2017.
 
3. Construction. Each of the Parties acknowledges that they, and their
respective counsel, substantially participated in the negotiation, drafting and
editing of this Amendment. Accordingly, the Parties agree that the provisions of
this Amendment shall not be construed or interpreted for or against any Party
hereto based on authorship.
 
4. Authority. Each Party represents and warrants that is has the power and
authority to execute this Amendment and that there are no third party approvals
required to execute this Amendment or to comply with the terms or provisions
contained herein.
 
5. Headings. The section headings used herein shall have absolutely no legal
significance and are used solely for convenience of reference.
 
6. Ratified and Confirmed. The Contract, except as modified by this Amendment,
is hereby ratified and confirmed and shall remain in full force and effect in
accordance with its original terms and provisions. In the case of any conflict
between the terms of this Amendment and the provisions of the Contract, the
provisions of this Amendment shall control
 
 

 
 
7. Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed to be an original, and both of which together shall be deemed to
constitute one and the same instrument. Each of the Parties shall be entitled to
rely upon a counterpart of this Amendment executed by the other Party and sent
via facsimile or e-mail transmission.
 
 
 [SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 
 
 
 
 
 
2

 
IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
Effective Date.
 
SELLER:
 
PCY HOLDINGS, LLC, a Colorado limited liability company
 
 
By: /s/ Mark Harding
Name: Mark Harding
Title: President
 
 
PURCHASER:
 
RICHMOND AMERICAN HOMES OF COLORADO, INC., a Delaware corporation
 
 
By: /s/ Linda M. Purdy
Name: Linda M. Purdy
Title: Vice President
 
 
 
 
 
SIGNATURE PAGE TO SIXTH AMENDMENT

 
SEVENTH AMENDMENT TO
CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE
 
(Sky Ranch)
 
THIS SEVENTH AMENDMENT TO CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE (this
"Amendment") is made as of October 20, 2017 ("Effective Date"), by and between
PCY HOLDINGS, LLC, a Colorado limited liability company ("Seller"), and RICHMOND
AMERICAN HOMES OF COLORADO, INC., a Delaware corporation ("Purchaser"). Seller
and Purchaser may be referred to collectively as the "Parties."
 
R E C I T A L S
 
A. Seller and Purchaser previously entered into a Contract for Purchase and Sale
of Real Estate effectively dated June 27, 2017 (as amended, the "Contract") for
approximately 190 platted single-family detached residential lots in the Sky
Ranch master planned residential community in the County of Arapahoe, State of
Colorado.
 
B. Purchaser and Seller now desire to further amend the terms and conditions of
the Contract as set forth below. Capitalized terms used but not otherwise
defined in this Amendment will have the same meanings given to such terms in the
Contract.
 
A G R E E M E N T
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Purchaser and Seller hereby agree
as follows:
 
1. Recitals. The recitals set forth above are true and correct and are
incorporated herein in their entirety by this reference.
 
2. Due Diligence Period. The expiration of the Due Diligence Period, as defined
in Section 10(a) of the Contract, is hereby extended to October 20, 2017.
 
3. Construction. Each of the Parties acknowledges that they, and their
respective counsel, substantially participated in the negotiation, drafting and
editing of this Amendment. Accordingly, the Parties agree that the provisions of
this Amendment shall not be construed or interpreted for or against any Party
hereto based on authorship.
 
4. Authority. Each Party represents and warrants that is has the power and
authority to execute this Amendment and that there are no third party approvals
required to execute this Amendment or to comply with the terms or provisions
contained herein.
 
5. Headings. The section headings used herein shall have absolutely no legal
significance and are used solely for convenience of reference.
 
6. Ratified and Confirmed. The Contract, except as modified by this Amendment,
is hereby ratified and confirmed and shall remain in full force and effect in
accordance with its original terms and provisions. In the case of any conflict
between the terms of this Amendment and the provisions of the Contract, the
provisions of this Amendment shall control
 

 
 
7. Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed to be an original, and both of which together shall be deemed to
constitute one and the same instrument. Each of the Parties shall be entitled to
rely upon a counterpart of this Amendment executed by the other Party and sent
via facsimile or e-mail transmission.
 
 
 [SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 
2

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
Effective Date.
 
SELLER:
 
PCY HOLDINGS, LLC, a Colorado limited liability company
 
 
By: /s/ Mark Harding
Name: Mark Harding
Title: President
 
 
PURCHASER:
 
RICHMOND AMERICAN HOMES OF COLORADO, INC., a Delaware corporation
 
 
By: /s/ Linda M. Purdy
Name: Linda M. Purdy
Title: Vice President
 
 
 
 
 
SIGNATURE PAGE TO SEVENTH AMENDMENT

 
EIGHTH AMENDMENT TO
CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE
 
(Sky Ranch)
 
THIS EIGHTH AMENDMENT TO CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE (this
"Amendment") is made as of October 20, 2017 ("Effective Date"), by and between
PCY HOLDINGS, LLC, a Colorado limited liability company ("Seller"), and RICHMOND
AMERICAN HOMES OF COLORADO, INC., a Delaware corporation ("Purchaser"). Seller
and Purchaser may be referred to collectively as the "Parties."
 
R E C I T A L S
 
A. Seller and Purchaser previously entered into a Contract for Purchase and Sale
of Real Estate effectively dated June 27, 2017 (as amended, the "Contract") for
approximately 190 platted single-family detached residential lots in the Sky
Ranch master planned residential community in the County of Arapahoe, State of
Colorado.
 
B. Purchaser and Seller now desire to further amend the terms and conditions of
the Contract as set forth below. Capitalized terms used but not otherwise
defined in this Amendment will have the same meanings given to such terms in the
Contract.
 
A G R E E M E N T
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Purchaser and Seller hereby agree
as follows:
 
1. Recitals. The recitals set forth above are true and correct and are
incorporated herein in their entirety by this reference.
 
2. Due Diligence Period. The expiration of the Due Diligence Period, as defined
in Section 10(a) of the Contract, is hereby extended to October 31, 2017.
 
3. Construction. Each of the Parties acknowledges that they, and their
respective counsel, substantially participated in the negotiation, drafting and
editing of this Amendment. Accordingly, the Parties agree that the provisions of
this Amendment shall not be construed or interpreted for or against any Party
hereto based on authorship.
 
4. Authority. Each Party represents and warrants that is has the power and
authority to execute this Amendment and that there are no third party approvals
required to execute this Amendment or to comply with the terms or provisions
contained herein.
 
5. Headings. The section headings used herein shall have absolutely no legal
significance and are used solely for convenience of reference.
 
6. Ratified and Confirmed. The Contract, except as modified by this Amendment,
is hereby ratified and confirmed and shall remain in full force and effect in
accordance with its original terms and provisions. In the case of any conflict
between the terms of this Amendment and the provisions of the Contract, the
provisions of this Amendment shall control
 

 
 
7. Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed to be an original, and both of which together shall be deemed to
constitute one and the same instrument. Each of the Parties shall be entitled to
rely upon a counterpart of this Amendment executed by the other Party and sent
via facsimile or e-mail transmission.
 
 
 [SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
2

 
IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
Effective Date.
 
SELLER:
 
PCY HOLDINGS, LLC, a Colorado limited liability company
 
 
By: /s/ Mark Harding
Name: Mark Harding
Title: President
 
 
PURCHASER:
 
RICHMOND AMERICAN HOMES OF COLORADO, INC., a Delaware corporation
 
 
By: /s/ Linda M. Purdy
Name: Linda M. Purdy
Title: Vice President
 
 
 
 
SIGNATURE PAGE TO EIGHTH AMENDMENT

 
NINETH AMENDMENT TO
CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE
 
(Sky Ranch)
 
THIS NINETH AMENDMENT TO CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE (this
"Amendment") is made as of October 20, 2017 ("Effective Date"), by and between
PCY HOLDINGS, LLC, a Colorado limited liability company ("Seller"), and RICHMOND
AMERICAN HOMES OF COLORADO, INC., a Delaware corporation ("Purchaser"). Seller
and Purchaser may be referred to collectively as the "Parties."
 
R E C I T A L S
 
A. Seller and Purchaser previously entered into a Contract for Purchase and Sale
of Real Estate effectively dated June 27, 2017 (as amended, the "Contract") for
approximately 190 platted single-family detached residential lots in the Sky
Ranch master planned residential community in the County of Arapahoe, State of
Colorado.
 
B. Purchaser and Seller now desire to further amend the terms and conditions of
the Contract as set forth below. Capitalized terms used but not otherwise
defined in this Amendment will have the same meanings given to such terms in the
Contract.
 
A G R E E M E N T
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Purchaser and Seller hereby agree
as follows:
 
1. Recitals. The recitals set forth above are true and correct and are
incorporated herein in their entirety by this reference.
 
2. Due Diligence Period. The expiration of the Due Diligence Period, as defined
in Section 10(a) of the Contract, is hereby extended to November 3, 2017.
 
3. Construction. Each of the Parties acknowledges that they, and their
respective counsel, substantially participated in the negotiation, drafting and
editing of this Amendment. Accordingly, the Parties agree that the provisions of
this Amendment shall not be construed or interpreted for or against any Party
hereto based on authorship.
 
4. Authority. Each Party represents and warrants that is has the power and
authority to execute this Amendment and that there are no third party approvals
required to execute this Amendment or to comply with the terms or provisions
contained herein.
 
5. Headings. The section headings used herein shall have absolutely no legal
significance and are used solely for convenience of reference.
 
6. Ratified and Confirmed. The Contract, except as modified by this Amendment,
is hereby ratified and confirmed and shall remain in full force and effect in
accordance with its original terms and provisions. In the case of any conflict
between the terms of this Amendment and the provisions of the Contract, the
provisions of this Amendment shall control
 
 

 
 
7. Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed to be an original, and both of which together shall be deemed to
constitute one and the same instrument. Each of the Parties shall be entitled to
rely upon a counterpart of this Amendment executed by the other Party and sent
via facsimile or e-mail transmission.
 
 
 [SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 
 
2

 
IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
Effective Date.
 
SELLER:
 
PCY HOLDINGS, LLC, a Colorado limited liability company
 
 
By: /s/ Mark Harding
Name: Mark Harding
Title: President
 
 
PURCHASER:
 
RICHMOND AMERICAN HOMES OF COLORADO, INC., a Delaware corporation
 
 
By: /s/ Linda M. Purdy
Name: Linda M. Purdy
Title: Vice President
 
SIGNATURE PAGE TO NINETH AMENDMENT

 
TENTH AMENDMENT TO
CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE
 
(Sky Ranch)
 
THIS TENTH AMENDMENT TO CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE (this
"Amendment") is made as of November 3, 2017 ("Effective Date"), by and between
PCY HOLDINGS, LLC, a Colorado limited liability company ("Seller"), and RICHMOND
AMERICAN HOMES OF COLORADO, INC., a Delaware corporation ("Purchaser"). Seller
and Purchaser may be referred to collectively as the "Parties."
 
R E C I T A L S
 
A. Seller and Purchaser previously entered into a Contract for Purchase and Sale
of Real Estate effectively dated June 27, 2017 (as amended, the "Contract") for
approximately 190 platted single-family detached residential lots in the Sky
Ranch master planned residential community in the County of Arapahoe, State of
Colorado.
 
B. Purchaser and Seller now desire to further amend the terms and conditions of
the Contract as set forth below. Capitalized terms used but not otherwise
defined in this Amendment will have the same meanings given to such terms in the
Contract.
 
A G R E E M E N T
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Purchaser and Seller hereby agree
as follows:
 
1. Recitals. The recitals set forth above are true and correct and are
incorporated herein in their entirety by this reference.
 
2. Due Diligence Period. The expiration of the Due Diligence Period, as defined
in Section 10(a) of the Contract, is hereby extended to November 10, 2017.
 
3. Construction. Each of the Parties acknowledges that they, and their
respective counsel, substantially participated in the negotiation, drafting and
editing of this Amendment. Accordingly, the Parties agree that the provisions of
this Amendment shall not be construed or interpreted for or against any Party
hereto based on authorship.
 
4. Authority. Each Party represents and warrants that is has the power and
authority to execute this Amendment and that there are no third party approvals
required to execute this Amendment or to comply with the terms or provisions
contained herein.
 
5. Headings. The section headings used herein shall have absolutely no legal
significance and are used solely for convenience of reference.
 
6. Ratified and Confirmed. The Contract, except as modified by this Amendment,
is hereby ratified and confirmed and shall remain in full force and effect in
accordance with its original terms and provisions. In the case of any conflict
between the terms of this Amendment and the provisions of the Contract, the
provisions of this Amendment shall control
 
 

 
 
7. Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed to be an original, and both of which together shall be deemed to
constitute one and the same instrument. Each of the Parties shall be entitled to
rely upon a counterpart of this Amendment executed by the other Party and sent
via facsimile or e-mail transmission.
 
 
 [SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 
 
2

 
IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
Effective Date.
 
SELLER:
 
PCY HOLDINGS, LLC, a Colorado limited liability company
 
 
By: /s/ Mark Harding
Name: Mark Harding
Title: President
 
 
PURCHASER:
 
RICHMOND AMERICAN HOMES OF COLORADO, INC., a Delaware corporation
 
 
By: /s/ Linda M. Purdy
Name: Linda M. Purdy
Title: Vice President
 
SIGNATURE PAGE TO TENTH AMENDMENT
